Exhibit 10.1

 

EXECUTION COPY

 

$550,000,000

 

CREDIT AGREEMENT

 

Dated as of July 29, 2005

 

Among

 

MADISON RIVER CAPITAL, LLC

 

as Borrower

 

and

 

MADISON RIVER TELEPHONE COMPANY LLC

 

as Holdings

 

and

 

THE OTHER GUARANTORS NAMED HEREIN

 

as Guarantors

 

and

 

THE LENDERS NAMED HEREIN

 

as Lenders

 

and

 

LEHMAN COMMERCIAL PAPER INC.

 

as Collateral Agent

 

and

 

LEHMAN COMMERCIAL PAPER INC.

 

as Administrative Agent

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

as Lead Arrangers and Co-Syndication Agents

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS CREDIT

PARTNERS L.P. and LEHMAN BROTHERS INC.

 

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

    

SECTION 1.01. Certain Defined Terms

   4

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

   32

SECTION 1.03. Accounting Terms

   32

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

    

SECTION 2.01. The Advances

   32

SECTION 2.02. Making the Advances

   33

SECTION 2.03. Repayment of Advances

   34

SECTION 2.04. Termination or Reduction of the Commitments

   34

SECTION 2.05. Prepayments

   34

SECTION 2.06. Interest

   36

SECTION 2.07. Fees

   37

SECTION 2.08. Conversion of Advances

   37

SECTION 2.09. Increased Costs, Etc.

   38

SECTION 2.10. Payments and Computations

   39

SECTION 2.11. Taxes

   41

SECTION 2.12. Sharing of Payments, Etc.

   44

SECTION 2.13. Pro Rata Treatment and Payments

   45

SECTION 2.14. Use of Proceeds

   45

SECTION 2.15. Defaulting Lenders

   45

SECTION 2.16. Evidence of Debt

   47

SECTION 2.17. Incremental Facility

   48

ARTICLE III LETTERS OF CREDIT

    

SECTION 3.01. L/C Issuances

   50

SECTION 3.02. Procedure for Issuance of Letter of Credit

   50

SECTION 3.03. Fees and Other Charges

   50

SECTION 3.04. Reimbursement Obligation of the Revolving Credit Lender

   51

SECTION 3.05. Reimbursement Obligation of the Borrower

   52

SECTION 3.06. Obligations Absolute

   52

SECTION 3.07. Letter of Credit Payments

   52

SECTION 3.08. Applications

   53

ARTICLE IV CONDITIONS OF LENDING

    

SECTION 4.01. Conditions Precedent to Initial Extension of Credit

   53

SECTION 4.02. Conditions Precedent to Each Borrowing

   56

SECTION 4.03. Determinations Under Section 4.01

   57



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01. Representations and Warranties of the Borrower

   57

ARTICLE VI COVENANTS OF THE PARENT

    

SECTION 6.01. Affirmative Covenants

   61

SECTION 6.02. Negative Covenants

   65

SECTION 6.03. Reporting Requirements

   75

SECTION 6.04. Financial Covenants

   77

ARTICLE VII EVENTS OF DEFAULT

    

SECTION 7.01. Events of Default

   78

SECTION 7.02. Actions in Respect of the Letters of Credit upon Default

   80

ARTICLE VIII THE AGENTS

    

SECTION 8.01. Authorization and Action

   81

SECTION 8.02. Agents’ Reliance, Etc.

   82

SECTION 8.03. MLCC, MLPF&S, GSCP, Lehman and Lehman Brothers and Affiliates

   82

SECTION 8.04. Lender Party Credit Decision

   83

SECTION 8.05. Indemnification

   83

SECTION 8.06. Successor Agents

   84

SECTION 8.07. Collateral and Guaranty Matters

   84

ARTICLE IX GUARANTY

    

SECTION 9.01. Guaranty; Limitation of Liability

   85

SECTION 9.02. Guaranty Absolute

   86

SECTION 9.03. Waivers and Acknowledgments

   87

SECTION 9.04. Subrogation

   87

SECTION 9.05. Guaranty Supplements

   88

SECTION 9.06. Continuing Guaranty; Assignments

   88

ARTICLE X MISCELLANEOUS

    

SECTION 10.01. Amendments, Etc.

   89

SECTION 10.02. Notices, Etc.

   90

SECTION 10.03. No Waiver; Remedies

   92

SECTION 10.04. Costs and Expenses

   92

SECTION 10.05. Right of Set-off

   93

SECTION 10.06. Binding Effect

   94

SECTION 10.07. Assignments and Participations

   94

SECTION 10.08. Execution in Counterparts

   97

SECTION 10.09. Confidentiality

   97

SECTION 10.10. Patriot Act Notice

   98

SECTION 10.11. Jurisdiction, Etc.

   98

SECTION 10.12. Governing Law

   98

SECTION 10.13. Special RTFC Provisions

   98

SECTION 10.14. Waiver of Jury Trial

   100

 

 

2



--------------------------------------------------------------------------------

SCHEDULES

         

Schedule I

   -    Commitments and Applicable Lending Offices

Schedule II

   -    Subsidiary Guarantors

Schedule 5.01(a)

   -    Equity Investors Schedule 5.01(b)    -    Jurisdictions of
Incorporation, Addresses and Tax ID Numbers

Schedule 5.01(c)

   -    Subsidiaries

Schedule 5.01(g)

   -    Disclosed Litigation

Schedule 5.01(s)

   -    Existing Debt

Schedule 5.01(t)

   -    Surviving Debt

Schedule 5.01(u)

   -    Liens

Schedule 5.01(v)

   -    Owned Real Property

Schedule 5.01(w)(1)

   -    Leased Real Property (Lessee)

Schedule 5.01(w)(2)

   -    Leased Real Property (Lessor)

Schedule 5.01(x)

   -    Investments

Schedule 6.01(i)

   -    Agreements with Affiliates

 

EXHIBITS

         

Exhibit A-1

   -    Form of Revolving Credit Note

Exhibit A-2

   -    Form of Term B Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Assignment and Acceptance

Exhibit D

   -    Form of Security Agreement

Exhibit E

   -    Form of Guaranty Supplement

Exhibit F

   -    Form of Solvency Certificate

Exhibit G-1

   -    Form of Opinion of Counsel to the Loan Parties

Exhibit G-2

   -    Form of Opinion of In-House Counsel to the Loan Parties

 

 

3



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

CREDIT AGREEMENT (this “Agreement”) dated as of July 29, 2005 among Madison
River Capital, LLC, a Delaware limited liability company (“MRC”), Madison River
Telephone Company LLC, a Delaware limited liability company, the other
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined),
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) and Goldman Sachs
Credit Partners L.P. (“GSCP”), as lead arrangers and as co-syndication agents,
MLPF&S, GSCP and Lehman Brothers Inc. (“Lehman Brothers”), as joint bookrunners,
and Lehman Commercial Paper Inc. (“Lehman”), as collateral agent (together with
any successor collateral agent appointed pursuant to Article VIII, the
“Collateral Agent”) for the Secured Parties (as hereinafter defined) and as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined).

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower has requested that the Lender Parties lend to, or make
available to, the Borrower up to $550,000,000 (the “Financings”), consisting of
$475,000,000 under the Term B Facility (as hereinafter defined) and $75,000,000
under the Revolving Credit Facility (as hereinafter defined). The proceeds of
the Term B Facility will be used, together with cash on hand, to (a) finance the
repayment of (i) a portion of the Borrower’s obligations under its outstanding
13.25% senior notes due March 2010 (the “Existing Notes”) issued under the
Indenture (as amended to the date hereof, the “Indenture”) dated as of February
17, 2000 (the “Notes Refinancing”) and (ii) borrowings under Madison River LTD
Funding Corp.’s and Coastal Utilities, Inc.’s existing lines of credit and loan
agreements (the “RTFC Facilities”) with the Rural Telephone Finance Cooperative,
a District of Columbia cooperative association (“RTFC”), and (b) pay related
fees, expenses, compensation, premiums, penalties and accrued and unpaid
interest (the transactions set forth in clauses (a) and (b) above are
collectively referred to herein as the “Refinancings”), and the proceeds of the
Revolving Credit Facility will be used for working capital or general corporate
purposes, including capital expenditures and acquisitions, of the Borrower and
its Subsidiaries.

 

(2) The Lender Parties have indicated their willingness to provide the
Financings, but only on and subject to the terms and conditions of this
Agreement, including the granting of Liens on the Collateral (as hereinafter
defined) pursuant to the Collateral Documents (as hereinafter defined) and the
guarantees pursuant to the Guaranties (as hereinafter defined).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Adjusted EBITDA” means (a) Consolidated net income of the Parent and its
Subsidiaries, determined in accordance with GAAP; plus (b) the following items,
to the extent

 

4



--------------------------------------------------------------------------------

deducted in determining such Consolidated net income: (i) Consolidated Interest
Expense; (ii) provision for income taxes; (iii) depreciation and amortization
expense; (iv) costs and expenses related to the Refinancings and a Qualified
IPO, including related bonuses; (v) unrealized losses on financial derivatives
recognized in accordance with SFAS No. 133; (vi) non-cash and/or stock-based
compensation expense; (vii) extraordinary or unusual losses (including
extraordinary or unusual losses on permitted sales of assets and casualty
events); (viii) losses on sales of assets other than in the ordinary course of
business; (ix) other non-recurring or unusual costs, expenses or losses,
including, without limitation, costs, expenses or losses relating to securities
offerings, investments or acquisitions, to the extent not exceeding, in the
aggregate, $10,000,000; (x) compensation expense arising from deemed dividends,
the payment of dividends or the equivalent on shares of the Parent’s common
Equity Interests issued under its Omnibus Stock Plan, any other incentive stock
plans or the Parent’s long-term incentive plans; (xi) all other non-cash items
that reduce such Consolidated net income for which no cash is expected to be
paid in the 12 months following the date of determination; and (xii) costs and
expenses related to any repurchase, repayment, payment or redemption of all or
any portion of the Coastal Facility or any of the Existing Notes, including,
without limitation, any commissions, fees, trustee fees, prepayment premiums or
fees, penalties or premiums; minus (c) the following items, to the extent
included in determining such Consolidated net income: (i) unrealized gains on
financial derivatives recognized in accordance with SFAS No. 133; (ii)
extraordinary or unusual gains (including extraordinary or unusual gains on
permitted sales of assets and casualty events); (iii) gains on sales of assets
other than in the ordinary course of business; and (iv) all other non-cash
income, other than the accrual of revenue in the ordinary course of business
(including the non-cash portion of the Rural Telephone Bank or RTFC patronage
capital allocation); provided that in calculating Adjusted EBITDA of the Parent
and its Subsidiaries for any period for purposes of the covenants set forth in
Section 6.04, acquisitions made by the Parent or any of its Subsidiaries not
prohibited hereunder, including through mergers or consolidations, during such
period or subsequent to such period and on or prior to the date of calculation,
shall be given pro forma effect as if they had occurred on the first day of such
period, taking into account Pro Forma Cost Savings, if any, that are
attributable to such acquisitions as if such cost savings were realized on the
first day of such period, if the consolidated balance sheet of such acquired
business as at the end of the period preceding the acquisition of such business
and the related consolidated statements of income and stockholder’s equity and
of cash flows (or, if no such balance sheet or statements of income and
stockholder’s equity and of cash flows is available, such other financial
information reasonably satisfactory to the Administrative Agent) for the period
in respect of which Adjusted EBITDA is to be calculated (x) have been previously
provided to the Administrative Agent and the Lender Parties and (y) either (1)
have been reported on without a qualification arising out of the scope of the
audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent in its
reasonable discretion.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Advance” means a Term B Advance or a Revolving Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director of such Person. For purposes of this definition, the
term “control” (including the terms “controlling,” “controlled by” and “under
common control with”) of a Person means the possession, direct or indirect, of
the power to vote 10% or more of the Voting Interests of such Person or to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Interests, by contract or otherwise.

 

5



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Lead Arrangers, the Joint Bookrunners and the Co-Syndication Agents.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to the net amount, if any, that would be payable (after giving
effect to any netting agreements) by any Loan Party or any of its Subsidiaries
to its counterparty to such Hedge Agreement, as if such Hedge Agreement was
being terminated early on such date of determination.

 

“Alabama State Tax Disputes” means a tax dispute between Gulf Coast Services,
Inc. and its Subsidiaries, on one hand, and the Alabama Department of Revenue,
on the other hand, arising from an audit of state income tax returns filed by
Gulf Coast Services, Inc. and its Subsidiaries for the 2001 and 2002 fiscal
years, with an estimated disputed amount of no more than $500,000.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance or
RTFC Rate Advance and such Lender Party’s Eurodollar Lending Office in the case
of a Eurodollar Rate Advance.

 

“Applicable Margin” means (a) in respect of the Term B Facility, prior to a
Qualified IPO 1.50% per annum for Base Rate Advances and 2.50% per annum for
Eurodollar Rate Advances, and, after a Qualified IPO, 1.00% per annum for Base
Rate Advances and 2.00% per annum for Eurodollar Rate Advances, and (b) in
respect of the Revolving Credit Facility, 0.50% per annum.

 

“Applicable Prepayment Percentage” means, with respect to any Fiscal Year, (a)
if the Total Leverage Ratio on the last day of such Fiscal Year is equal to or
greater than 3.50:1.00, 50%, (b) if the Total Leverage Ratio on the last day of
such Fiscal Year is greater than 3.00:1.00 but less than 3.50:1.00, 25% or (c)
if the Total Leverage Ratio on the last day of such Fiscal Year is equal to or
less than 3.00:1.00, 0%.

 

“Application” means a customary application, on the relevant Issuing Lender’s
standard form, requesting such Issuing Lender to open a Letter of Credit.

 

“Appropriate Lender” means, at any time, with respect to either of the Term B
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender
Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender Party.

 

“Arrangers” means MLPF&S, GSCP and Lehman Brothers.

 

“Asset Sale” means any sale, lease, transfer, conveyance or other disposition of
any assets or rights of the Parent or any of its Subsidiaries (including the
issuance or sale of any

 

6



--------------------------------------------------------------------------------

Equity Interests in any Subsidiary of the Parent, but excluding (i) the issuance
or sale of any Equity Interests in the Borrower in connection with a Qualified
IPO and (ii) the issuance or sale of any Equity Interests in the Parent), any
grant of an option or other right to purchase, lease or otherwise acquire any
assets or rights of the Parent or any of its Subsidiaries and any loss or
seizure of any property or assets of the Parent or any of its Subsidiaries
pursuant to any fire or other casualty event or any expropriation or
condemnation by any Governmental Authority.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 10.07 and
in substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.

 

“Assuming Lender” has the meaning specified in Section 2.17(d).

 

“Assumption Agreement” has the meaning specified in Section 2.17(d).

 

“Available Cash” means, on any date of determination, an amount equal to
(calculated on a Consolidated basis for the Parent and its Subsidiaries): (a)
Adjusted EBITDA for the most recently completed Reference Period, minus the sum
of (b) to the extent not deducted in the determination of such Adjusted EBITDA,
the sum of the following: (i) Consolidated Cash Interest Expense; (ii) Cash
Capital Expenditures; (iii) all scheduled and voluntary (but not mandatory)
principal repayments in respect of Debt of the Parent and its Subsidiaries made
during such Reference Period, excluding, (A) debt repayments made with the
proceeds of debt, equity, capital contributions, asset sales or exchanges or
casualty (including insurance, eminent domain and condemnation) proceeds and (B)
repayments of revolving Debt; and (iv) cash taxes paid during such Reference
Period, excluding any cash taxes paid in respect of any of the Tax Disputes; and
(c) Investments made pursuant to Section 6.02(f)(vi) during such Reference
Period (other than Investments financed with the proceeds of (i) issuance of
Debt (excluding the Revolving Credit Advances) so long as concurrently with each
making of such Investments, the Parent provides the Administrative Agent with a
certificate of its Chief Financial Officer confirming that such Investments are
made with the proceeds from the issuance of Debt permitted hereunder, which
proceeds have not previously been used for other purposes, (ii) equity sales or
issuances or capital contributions, (iii) asset sales or (iv) casualty
(including insurance, eminent domain and condemnation)).

 

“Available Equity Issuance Amount” means (a) the aggregate amount of Net Cash
Proceeds received by the Parent from the issuance of Equity Interests (other
than Disqualified Stock) during the period from but not including the Closing
Date to and including such date of determination minus (b) the sum of (i) the
aggregate amount of such Net Cash Proceeds applied to make acquisitions
permitted under Section 6.02(f) during such period or capital expenditures
referred to in clause (a) of the definition of Cash Capital Expenditures plus
(ii) the aggregate amount of such Net Cash Proceeds applied to make Restricted
Payments pursuant to Section 6.02(g)(iii)(B) during such period plus (iii) the
aggregate amount of such Net Cash Proceeds applied to prepay or redeem
Subordinated Debt pursuant to Section 6.02(h) during such period plus (iv) the
aggregate amount of such Net Cash Proceeds applied to prepay the Facilities
pursuant to Section 2.05(b)(iii)(A).

 

“Available Revolving Credit Commitment” means, with respect to the Revolving
Credit Lender at any time, an amount equal to the excess, if any, of (a) the
Revolving Credit Commitment then in effect over (b) the Revolving Extensions of
Credit then outstanding.

 

7



--------------------------------------------------------------------------------

“Bank Equity Interests” means an investment in the amount of $1,000.00 in
non-voting participation certificates of CoBank, ACB acquired by the Borrower in
connection with its loans(s) hereunder from CoBank, ACB.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar foreign, federal or
state law for the relief of debtors.

 

“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, and (b) the Federal Funds Rate in effect on such day plus ½ of 1%.
For purposes hereof, “Prime Rate” shall mean the prime lending rate as set forth
on the British Banking Association Telerate Page 5 (or such other comparable
page as may, in the opinion of the Administrative Agent, replace such page for
the purpose of displaying such rate), as in effect from time to time. Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Rate, respectively.

 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.06(a)(i)(A).

 

“Borrower” means MRC and any successor permitted by Section 6.02(d)(i). For the
avoidance of doubt, in the case of a conversion of the Borrower from a Delaware
limited liability company into a Delaware corporation or from a Delaware
corporation into a Delaware limited liability company as permitted under Section
6.01(e), “Borrower” shall mean such Delaware corporation or limited liability
company into which it is converted.

 

“Borrower’s Account” means the account of the Borrower specified by the Borrower
in writing to the Administrative Agent from time to time.

 

“Borrowing” means a Term B Borrowing or a Revolving Credit Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Capital Expenditures” means, for any period, the capital expenditures made
by the Parent and its Subsidiaries during such period that are classified as
capital expenditures in accordance with GAAP, excluding (a) capital expenditures
financed with the proceeds of debt (other than any capital expenditures financed
with the proceeds of the Revolving Credit Advances), equity, capital
contributions, asset sales or exchanges or casualty (including insurance,
eminent domain and condemnation) proceeds and (b) acquisitions of Equity
Interests or assets comprising a business or product line.

 

“Cash Equivalents” means any of the following, to the extent owned by the Parent
or any of its Subsidiaries: (a) readily marketable direct obligations of the
Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States maturing within 365 days of the issuance
thereof, (b) certificates of deposit, time deposits, bankers’ acceptances,
eurodollar time

 

8



--------------------------------------------------------------------------------

deposits or overnight bank deposits issued by any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $500 million maturing within 180 days
of the issuance thereof for purposes of the definition of “Total Net Debt” or
within 365 days of the issuance thereof for all other purposes, (c) commercial
paper maturing within 365 days of the issuance thereof, issued by any
corporation organized under the laws of any State of the United States and rated
at least “Prime 1” (or the then equivalent grade) by Moody’s or “A-1” (or the
then equivalent grade) by S&P, or (d) Investments, classified in accordance with
GAAP as Current Cash Equivalent Assets of the Parent or any of its Subsidiaries,
in money market funds that are registered under the Investment Company Act of
1940, as amended, that are administered by financial institutions that have the
highest rating obtainable from either Moody’s or S&P and the portfolios of which
are limited to holding no less than 95% of their assets in Investments of the
character, quality and maturity described in clauses (a), (b) and (c) of this
definition.

 

“Change of Control” means the occurrence of any of the following: (a) at any
time prior to the initial public offering of any Equity Interests in the Parent
or the Borrower, the Principals and the Related Parties of the Principals shall
own beneficially or of record on an aggregate basis 65% or less of the combined
voting power of all Voting Interests in the Parent; or (b) at any time after the
initial public offering of any Equity Interests in the Parent or the Borrower,
any Person or two or more Persons acting in concert other than a Principal or a
Related Party shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, in each case as amended), directly or indirectly, of
Voting Interests of the Parent (or other securities convertible into such Voting
Interests) representing 30% or more of the combined voting power of all Voting
Interests of the Parent; or (c) during any period of up to 24 consecutive
months, commencing on or after the date of this Agreement, Continuing Directors
shall cease for any reason to constitute a majority of the board of directors
(or other analogous governing body) of the Parent (other than as a result of a
Qualified IPO); or (d) the Parent shall cease to own, directly or indirectly,
100% of the Equity Interests in the Borrower (other than as part of a Qualified
IPO by the Borrower).

 

“Class” means, with respect to any Advance or Borrowing, whether such Advance,
or the Advances comprising such Borrowing, are Revolving Credit Advances, Term B
Advances or incremental Advances made pursuant to a Commitment Increase under
Section 2.17.

 

“Closing Date” has the meaning specified in Section 4.01.

 

“Coastal and Gulf Tax Disputes” means the tax disputes arising from the lawsuits
filed in June 2004 by the Department of Justice for the United States of America
against Gulf Coast Services, Inc. and Coastal Utilities, Inc. relating to
certain prior tax refunds.

 

“Coastal Facility” means Holdings’ credit facility under the Credit Agreement
dated as of December 22, 2004 with MLCC as the administrative agent, as amended.

 

“CoBank, ACB” means shall mean CoBank, ACB, a cooperative financial institution.

 

“Co-Syndication Agents” means each of MLPF&S and GSCP.

 

“Collateral” means all “Collateral” and mortgaged property referred to in the
Collateral Documents and all other property that is or is intended pursuant to
the terms of any Collateral Document to be subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

9



--------------------------------------------------------------------------------

“Collateral Account” has the meaning specified in the Security Agreement.

 

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral Agent’s Office” means, with respect to the Collateral Agent or any
successor Collateral Agent, the office of such Agent as such Agent may from time
to time specify in writing to the Borrower and the Administrative Agent.

 

“Collateral Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, each of the collateral documents,
instruments and agreements delivered pursuant to Section 6.01(j), and each other
agreement that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term B Commitment or the Revolving Credit Commitment.

 

“Commitment Increase” has the meaning specified in Section 2.17. Each series of
Commitment Increases in respect of the Term B Facility shall constitute part of
the Term B Commitments, Term B Borrowings or Term B Advances, as applicable.

 

“Communications Act” means the Communications Act of 1934, and any similar or
successor federal statute, and the rules and regulations and published policies
of the FCC thereunder, all as amended and as the same may be in effect from time
to time.

 

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party, but does not include any such information that is
or becomes generally available to the public other than by a breach of any
confidentiality agreement or provision, including, without limitation, Section
10.09 hereof or that is or becomes available to such Agent or such Lender Party
on a nonconfidential basis from a source other than the Loan Parties.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Cash Interest Expense” means, for any period, the sum of (x)
Consolidated Interest Expense for such period, excluding the following (to the
extent included in the determination of such Consolidated Interest Expense): (a)
any amounts not payable or paid in cash in such period, (b) any fees, expenses,
premiums or penalties payable on or before the Closing Date in connection with
the Refinancings and any up-front fees, expenses or premiums paid in connection
with Hedge Agreements that are required or permitted to be entered into pursuant
to this Agreement, (c) any interest payable after a Qualified IPO with respect
to, or premiums payable with respect to, the Existing Notes and the Coastal
Facility and (d) any interest, fees or penalties payable in connection with any
Tax Disputes plus (y) the amount of any interest expense constituting
Consolidated Interest Expense accrued in a prior period and paid in cash in such
period (excluding amounts specified in clauses (a), (b), (c) and (d) above);
provided that for purposes of determining Consolidated Cash Interest Expense for
the first four full fiscal quarters following the Closing Date, (a) for the
fiscal quarter ended December 31, 2005, the amount of such Consolidated Cash
Interest Expense for the Measurement Period then ended shall equal such item for
such fiscal quarter multiplied by four; (b) for the fiscal quarter ended March
31, 2006, the amount of such Consolidated Cash Interest Expense for the
Measurement Period

 

10



--------------------------------------------------------------------------------

then ended shall equal such item for the two fiscal quarters then ended
multiplied by two; and (c) for the fiscal quarter ended June 30, 2006, the
amount of such Consolidated Cash Interest Expense for the Measurement Period
then ended shall equal such item for the three fiscal quarters then ended
multiplied by 4/3.

 

“Consolidated Current Assets” means, at any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption of “total
current assets,” or any like caption, on a consolidated balance sheet of the
Parent and its Subsidiaries at such date, but excluding amounts reclassified as
current assets from long-term assets of the Parent and its Subsidiaries.

 

“Consolidated Current Liabilities” means, at any date of determination, all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities,” or any like caption, on a consolidated balance
sheet of the Parent and its Subsidiaries at such date, but excluding the current
portion of any debt (including, but not limited to, advances under the Revolving
Credit Facility) of the Parent and its Subsidiaries, deposits received from
customers in the ordinary course of business and any other amounts reclassified
as current liabilities from long-term liabilities of the Parent and its
Subsidiaries, including, but not limited to, amounts related to any Tax
Disputes.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capitalized Leases in accordance with
GAAP and capitalized interest) of the Parent and its Subsidiaries on a
Consolidated basis for such period with respect to all outstanding Debt of the
Parent and its Subsidiaries, including all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under interest
rate hedging agreements.

 

“Continuing Directors” means, before a Qualified IPO, the directors (or
individuals serving in a similar capacity) of the Parent on the Closing Date or,
after a Qualified IPO, the directors (or individuals serving in a similar
capacity) of the Parent immediately after such Qualified IPO, and, in any case,
each other director (or individual serving in a similar capacity) if, in each
case, such other director’s nomination (or the nomination of such other
individual serving in a similar capacity) for election or election to the board
of directors (or other analogous governing body) of the Parent is recommended or
approved by at least a majority of the then Continuing Directors.

 

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Cooperative Certificate” means any subordinated or other capital certificate
issued by the RTFC, CoBank, ACB, the Rural Telephone Bank or any other similarly
situated telecommunications lender; it being understood that no issuance of any
RTFC Cooperative Certificates will be made in connection with the entry of this
Agreement.

 

“Current Cash Equivalent Assets” of any Person means all assets of such Person
that would, in accordance with GAAP, be classified as current assets of such
Person, after deducting adequate reserves in each case in which a reserve is
proper in accordance with GAAP.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (excluding accounts payable incurred in
the ordinary course of business), (c) all

 

11



--------------------------------------------------------------------------------

obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) all obligations of such Person as lessee under
Capitalized Leases, (f) all obligations of such Person under bankers’
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person in respect of Hedge Agreements, valued at the Agreement Value thereof,
(h) all Guaranty Obligations of such Person and (i) all indebtedness and other
payment obligations referred to in clauses (a) through (h) above of another
Person secured by any Lien on property (including, without limitation, accounts
and contract rights) owned by such Person, in each case under this clause (i)
valued at no greater than the fair market value of such encumbered property, and
even though such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligations.

 

“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of (i) all items that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person at such date and
(ii) the outstanding amount of Obligations of such Person under bankers’
acceptance, letter of credit or similar facilities at such date.

 

“Debt Restricted Payments” has the meaning specified in Section 6.02(g).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

 

“Default Interest” has the meaning set forth in Section 2.06(b).

 

“Defaulted Advance” means, with respect to any Lender Party at any time, the
portion of any Advance required to be made by such Lender Party to the Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time that has not been made
by such Lender Party or by the Administrative Agent for the account of such
Lender Party pursuant to Section 2.02(e) as of such time. In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) any Issuing Lender pursuant to
Section 3.04 to purchase a participation in the obligations and rights under any
Letter of Credit of such Issuing Lender, (b) the Administrative Agent pursuant
to Section 2.02(d) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such Lender Party,
(c) any other Lender Party pursuant to Section 2.12 to purchase any
participation in Advances owing to such other Lender Party and (d) any Agent or
any Issuing Lender pursuant to Section 8.05 to reimburse such Agent or Issuing
Lender for such Lender Party’s ratable share of any amount required to be paid
by the Lender Parties to such Agent or Issuing Lender as provided therein. In
the event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

12



--------------------------------------------------------------------------------

“Defaulting Lender” means, at any time, any Lender Party that, at such time, (a)
owes a Defaulted Advance or a Defaulted Amount or (b) shall take any action or
be the subject of any action or proceeding of a type described in Section
7.01(f).

 

“Designated Subsidiary” means (a) so long as the Parent is not the Borrower, a
Subsidiary of the Parent of which the Borrower is a direct or indirect
Subsidiary and (b) a direct, wholly owned Subsidiary of the Borrower, of the
Parent or of any Designated Subsidiary under clause (a) above that is, in each
case, organized under the laws of the United States, any state thereof or the
District of Columbia.

 

“Disclosed Litigation” has the meaning specified in Section 4.01(d).

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures, excluding any maturity as the result of the
redemption hereof at the option of the issuer thereof, or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is 91 days after the date specified in the definition of the Maturity Date,
except to the extent that such Equity Interest is solely redeemable with, or
solely exchangeable for, any Equity Interest that is not Disqualified Stock;
provided, however, that only the portion of the Equity Interest or other
security that so matures, is mandatorily redeemable or is redeemable at the
option of the holder prior to such date shall be deemed to be Disqualified
Stock; provided further that if such Equity Interest or other security is issued
to any employee or to any plan for the benefit of employees of the Parent or any
of its Subsidiaries or by any such plan to such employees, such Equity Interest
or other security shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Parent or any of its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability. Notwithstanding the preceding
sentence, any Equity Interest that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Equity Interest upon the occurrence of a change of control or an asset sale
shall not constitute Disqualified Stock if the terms of such Equity interest
provide that the Borrower may not repurchase or redeem any such Equity Interest
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.02(g) hereof.

 

“Dividend Suspension Period” means any period after a Qualified IPO (a)
commencing on the first day of any fiscal quarter in respect of which, for the
then most recently ended period of four consecutive fiscal quarters of the
Parent, the Total Leverage Ratio was greater than 5.10:1.00, and (b) ending on
the date of delivery of a certificate pursuant to Section 6.03(f) showing that,
for the then most recently ended period of four consecutive fiscal quarters of
the Parent, the Total Leverage Ratio is equal to or less than 5.10:1.00.

 

“Dollars” and “$” mean dollars in lawful currency of the United States.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify in writing to the
Borrower and the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Eligible Assignee” means, with respect to any Facility, (a) a Lender Party; (b)
an Affiliate of a Lender Party or an Approved Fund; and (c) any other Person
approved by the Administrative Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected pursuant to
Section 10.07, the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership interests in) such Person (including, without limitation,
partnership, member or trust interests therein), and any and all warrants,
options or other rights to purchase or subscribe for shares of capital stock of
(or other ownership interests in) such Person, whether voting or nonvoting.

 

“Equity Restricted Payments” has the meaning specified in Section 6.02(g).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the

 

14



--------------------------------------------------------------------------------

withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

 

“Escrow Bank” has the meaning specified in Section 2.15(c).

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify in writing to the Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period for a period equal to such Interest Period (provided that,
if for any reason such rate is not available, the term “Eurodollar Rate” shall
mean, for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page (or
applicable successor page), the applicable rate shall be the arithmetic mean of
all such rates) by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i)(B).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

15



--------------------------------------------------------------------------------

“Eurodollar Tranche” means the Eurodollar Rate Advances the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Advances shall originally have been
made on the same day).

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Excluded Asset Sale” means any sale, lease, transfer, conveyance or other
disposition of any asset of the Parent or any of its Subsidiaries that
constitutes any of the following: (a) transactions that involve assets having a
fair market value of less than $2,000,000 in the aggregate in any Fiscal Year,
(b) any sale, lease, transfer, conveyance or other disposition of assets between
or among the Parent and/or any Subsidiaries of the Parent, (c) the sale,
transfer, conveyance or other disposition by the Parent or any of its
Subsidiaries of cash or Cash Equivalents, (d) the sale, lease, conveyance,
transfer or other disposition of (i) real property or leasehold interests or
(ii) equipment, to the extent the proceeds thereof are reinvested in the
business of the Parent or a Subsidiary of the Parent within 180 days of such
sale, lease, transfer or other disposition, or, after such 180 day period, are
applied to prepay Advances in accordance with Section 2.05(b)(ii)(B), (e) the
sale, lease, assignment, transfer, sublease, license, conveyance or other
disposition by the Parent or any of its Subsidiaries of inventory, accounts
receivable or other current assets in the ordinary course of business, (f) the
license of intellectual property by the Parent or any of its Subsidiaries in the
ordinary course of business, (g) a transaction permitted pursuant to Section
6.02(g) hereof, (h) the sale, lease, conveyance, transfer or other disposition
of real or personal property or equipment that has become worn out, obsolete or
damaged or otherwise unsuitable for use in connection with the business of the
Parent or any of its Subsidiaries, (i) distributions to any partner or
shareholder of the Borrower or any Subsidiary of the Parent holding a minority
position with respect to the Borrower or such Subsidiary, so long as such
Subsidiary makes a contemporaneous pro rata distribution to the other partners
or shareholders of the Borrower or such Subsidiary, (j) any loss or seizure of
any property or assets of the Parent or any of its Subsidiaries pursuant to any
fire or other casualty event or any expropriation or condemnation by any
Governmental Authority, to the extent the proceeds thereof or of any insurance
payments in respect thereof are reinvested in the business of the Parent or any
Subsidiary of the Parent within 180 days of receipt, thereof or, after such 180
day period, are applied to prepay Advances in accordance with Section
2.05(b)(ii)(B), (k) sales or other dispositions of any Equity Interest in the
Rural Telephone Bank or Co Bank, ACB or any subordinated capital certificates in
RTFC or any Bank Equity Interest, (l) the distribution by the Parent of its
common Equity Interests in accordance with employee compensation or benefit
plans of the Loan Parties, (m) distributions made pursuant to a stock option,
equity incentive or other employee benefit plan or agreement of the Parent or
any of its Subsidiaries, (n) any transaction authorized by Section 6.02(d)
(other than subsection (v) thereof), (o) the surrender or waiver of contract
rights or settlement, release or surrender of a contract, tort or other
litigation claim in the ordinary course of business, (p) the lease, sublease or
licensing of any property in the ordinary course of business, or (q) the
granting of Liens expressly permitted pursuant to another section of this
Agreement or any other Loan Document; provided that in no event shall the sale,
transfer or other disposition of any Equity Interests in the Borrower (other
than as part of a Qualified IPO) or Madison River Communications constitute an
“Excluded Asset Sale.”

 

“Excluded Events” has the meaning specified in Section 7.01(e).

 

“Excluded Issuance” means Debt permitted under Section 6.02(b).

 

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the occurrence of the Closing Date.

 

16



--------------------------------------------------------------------------------

“Existing Notes” has the meaning specified in the Preliminary Statements.

 

“Facility” means the Term B Facility or the Revolving Credit Facility.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the Federal government administering the Communications Act.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Financing” has the meaning specified in the Preliminary Statements.

 

“Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fixed Charge Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Adjusted EBITDA of the Parent and its Subsidiaries for such Measurement
Period, to (b) the sum of (i) Consolidated Cash Interest Expense for such
Measurement Period plus (ii) cash taxes (other than any cash taxes in respect of
any Tax Disputes), in each case, of the Parent and its Subsidiaries for such
Measurement Period.

 

“Foreign Subsidiary” means a Subsidiary of the Parent that is organized under
the laws of any jurisdiction other than the United States, any state thereof or
the District of Columbia.

 

“Fund” means any Person (other than an individual) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit and that, to the extent such Person becomes a Revolving
Credit Lender, has and will continue to have the capacity to fund Revolving
Credit Advances, in each case, in the ordinary course.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

“Gross Excess Cash Flow” means, for any period, (a) Consolidated net income of
the Parent and its Subsidiaries for such period, determined in accordance with
GAAP, plus (b) the following items, to the extent deducted in determining such
Consolidated net income during such

 

17



--------------------------------------------------------------------------------

period: (i) depreciation and amortization expense, (ii) unrealized losses on
financial derivatives recognized in accordance with SFAS No. 133, (iii) non-cash
and/or stock-based compensation expense, (iv) costs and expenses related to the
Refinancings and a Qualified IPO, including related bonuses and (v) other
non-cash items that reduce such Consolidated net income, plus (c) the following
items: (i) cash received upon the redemption, sale or other disposition of (A)
any Equity Interests in the Rural Telephone Bank, CoBank, ACB, or RTFC, (B) any
subordinated capital certificates of RTFC or (C) any Bank Equity Interests, (ii)
if there was a net increase in Consolidated Current Liabilities of the Parent
and its Subsidiaries during such period, the amount of such net increase and
(iii) if there was a net decrease in Consolidated Current Assets (excluding cash
and Cash Equivalents) of the Parent and its Subsidiaries during such period, the
amount of such net decrease, minus (d) the following items, to the extent
included in determining such Consolidated net income during such period (other
than with respect to any item referred to in the parenthetical in subclause (ii)
below): (i) unrealized gains on financial derivatives recognized in accordance
with SFAS No. 133 and (ii) all other non-cash income (including the accrual of
the non-cash portion of any Rural Telephone Bank, CoBank, ACB, or RTFC patronage
capital allocation), minus (e) the following items: (i) if there was a net
decrease in Consolidated Current Liabilities of the Parent and its Subsidiaries
during such period, the amount of such net decrease and (ii) if there was a net
increase in Consolidated Current Assets (excluding cash and Cash Equivalents) of
the Parent and its Subsidiaries during such period, the amount of such net
increase and minus (f) the following items: (i) Cash Capital Expenditures and
Investments made during the period pursuant to Section 6.02(f)(vi), other than
those financed with the proceeds of debt and equity; (ii) to the extent not
deducted in arriving at Consolidated net income for such period, cash taxes and
related interest and penalties paid during such period and (iii) redemptions of
the minority interest in Coastal Communications, Inc.

 

“Gross Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Total Debt (after giving effect to the application of the proceeds
of an initial public offering by the Parent or the Borrower of its common Equity
Interests) of the Parent and its Subsidiaries at such date to Adjusted EBITDA of
the Parent and its Subsidiaries for the Measurement Period most recently
completed on or prior to such date.

 

“GSCP” has the meaning specified in the recital of parties to this Agreement.

 

“Guaranteed Obligations” has the meaning specified in Section 9.01.

 

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.

 

“Guarantors” means the Parent (other than the Borrower) and the Subsidiary
Guarantors.

 

“Guaranty Obligations” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co- making of the Debt of a primary obligor
or (b) any obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or

 

18



--------------------------------------------------------------------------------

hold harmless the holder of such primary obligation against loss in respect
thereof; provided that the term “Guaranty Obligations” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guaranty Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined by such Person in good faith.

 

“Guaranty Supplement” has the meaning specified in Section 9.05.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements and
interest rate future or option contracts entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business or as required or permitted
by this Agreement.

 

“Hedge Bank” means (a) any present Lender Party or Agent, or any Affiliate of
such Lender Party or Agent, (b) any other Person who, at the time it entered
into a Secured Hedge Agreement, was a Lender Party or Agent, or any Affiliate of
such Person, or (c) any other Person reasonably acceptable to the Borrower and
the Administrative Agent, in each case under clauses (a), (b) and (c) above, in
its capacity as a party to a Secured Hedge Agreement.

 

“Holdings” means Madison River Telephone Company LLC, a Delaware limited
liability company, and successors thereof permitted by Section 6.02(d)(i). For
the avoidance of doubt, in the case of a conversion of Holdings from a Delaware
limited liability company into a Delaware corporation or from a corporation into
a limited liability company as permitted under Section 6.01(e), “Holdings” shall
mean such Delaware corporation or limited liability company into which it is
converted.

 

“Indemnified Party” has the meaning specified in Section 10.04(b).

 

“Indenture” has the meaning specified in the Preliminary Statements.

 

“Information Memorandum” means the information memorandum dated February 2005
and the updated presentations relating thereto dated July 7, 2005 used by the
Lead Arrangers in connection with the syndication of the Commitments.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intellectual Property Security Agreement” is defined in the Security Agreement.

 

19



--------------------------------------------------------------------------------

“Interest Period” means as to any Eurodollar Rate Advance, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Rate Advance and ending one, two, three or six months
thereafter, as selected by the Borrower in its Notice of Borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Rate Advance and ending one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that would otherwise extend beyond the Termination Date
or beyond the Maturity Date shall end on the Termination Date or the Maturity
Date, as applicable; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of direct or indirect loans
(including obligations referred to in clauses (h) and (i) of the definition of
“Debt”), advances or capital contributions (excluding commission, travel and
similar advances to officers and employees of such Person made in the ordinary
course of business), any purchase or other acquisition of any Equity Interests
or Debt or the assets comprising a division or business unit or all or
substantially all of the business of any other Person or Persons, together with
all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.

 

“Issuing Lender” means any Lender from time to time designated by the Borrower
as an Issuing Lender with the consent of (a) such Lender and (b) (i) if RTFC is
the Revolving Credit Lender, the Revolving Credit Lender or (ii) if otherwise,
the Administrative Agent.

 

“Joint Bookrunners” means MLPF&S, GSCP and Lehman Brothers.

 

“L/C Fee Payment Date” means the first day of each April, July, October and
January and the Termination Date.

 

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.05.

 

20



--------------------------------------------------------------------------------

“L/C Sublimit” means $25,000,000.

 

“Lead Arrangers” means each of MLPF&S and GSCP.

 

“Lehman” has the meaning specified in the recital of parties to this Agreement.

 

“Lehman Brothers” has the meaning specified in the recital of parties to this
Agreement.

 

“Lender Party” means any Lender or any Issuing Lender.

 

“Lenders” means each Term B Lender or Revolving Credit Lender listed on the
signature pages hereto and each other Person that shall become a Lender
hereunder pursuant to, and in accordance with, Section 10.07 for so long as such
Person shall be a party to this Agreement.

 

“Letters of Credit” has the meaning specified in Section 3.01.

 

“License” means any cellular telephone, microwave, personal communications or
other license, authorization, certificate of compliance, franchise, approval or
permit, whether for the construction or the operation of any System, granted or
issued by the FCC.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Guaranties,
(iv) the Collateral Documents and (v) each agreement or instrument agreed to by
the Borrower and relating to any Letter of Credit, in each case as amended.

 

“Loan Parties” means the Borrower and the Guarantors and a “Loan Party” means
any of the Borrower or a Guarantor.

 

“Madison River Communications” means Madison River Communications, LLC, a
Delaware limited liability company.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of the Parent and its
Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Parent and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any Agent or any
Lender Party under any Loan Document or (c) the ability of any Loan Party to
perform its Obligations under any Loan Document to which it is or is to be a
party.

 

“Maturity Date” means July 29, 2012.

 

21



--------------------------------------------------------------------------------

“Measurement Period” means each period of four consecutive fiscal quarters of
the Parent.

 

“MLCC” means Merrill Lynch Capital Corporation.

 

“MLPF&S” has the meaning specified in the recital of parties to this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the deeds of trust, trust deeds, mortgages, leasehold
mortgages and leasehold deeds of trust, in form and substance reasonably
satisfactory to the Administrative Agent, and delivered pursuant to Section
6.01(j).

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means (a) with respect to any Asset Sale, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such Asset Sale (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received in cash) over (ii) the sum of (A)
the principal amount of any Debt (other than Debt under the Loan Documents) that
is secured by such asset and that is required to be repaid in connection with
such Asset Sale, (B) the reasonable out-of-pocket costs, fees, commissions,
premiums and expenses incurred by the Parent or its Subsidiaries in connection
with such Asset Sale, (C) federal, state, provincial, foreign and local taxes
and other taxes paid or reasonably estimated to be payable in connection
therewith (including, without limitation, with respect to any Subsidiary of the
Parent that is treated as a partnership or an entity disregarded as separate
from its owner for federal, state and local income tax purposes, taxes
reasonably estimated to be payable by, or with respect to the net income of, the
members of such Person with respect to such members’ allocable shares of net
income arising from such Asset Sale), (D) all distributions and other payments
required to be made to minority interest holders in any Subsidiary of the Parent
or joint ventures as a result of such Asset Sale, and (E) the deduction of
appropriate amounts provided by the seller as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in such Asset
Sale and retained by the Parent or any of its Subsidiaries after such Asset Sale
and, without duplication, any reserves that the Parent or any such Subsidiary
determines in good faith should be made in respect of the sale price of such
asset or assets for post-closing adjustments; provided that in the case of any
reversal of any reserve referred to above, the amount so reserved shall be
deemed to be Net Cash Proceeds from an Asset Sale as of the date on which such
amount is received by the Parent or such Subsidiary in cash; (b) with respect to
the incurrence or issuance of any Debt (other than any Excluded Issuance) by the
Parent or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such incurrence or issuance over
(ii) the underwriting discounts and commissions or other similar payments, and
other out-of-

 

22



--------------------------------------------------------------------------------

pocket costs, fees, commissions, premiums and expenses incurred by the Parent or
any of its Subsidiaries in connection with such incurrence or issuance to the
extent such amounts were not deducted in determining the amount referred to in
clause (i); and (c) with respect to the issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by the
Parent or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such issuance over (ii) the
underwriting discounts and commissions or similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses, incurred by the
Parent or any of its Subsidiaries in connection with such issuance to the extent
such amounts were not deducted in determining the amount referred to in clause
(i).

 

“Net Excess Cash Flow” means, for any Fiscal Year, the amount of Gross Excess
Cash Flow for such Fiscal Year (or, in the case of the Fiscal Year ending
December 31, 2005, the portion thereof accumulating since July 1, 2005) minus
(to the extent not otherwise deducted in calculating the amount of such Gross
Excess Cash Flow) (a) the sum of (i) the amount of Permitted Restricted Payments
made during such Fiscal Year or portion thereof (net of the aggregate amount of
any such Permitted Debt Restricted Payments deducted from the Net Excess Cash
Flow for the immediately preceding Fiscal Year) plus (ii) the amount of
Permitted Debt Restricted Payments made in the first fiscal quarter of the
immediately succeeding Fiscal Year, (b) dividends paid on, or repurchase of
shares of, Equity Interests of the Parent during such period and (c) payments of
long-term Debt for Borrowed Money during the period (other than the payment of
revolving debt during the period to the extent not accompanied by a permanent
reduction of the revolving credit commitment related to such debt) that are not
prohibited by this Agreement.

 

“Note” has the meaning specified in Section 2.16(a).

 

“Notes Refinancing” has the meaning specified in the Preliminary Statements.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 7.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit fees, costs, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts, in each case to the extent
expressly payable by such Loan Party under any Loan Document, and (b) the
obligation of such Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender Party, in its sole discretion, may elect to pay or
advance on behalf of such Loan Party.

 

“Other Taxes” has the meaning specified in Section 2.11(b).

 

“Parent” means Holdings or, in the event that any newly formed Person becomes
the holder of 100% of the beneficial and record ownership interests in Holdings
in connection with an initial public offering of any Equity Interests in
Holdings, such newly formed Person, or, in the event of a Qualified IPO by the
Borrower, the Borrower and, in each case, any successor permitted by Section
6.02(d)(i).

 

23



--------------------------------------------------------------------------------

“Parent Guaranty” means the guaranty of Holdings set forth in Article IX and the
guaranty of a Parent (other than Holdings or the Borrower) set forth in any
Guaranty Supplement, in each case as amended. It is understood that, upon the
Borrower becoming the Parent pursuant to the definition thereof, notwithstanding
any provision of any Loan Document, the Parent Guaranty shall terminate and be
of no force and effect.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Additional Debt” means Debt of the Parent or any Subsidiary of the
Parent (which may be guaranteed by any Loan Party) incurred after the date
hereof, provided that (a) such Debt shall on the date of issuance provide a cash
yield not to exceed 13.25% per annum, (b) such Debt shall be unsecured (other
than by the proceeds thereof held in escrow pending an acquisition permitted
under Section 6.02(f)), (c) no scheduled payments of principal, prepayments,
redemptions or sinking fund or like payments on the principal of such Debt shall
be required by the terms prior to the date 270 days after the Maturity Date,
provided that this provision shall not apply to any prepayments required by, and
shall not restrict any, customary change of control or asset sale provisions
contained in the terms of such Debt, (d) the terms and conditions of such Debt
shall not be materially more restrictive, taken as a whole, on the Parent and
its Subsidiaries than the terms and conditions customarily found in senior or
senior subordinated notes of similar issuers issued under Rule 144A of the
Securities Act of 1933, as amended, or in a public offering, in each case as
reasonably determined by the Administrative Agent, and any terms of
subordination thereof shall also benefit the holders of the obligations of the
Parent and its Subsidiaries in respect of any Secured Hedge Agreements to which
the Parent or any of its Subsidiaries are parties, (e) no Dividend Suspension
Period or Event of Default shall have occurred and be continuing at the time of
incurrence of such Debt or would result therefrom and (f) the proceeds of such
Debt are applied, within 60 days of the incurrence thereof, to finance one or
more acquisitions permitted under Section 6.02(f) or to effect mandatory
prepayments pursuant to Section 2.05(b).

 

“Permitted Debt Restricted Payments” means, for any period, the Debt Restricted
Payments permitted to be made pursuant to Section 6.02(g)(i)(A) and (B) during
such period.

 

“Permitted Equity Restricted Payments” means, for any period, the Equity
Restricted Payments permitted to be made pursuant to Section 6.02(g)(i)(C)
during such period.

 

“Permitted Investments” means (a) any Investment in cash or Cash Equivalents,
(b) any Investment or acquisition of assets, in each case solely in exchange for
the issuance of Equity Interests (other than Disqualified Stock) of the Parent,
(c) Investments in Cooperative Certificates made with financings not prohibited
by this Agreement, (d) Investments in prepaid expenses, negotiable instruments
held for collection and lease, utility and workers’ compensation, performance
and other similar deposits, (e) any Investment received as non-cash
consideration from any sales or dispositions of property or assets that was made
pursuant to and in compliance with, or not prohibited by, Section 6.02(e)
hereof, (f) Investments in accounts and notes receivable acquired in the
ordinary course of business, and Investments received in satisfaction of
judgments, settlements of debts or compromises of obligations in the ordinary
course of business, in each case, including, without limitation, pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer, (g) receivables

 

24



--------------------------------------------------------------------------------

owing to the Parent or any Subsidiary of the Parent if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms, (h) Investments that are deemed to have been made as a
result of the acquisition of a Person that at the time of such acquisition held
instruments or assets constituting Investments that were not acquired in
contemplation of the acquisition of such Person, (i) Guaranty Obligations by a
Loan Party of the Debt or other obligations of another Loan Party (or any
Subsidiary of a Loan Party), (j) purchases or acquisitions of Licenses in the
ordinary course of business, (k) Investments constituting Debt permitted under
Section 6.02(b), and (l) the receipt by the Parent or any of its Subsidiaries of
Investments as consideration for the settlement, release or surrender of a
contract, tort or other litigation claim, including, for avoidance of doubt, the
release of claims against directory publishers.

 

“Permitted Liens” means the following: (a) Liens for taxes, assessments and
governmental charges, claims or levies to the extent not required to be paid
under Section 6.01(b); (b) Liens imposed by law and materialmen’s,
warehousemen’s, mechanics’, suppliers’, carriers’, workmen’s, landlords’ and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business (including, without limitation, deposits made to obtain the release of
such Liens) securing obligations that are not overdue for a period of more than
60 days or are being contested in good faith by appropriate proceedings; (c)
pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation, unemployment insurance laws, other types of social
security or similar legislation or to secure public or statutory obligations or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements and reimbursement obligations under any letter of
credit with respect to any of the foregoing; (d) pledges or deposits in the
ordinary course of business to secure the performance of tenders, bids, trade
contracts, government contracts, import duties, payment of rent, licenses,
return-of-money bonds, leases, statutory or regulatory obligations, surety or
appeals bonds (other than bonds related to judgments or litigation), performance
or bid bonds, completion or performance guarantees or other obligations of a
like nature incurred in the ordinary course of business; (e) Liens securing
judgments for the payment of money or any other attachment or judgment, in each
case, not constituting an Event of Default under Section 7.01(g) or securing
appeal or other surety bonds related to such judgments or any related
litigation; (f) easements, zoning ordinances and similar charges, restrictions,
rights of way and other encumbrances, charges, restrictions, exceptions or other
irregularities or rights of others for licenses, sewers, electric lines,
telegraph and telephone lines, and other similar encumbrances or title defects
incurred, or leases or subleases granted to others, that do not render title to
the property encumbered thereby unmarketable and do not materially interfere
with the ordinary conduct of the business of the Parent and its Subsidiaries,
taken as a whole; (g) restrictions on the transfer of Licenses or assets
contained in any License or imposed by the Communications Act or comparable
state legislation; (h) leases or subleases granted to third Persons not
materially interfering with the ordinary course of business of the Parent and
its Subsidiaries, taken as a whole, and any interest or title of a lessor or
sublessor or lessee or sublessee under any operating lease; (i) ground leases in
respect of real property on which facilities owned or leased by the Parent or
any of its Subsidiaries are located; (j) the filing of financing statements
regarding true leases and rights of lessors in property subject to such leases;
(k) Liens arising under or related to any statutory or common law provisions or
other customary rights relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit or securities accounts or other funds or
instruments maintained or held with a depositary or other financial institution
or securities intermediary; (l) pledges or deposits in favor of customs and
revenue authorities to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; (m) any interest of a
licensee under licensing agreements for use of intellectual property existing on
the date hereof and hereafter entered into in the ordinary course of business;
(n) Liens

 

25



--------------------------------------------------------------------------------

or deposits made in connection with account netting and other similar treasury
management functions in the ordinary course of business; (o) Liens securing Debt
permitted under clause (xi) of Section 6.02(b); (p) encumbrances on the
“mortgaged property” permitted under any Mortgage of such mortgaged property;
(q) Liens arising from any Tax Dispute; and (r) rights of set-off of third
parties.

 

“Permitted Refinancing Indebtedness” means any Debt of the Parent or any of its
Subsidiaries issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund Subordinated Debt of the
Parent or any of its Subsidiaries; provided that:

 

(a) the principal amount, or accreted value, if applicable, of such Permitted
Refinancing Indebtedness does not exceed the principal amount, or accreted
value, if applicable, of the Subordinated Debt extended, refinanced, renewed,
replaced, defeased or refunded, plus all accrued interest and premiums on such
Subordinated Debt and the amount of all fees, expenses, penalties and premiums
incurred in connection therewith;

 

(b) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Subordinated Debt
being extended, refinanced, renewed, replaced, defeased or refunded; and

 

(c) such Permitted Refinancing Indebtedness is subordinated in right of payment
to the prior payment of the Obligations of the Loan Parties under the Loan
Documents on terms, taken as a whole, at least as favorable to the Lender
Parties as those contained in the documentation governing the Subordinated Debt
being extended, refinanced, renewed, replaced, defeased or refunded.

 

“Permitted Restricted Payments” means, for any period, the aggregate Permitted
Debt Restricted Payments and Permitted Equity Payments for such period.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Principals” means Goldman, Sachs & Co., Madison Dearborn Partners and
Providence Equity Partners.

 

“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that (a) were directly attributable to any
acquisition that occurred during such period or after such period and on or
before the date of calculation, and were calculated on a basis that is
consistent with Regulation S-X under the Securities Act of 1933, as amended, (b)
were actually implemented on or before the date of calculation with respect to,
and after the date of, any acquisition that occurred during such period, and (i)
are supportable and quantifiable by underlying accounting records or other
schedules prepared in good faith by the Borrower as

 

26



--------------------------------------------------------------------------------

demonstrated to the reasonable satisfaction of the Administrative Agent or (ii)
are otherwise demonstrated to the reasonable satisfaction of the Administrative
Agent or (c) (i) are directly attributable to such acquisition and (ii) the
achievement of which are probable in the reasonable determination of the
Borrower based on specifically identifiable actions to be taken, as demonstrated
by the Borrower to the reasonable satisfaction of the Administrative Agent, and,
in each case under clauses (a), (b) and (c) above, as if such reductions in
costs had been effected as of the beginning of such period and are described in
a certificate of an officer of the Borrower delivered to the Administrative
Agent.

 

“Pro Rata Share” of any amount means, (a) with respect to the Revolving Credit
Lender, 100% and (b) with respect to any Term B Lender at any time, the product
of such amount times a fraction the numerator of which is the amount of such
Lender’s Term B Commitment at such time, and the denominator of which is the
Term B Facility at such time.

 

“Qualified IPO” means an initial public offering by the Parent or the Borrower
of its common Equity Interests after giving effect to the application of the
proceeds of which the Gross Leverage Ratio is not more than 4.30:1.00.

 

“Reduction Amount” has the meaning specified in Section 2.05(b)(vi).

 

“Reference Period” means, at any date, the period commencing on the first day of
the first full fiscal quarter that starts after the date of a Qualified IPO and
ending on the last day of the last fiscal quarter for which a quarterly
compliance report has been delivered by the Borrower prior to such date.

 

“Refinancings” has the meaning specified in the Preliminary Statements.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters
of Credit.

 

“Related Party” with respect to any Principal means (a) any controlling
stockholder, 50% or more owned Subsidiary, or spouse or immediate family member
(in the case of an individual) of such Principal or (b) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partner, owners or
Persons beneficially holding a controlling interest of which consist of such
Principal and/or such other Persons referred to in the immediately preceding
clause (a).

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Term B Advances outstanding at such time and (b) the Revolving Credit Commitment
at such time or, if the Revolving Credit Commitment has been terminated, the
aggregate Revolving Extensions of Credit at such time; provided, however, that
if any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Required Lenders at such time (A) the aggregate
principal amount of the Term B Advances owing to such Lender (in its capacity as
a Lender) and outstanding at such time and (B) in the case of the Revolving
Credit Lender, the Revolving Credit Commitment (or Revolving Extensions of
Credit, as applicable) outstanding at such time.

 

27



--------------------------------------------------------------------------------

References herein to the “Required Term B Lenders” and “Required Incremental
Advance Lenders” shall refer to the Lenders of such Class owed at least a
majority of the sum of the total Advances of such Class at such time.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Payments” has the meaning specified in Section 6.02(g).

 

“Restricted Payments Basket Amount” means, on any date of determination (a) the
sum of Available Cash for the Reference Period most recently ended (after giving
effect to any reductions in the amount of Available Cash that occurred in any
fiscal quarter completed following such Reference Period and prior to the date
of determination) plus $50,000,000 minus (b) the aggregate amount of Restricted
Payments made pursuant to Section 6.02(g)(i)(A)(y) to the extent exceeding the
aggregate amount of Gross Excess Cash Flow from the Closing Date to the date of
a Qualified IPO minus (c) the aggregate amount of dividends paid by the Parent
on, or paid in respect of the repurchase of shares of, its Equity Interests
during such Reference Period or on or prior to such date.

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Borrowing” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Commitment” means, the amount set forth opposite the Revolving
Credit Lender’s name on Schedule I hereto under the caption “Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d) as such Lender’s “Revolving
Credit Commitment,” as such amount may be reduced at or prior to such time
pursuant to Section 2.04. The original amount of the Revolving Credit Commitment
of the Revolving Credit Lender is $75,000,000.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lender’s Revolving Credit Commitment at such time.

 

“Revolving Credit Lender” means RTFC, together with its successors and permitted
assigns.

 

“Revolving Extensions of Credit” means at any time an amount equal to the sum of
(a) the aggregate principal amount of all Revolving Credit Advances made by the
Revolving Credit Lender then outstanding and, (b) the L/C Obligations then
outstanding.

 

“RTFC” has the meaning specified in the Preliminary Statements.

 

“RTFC Facilities” has the meaning specified in the Preliminary Statements.

 

“RTFC Line of Credit Rate” means the prevailing variable rate of interest
established by RTFC from time to time for lines of credit similarly classified
pursuant to RTFC’s policies and procedures then in effect, or as otherwise
agreed between RTFC and the Borrower.

 

28



--------------------------------------------------------------------------------

“RTFC Rate Advance” means an Advance that bears interest as provided in Section
2.06(a)(ii).

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article VI that is entered into by and between the Borrower or any of its
Subsidiaries and any Hedge Bank.

 

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

 

“Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(ii).

 

“Senior Leverage Ratio” means, at any date of determination, the ratio of Total
Senior Debt of the Parent and its Subsidiaries at such date to Adjusted EBITDA
of the Parent and its Subsidiaries for the Measurement Period most recently
completed on or prior to such date.

 

“Significant Subsidiary” means, at any date of determination, any (i) Subsidiary
of the Borrower that individually has or (ii) group of Subsidiaries of the
Borrower, that in the aggregate has, in either case, revenues, assets or
earnings in an amount equal to at least 5% of (a) the Consolidated revenues of
the Borrower and its Subsidiaries for the most recently completed fiscal quarter
for which the Lenders have received financial statements of the Borrower and its
Subsidiaries pursuant to Section 6.03(b) or (c), (b) the Consolidated assets of
the Borrower and its Subsidiaries as of the last day of the most recently
completed fiscal quarter for which the Lenders have received financial
statements of the Borrower and its Subsidiaries pursuant to Section 6.03(b) or
(c), or (c) the Consolidated net earnings of the Borrower and its Subsidiaries
for the most recently completed fiscal quarter for which the Lenders have
received financial statements of the Borrower and its Subsidiaries pursuant to
Section 6.03(b) or (c), in each case determined in accordance with GAAP for such
period.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. In determining the Solvency of any Person hereunder, the
value to such Person of its Investments in its Subsidiaries, and the assets and
financial resources of such Subsidiaries, shall be taken into consideration.

 

29



--------------------------------------------------------------------------------

“Subordinated Debt” means any Debt incurred by the Parent or any Subsidiary of
the Parent that (a) is, on terms reasonably satisfactory to the Administrative
Agent, expressly subordinated in right of payment to the prior payment in full
of the Obligations of the Loan Parties under the Loan Documents, with any terms
of subordination also benefiting the holders of the obligations of the Parent
and its Subsidiaries in respect of any Secured Hedge Agreements to which the
Parent or any of its Subsidiaries are parties, (b) is unsecured, (c) provides,
on the date of issuance, a cash yield not to exceed 13.25% per annum, (d)
requires no scheduled payments of principal, prepayments, redemptions or sinking
fund or like payments on the principal of such Debt prior to the date 270 days
after the Maturity Date, provided that this provision shall not apply to any
prepayments required by, and shall not restrict any, customary change of control
or asset sale provisions contained in the terms of such Debt and (e) does not
contain any terms or conditions that are materially more restrictive, taken as a
whole, on the Parent and its Subsidiaries than the terms and conditions
customarily found in subordinated notes of similar issuers issued under Rule
144A of the Securities Act of 1933, as amended, or in a public offering, in each
case as reasonably determined by the Administrative Agent.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each Designated Subsidiary that shall be required to
execute and deliver a guaranty pursuant to Section 6.01(j).

 

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article IX, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.01(j), in each case as amended.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the Initial Extension of Credit;
provided, however, that, from and after the date on which certain Existing Notes
are required to be redeemed pursuant to Section 6.01(m), Surviving Debt shall
not include the Existing Notes so redeemed.

 

“System” means, as to any Person, assets constituting a commercial radio
communications system authorized under the Federal Communications Act or the
rules, regulations or published orders of the FCC thereunder (including any
license and the network, marketing, distribution, sales, customer interface and
operations functions relating thereto) owned and operated by such Person.

 

“Tax Disputes” means the Coastal and Gulf Tax Disputes and the Alabama State Tax
Disputes.

 

30



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 2.11(a).

 

“Telecommunications Business” means the development, ownership or operation of
one or more communications or information systems businesses or enterprises that
provide voice, video transmission, data or Internet services, and any related,
ancillary or complementary services; provided that the determination of what
constitutes a Telecommunications Business shall be made in good faith by the
Board of Directors (or other analogous governing body) of the Parent and/or
Holdings.

 

“Term B Advance” has the meaning specified in Section 2.01(a).

 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Advances
of the same Type made by the Term B Lenders.

 

“Term B Commitment” means, with respect to any applicable Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term B Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 10.07(d) as such Lender’s “Term
B Commitment.” The original aggregate amount of the Term B Commitments of all
Term B Lenders is $475,000,000.

 

“Term B Facility” means, at any time, the aggregate amount of the Term B
Lenders’ Term B Commitments at such time.

 

“Term B Lender” means any Lender that has a Term B Commitment.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination in whole of the Revolving Credit Commitments pursuant to Section
2.04 or 7.01.

 

“Total Debt” means, on any date, all Debt for Borrowed Money of the Parent and
its Subsidiaries minus any Cooperative Certificates.

 

“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Total Net Debt of the Parent and its Subsidiaries at such date to
Adjusted EBITDA of the Parent and its Subsidiaries for the Measurement Period
most recently completed on or prior to such date.

 

“Total Net Debt” means, on any date, Debt for Borrowed Money of the Parent and
its Subsidiaries minus cash and Cash Equivalents on such date of the Parent and
its Subsidiaries; provided, however, that (a) for purposes of calculating the
Total Leverage Ratio hereunder, “Total Net Debt” shall not include Debt for
Borrowed Money of Holdings to the extent of the amount of such Debt for Borrowed
Money that is not subject to any requirement for cash payment and (b) for
purposes of calculating the Total Leverage Ratio under the definition of
“Qualified IPO,” “Total Net Debt” shall not include any Debt for Borrowed Money
incurred specifically to purchase Cooperative Certificates.

 

“Total Senior Debt” means, on any date, the Consolidated Debt for Borrowed Money
of the Parent and its Subsidiaries outstanding on such date other than Debt in
respect of the Existing Notes and the Coastal Facility minus cash and Cash
Equivalents on such date of the Parent and its Subsidiaries.

 

31



--------------------------------------------------------------------------------

“Type” refers to the distinction among Advances or Borrowings bearing interest
at the Base Rate, Advances bearing interest at the Eurodollar Rate, and Advances
bearing interest at the RTFC Line of Credit Rate.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (a) the sum of the product of (i) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof, multiplied by (ii) the number of years, calculated to the
nearest one-twelfth, that will elapse between such date and the making of such
payment, by (b) the then outstanding principal amount of such Debt.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America as in effect from time to time
(“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Advances. (a) The Term B Advances. Each Term B Lender
severally agrees, on the terms and conditions hereinafter set forth, to make a
single advance (a “Term B Advance”) to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Term B Commitment at such time. The Term B
Borrowing shall consist of Term B Advances made simultaneously by each Term B
Lender in an amount equal to its Pro Rata Share of the aggregate Term B
Commitments. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed.

 

(b) The Revolving Credit Advances. The Revolving Credit Lender agrees, on the
terms and conditions hereinafter set forth, to make advances (each, a “Revolving
Credit Advance” or “Revolving Credit Borrowing”) to the Borrower from time to
time on any Business Day during the period from the Closing Date until the
Termination Date in an amount for each such Advance not to exceed the Available
Revolving Credit Commitment at such time. Each Revolving Credit Borrowing shall
be in an aggregate amount of $500,000 or an integral multiple of $500,000 in
excess thereof (other than a Borrowing the proceeds of which shall be used
solely to repay or prepay in full outstanding L/C Obligations). Within the
limits of the Available Revolving Credit Commitment in effect from time to time,
the Borrower may borrow under this Section 2.01(b), prepay pursuant to Section
2.05(a) and reborrow under this Section 2.01(b).

 

32



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
3.05, each Borrowing shall be made on notice, given not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
the first Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Base Rate Advances or a Borrowing consisting of
RTFC Rate Advances, by the Borrower to the Administrative Agent, and the
Administrative Agent shall give to each Appropriate Lender prompt notice thereof
by telecopier or electronic communication. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be in writing, or telecopier or electronic
communication, in substantially the form of Exhibit B hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Facility under which such
Borrowing is to be made, (iii) Type of such Borrowing, (iv) aggregate amount of
such Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 11:00 A.M. (New York City time) on the date of such Borrowing,
make available for the account of its Applicable Lending Office to the
Administrative Agent, in same day funds, such Lender’s Pro Rata Share of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article IV, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account.

 

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) unless
consented to by the Administrative Agent, the Borrower may not select Eurodollar
Rate Advances for the initial Borrowing hereunder and for the 30-day period
following the Closing Date (or such shorter period as shall be specified in its
reasonable discretion by the Administrative Agent in a written notice to the
Borrower and the Lenders) or if the obligation of the Appropriate Lenders to
make Eurodollar Rate Advances shall then be suspended pursuant to Section 2.08
or 2.09 and (ii) the Eurodollar Advances may not be outstanding as part of more
than 9 separate Eurodollar Tranches.

 

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Appropriate Lender against any loss, cost or expense incurred by such Lender as
a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article IV, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(d) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.06 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

33



--------------------------------------------------------------------------------

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03. Repayment of Advances. (a) Term B Advances. The Borrower shall
repay to the Administrative Agent for the ratable account of the Term B Lenders
the aggregate outstanding principal amount of the Term B Advances on the
Maturity Date.

 

(b) Revolving Credit Advances. The Borrower shall repay to the Administrative
Agent for the account of the Revolving Credit Lender on the Termination Date the
aggregate principal amount of the Revolving Credit Advances then outstanding.

 

SECTION 2.04. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least five Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the Available Revolving Credit
Commitment; provided, however, that each partial reduction of the Available
Revolving Credit Commitment shall be (i) in an aggregate amount of $2,000,000 or
an integral multiple of $1,000,000 in excess thereof and (ii) made by reducing
the Revolving Credit Commitment by an amount equal to such reduction.

 

(b) Mandatory. The Revolving Credit Facility shall be automatically and
permanently reduced, on a pro rata basis, on each date on which prepayment
thereof is required to be made pursuant to Section 2.05(b)(vii) in an amount
equal to the applicable Reduction Amount, provided that each such reduction of
the Revolving Credit Facility shall be made ratably among the Revolving Credit
Lenders in accordance with their Revolving Credit Commitments.

 

SECTION 2.05. Prepayments. (a) Optional. The Borrower may, without premium or
penalty, upon at least three Business Days’ notice to the Administrative Agent
in the case of Eurodollar Rate Advances, or upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the
proposed date of prepayment in the case of any Base Rate Advances or RTFC Rate
Advances, in each case, stating the proposed date, the Facility or Facilities
subject to the prepayment, the Type of Advances to be prepaid, the application
of such prepayment among Facilities and Advances and aggregate principal amount
of the prepayment for each, and if such notice is given the Borrower shall,
prepay the specified outstanding aggregate principal amount of the applicable
Advances, in whole or ratably in part, together with accrued interest to the
date of such prepayment on the aggregate principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $1,000,000 or an integral multiple of $1,000,000 in excess thereof and
(y) if any prepayment of a Eurodollar Rate Advance is made on a date other than
the last day of an Interest Period for such Advance, the Borrower shall also pay
any amounts owing pursuant to Section 10.04(c).

 

(b) Mandatory. (i) The Borrower shall, on the 90th day following the end of each
Fiscal Year, prepay an aggregate principal amount of the Advances and, in the
case of prepayment of any Eurodollar Rate Advances, such Advances comprising
part of the same Eurodollar Tranches, and deposit an amount in the Collateral
Account in an amount equal to the Applicable Prepayment Percentage of the Net
Excess Cash Flow for such Fiscal Year.

 

34



--------------------------------------------------------------------------------

(ii) The Borrower shall:

 

(A) on the date of receipt of any Net Cash Proceeds by any Loan Party or any of
its Subsidiaries from (x) any Asset Sale by the Parent or any of its
Subsidiaries pursuant to Section 6.02(e)(iii) or (y) the incurrence or issuance
of any Debt by the Parent or any of its Subsidiaries (other than any Excluded
Issuances), and

 

(B) on the Business Day following the 180th day following the receipt of any Net
Cash Proceeds by any Loan Party or any of its Subsidiaries from any Asset Sale
referred to in clause (d) or (j) of the definition of Excluded Asset Sale to the
extent such Net Cash Proceeds have not been invested or applied as contemplated
thereby within such 180 day period,

 

prepay an aggregate principal amount of the Advances comprising, in the case of
prepayment of any Eurodollar Rate Advances, part of the same Eurodollar
Tranches, and deposit an amount in the Collateral Account, in an amount equal to
the amount of such Net Cash Proceeds less any amount of such Net Cash Proceeds
required to be applied to prepay the Coastal Facility by its terms.

 

(iii) (A) Prior to a Qualified IPO (and excluding (i) any transaction
constituting a Qualified IPO, (ii) any Permitted Investment described in clause
(b) of the definition of “Permitted Investments” and (iii) any sale or issuance
of Equity Interests in the Parent in a transaction permitted by Section
6.02(f)(vi)), the Borrower shall, on the date of receipt of any Net Cash
Proceeds by any Loan Party or any of its Subsidiaries from the issuance of any
Equity Interest in the Parent, prepay an aggregate principal amount of the
Advances comprising, in the case of prepayment of any Eurodollar Rate Advances,
part of the same Eurodollar Tranches, and deposit an amount in the Collateral
Account, in an amount equal to 50% of the amount of such Net Cash Proceeds less
any amount of such Net Cash Proceeds required to be applied to prepay the
Coastal Facility by its terms and (B) after a Qualified IPO, the Borrower shall,
on or prior to the 60th day following the last day of each fiscal quarter of the
Parent during any Dividend Suspension Period, prepay an aggregate principal
amount of the Advances comprising, in the case of prepayment of any Eurodollar
Rate Advances, part of the same Eurodollar Tranches, and deposit an amount in
the Collateral Account, in an amount equal to 50% of the increase in the
Restricted Payments Basket Amount during such fiscal quarter.

 

(iv) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances and deposit an amount in the Collateral
Account in an amount equal to the amount by which (A) the aggregate Revolving
Extensions of Credit then outstanding exceeds (B) the Revolving Credit Facility
on such Business Day.

 

(v) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the Collateral Account to equal the amount by
which the aggregate undrawn amount of all Letters of Credit then outstanding
exceeds the L/C Sublimit on such Business Day.

 

(vi) Subject to clause (vii) below, prepayments of the Revolving Credit Facility
made pursuant to clause (i), (ii), (iii) or (iv) above shall be first applied to
prepay Advances made as a result of any drawings under Letters of Credit that
have not been reimbursed pursuant to Section 3.05 until such Advances are paid
in full, second applied to prepay Revolving Credit Advances then outstanding,
until such Advances are paid in full and third deposited in the Collateral
Account to cash collateralize 100% of the aggregate then undrawn amount of the
Letters of Credit then outstanding, and, in the case of prepayments of the
Revolving Credit Facility required pursuant to clause (i), (ii) or (iii) above,
the amount remaining (if any) after the prepayment in full of the Advances then
outstanding and the 100% cash collateralization of the aggregate then undrawn
amount of Letters of Credit then outstanding (the sum of such prepayment
amounts, cash collateralization amounts and remaining amount being referred to
herein as the “Reduction Amount”) may be retained by the Borrower and the
Revolving Credit Facility shall be

 

35



--------------------------------------------------------------------------------

permanently reduced as set forth in Section 2.04(b). Upon the drawing of any
Letter of Credit for which funds are on deposit in the Collateral Account, such
funds shall be applied to reimburse the Issuing Lender or Revolving Credit
Lenders, as applicable.

 

(vii) Any prepayment of Advances pursuant to this Section 2.05(b) (other than
clauses (iv) and (v) of this Section 2.05(b)) shall be applied, first, to the
Term B Advances, ratably in accordance with the respective principal amounts
thereof outstanding; and second, to the Revolving Credit Facility in accordance
with clause (vi) of this Section 2.05(b).

 

(viii) If the Borrower is required to make a mandatory prepayment of Eurodollar
Rate Advances under this Section 2.05(b), notwithstanding any term of Section
2.05 or 10.04 to the contrary, the Borrower shall have the right, in lieu of
making such prepayment in full on the applicable date of prepayment provided in
this section, to deposit an amount equal to such mandatory prepayment with the
Administrative Agent in a cash collateral account maintained (pursuant to
documentation reasonably satisfactory to the Administrative Agent) by and in the
sole dominion and control of the Administrative Agent. Any amounts so deposited
shall be held by the Administrative Agent as collateral for the prepayment of
such Eurodollar Rate Advances and shall be applied to the prepayment of the
applicable Eurodollar Rate Advances at the end of the current Interest Periods
applicable thereto.

 

(ix) All prepayments under this subsection (b) shall be made, without premium or
penalty, together with accrued interest to the date of such prepayment on the
principal amount prepaid, and together with any amounts owing pursuant to
Section 10.04(c).

 

SECTION 2.06. Interest. (a) Scheduled Interest. (i) Each Term B Advance shall be
comprised entirely of Base Rate Advances or Eurodollar Rate Advances. The
Borrower shall pay to the Administrative Agent for the account of each Term B
Lender interest on the unpaid principal amount of each Revolving Credit Advance
and each Term B Advance owing to such Term B Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(A) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the first day of each April, July, October
and January during such periods and on the date such Base Rate Advance shall be
Converted or paid in full.

 

(B) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

 

(ii) Each Revolving Credit Advance shall be comprised entirely of RTFC Rate
Advances. The Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance owing to the Revolving Credit Lender from the date of
such Advance until such principal amount shall be paid in full, at a rate per
annum equal to the RTFC Line of Credit Rate in effect from time to time plus the
Applicable Margin, payable in arrears quarterly on the first day of each April,
July, October and January during such periods and on the date such Advance shall
be paid in full.

 

36



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of a
Default under Section 7.01(a), the Administrative Agent may, and upon the
request of the Required Lenders shall, require that the Borrower pay interest
(“Default Interest”) on (i) to the fullest extent permitted by applicable law,
the unpaid principal amount of each Advance owing to each Lender Party that is
not paid when due, from the date such principal amount shall be due until the
date such overdue amount is paid in full, payable in arrears (A) with respect to
any Base Rate Advance or Eurodollar Rate Advance, on the dates referred to in
clause (A) or (B) of Section 2.06(a)(i), as applicable, and on demand and (B)
with respect to any RTFC Rate Advance, on the date such overdue amount shall be
paid in full and on demand, in each case under clauses (A) and (B) of this
subsection (b), at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (i) or
(ii) of Section 2.06(a), as applicable, and (ii) to the fullest extent permitted
by applicable law, the amount of any interest, fee or other amount payable
(other than principal) under this Agreement or any other Loan Document to any
Agent or any Lender Party that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to clause (i) of Section 2.06(a); provided, however,
that, following the acceleration of the Advances, or the giving of notice by the
Agent to accelerate the Advances, pursuant to Section 7.01, Default Interest
shall accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

 

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Administrative Agent shall
give notice to the Borrower and each Appropriate Lender of the applicable
Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above.

 

SECTION 2.07. Fees. The Borrower shall pay to each Agent for its own account
such fees as may from time to time be agreed between the Borrower and such
Agent.

 

SECTION 2.08. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.06 and 2.09,
Convert all or any portion of the Term B Advances to a different Type of Term B
Advances; provided, however, that any Conversion of Eurodollar Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurodollar Rate Advances, no Conversion of any Term B Advances shall
result in more separate Borrowings than permitted under Section 2.02(b), and
each Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Term B Lenders in accordance with their Term B Commitments.
Each such notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

(b) Mandatory. (i) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.

 

37



--------------------------------------------------------------------------------

(ii) Upon the occurrence and during the continuance of any Event of Default, (x)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

SECTION 2.09. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation occurring
after the Closing Date or (ii) the compliance with any guideline or request from
any central bank or other governmental authority issued or made after the
Closing Date (whether or not having the force of law), there shall be any
increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
purchase or purchasing or maintaining L/C Obligations (excluding, for purposes
of this Section 2.09, any such increased costs resulting from (x) Taxes or Other
Taxes (as to which Section 2.11 shall govern) and (y) changes in the basis or
rate of taxation of overall net income or overall gross income by the United
States or by any foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any
jurisdiction in which such Lender Party is otherwise engaged in a trade or
business as a result of transactions unrelated to the Loan Documents (except to
the extent such tax is imposed because of a connection between the Borrower, its
agent or any affiliate and the jurisdiction imposing such tax) or any political
subdivision thereof), then the Borrower shall from time to time, within 10 days
of written demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party on an
after-tax-basis for such increased cost. As a condition to receipt of payment,
such Lender Party shall provide the Borrower a certificate as to the amount of
such increased cost and containing a reasonably detailed calculation of such
amount, which certificate shall be conclusive and binding for all purposes,
absent manifest error. The Borrower shall not be obligated to pay any amounts
pursuant to this paragraph for periods occurring prior to the 90th day before
the giving of such certificate unless a change in law or regulation has
retroactive effect and in such case, the 90-day period shall be extended to
include the period of the retroactive effect.

 

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
adopted, issued or made after the Closing Date (whether or not having the force
of law) affects or would affect the amount of capital required or expected to be
maintained by such Lender Party or any corporation controlling such Lender Party
and that the amount of such capital is increased by or based upon the existence
of such Lender Party’s commitment to lend hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, within 10 days of written
demand by such Lender Party or such corporation (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender Party, from time to time as specified by such
Lender Party, additional amounts sufficient to compensate such Lender Party on
an after-tax-basis in the light of such circumstances, to the extent that such
Lender Party reasonably determines such increase in capital to be allocable to
the existence of such Lender Party’s commitment to lend or to the issuance or
maintenance of or participation in any Letters of Credit. As a condition to
receipt of payment, such Lender Party shall provide the Borrower a certificate
as to such amount and containing a reasonably detailed calculation thereof,
which certificate shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall not be obligated to pay any amounts pursuant
to this paragraph for periods occurring prior to the 90th day before the giving
of such certificate.

 

(c) If, with respect to any Eurodollar Rate Advances, Lenders owed at least 51%
of the then aggregate unpaid principal amount thereof notify the Administrative
Agent that the Eurodollar Rate for any Interest Period for such Advances will
not adequately reflect the cost to such Lenders of making,

 

38



--------------------------------------------------------------------------------

funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the
Appropriate Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Appropriate
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower that such
Lenders have determined that the circumstances causing such suspension no longer
exist.

 

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation after the
Closing Date shall make it unlawful, or any central bank or other governmental
authority shall assert after the Closing Date that it is unlawful, for any
Lender or its Eurodollar Lending Office to perform its obligations hereunder to
make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) each Eurodollar Rate
Advance under which such Lender has a Commitment will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist.

 

(e) In the event that any Lender Party (i) demands payment of costs or
additional amounts pursuant to Section 2.09 or Section 2.11 or asserts, pursuant
to Section 2.09(d), that it is unlawful for such Lender Party to make Eurodollar
Rate Advances, (ii) becomes a Defaulting Lender or (iii) does not agree to an
amendment, waiver or consent referred to in Section 10.01(a) and the applicable
Required Lenders have agreed to sign such amendment, waiver or consent, as the
case may be, then (subject to such Lender Party’s right to rescind such demand
or assertion within 10 days after the notice from the Borrower referred to
below) the Borrower may, upon 20 days’ prior written notice to such Lender Party
and the Administrative Agent, elect to cause such Lender Party to assign, and
upon such election such Lender Party shall promptly assign, its Advances and
Commitments in full to one or more Persons selected by the Borrower so long as
(a) each such Person satisfies the criteria of an Eligible Assignee, (b) such
Lender Party receives payment in full in cash of the outstanding principal
amount of all Advances made by it and all accrued and unpaid interest thereon
and all other amounts due and payable to such Lender Party as of the date of
such assignment (including, without limitation, amounts owing pursuant to
Sections 2.09, 2.11, 2.15 and 10.04), (c) each such assignee agrees to accept
such assignment and to assume all obligations of such Lender Party hereunder in
accordance with Section 10.07 and (d) in the case of subclause (iii) above, each
such assignee agrees to the amendment, waiver or consent referred to therein.

 

SECTION 2.10. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the other Loan Documents, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.15), not
later than 11:00 A.M. (New York City time) on the day when due in Dollars to the
Administrative Agent in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received, solely
for purposes of the calculation and accrual of interest and fees payable under
the Loan Documents, on the next succeeding Business Day. The Administrative
Agent will promptly thereafter cause like funds to be distributed (i) if such
payment by the Borrower is in respect of principal, interest, commitment fees or
any other Obligation under the Loan Documents then payable hereunder and under
the other Loan Documents to more than one Lender Party, to such Lender Parties
for the account of their respective Applicable Lending Offices ratably in
accordance with the amounts of such respective Obligations then payable to such
Lender Parties and (ii) if such payment by the Borrower is in respect of any
Obligation then payable hereunder to one Lender Party, to such Lender Party for
the account of its Applicable Lending Office, in

 

39



--------------------------------------------------------------------------------

each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 10.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the other Loan Documents in respect
of the interest assigned thereby to the Lender Party assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b) [Reserved.]

 

(c) All computations of interest based on the Base Rate or the RTFC Line of
Credit Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate or the Federal Funds Rate and of fees and Letter of Credit
fees shall be made by the Administrative Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be due
on and made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of payment of interest or
commitment or letter of credit fee, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Secured Parties under or in
respect of this Agreement and the other Loan Documents or Secured Hedge
Agreements on any date, such payment shall be distributed by the Administrative
Agent and applied by the Agents and the Secured Parties in the following order
of priority:

 

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

 

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lender Parties under Section 10.04
hereof, Section 24 of the Security Agreement and any similar section of any of
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such indemnification payments, costs and expenses owing
to the Lender Parties on such date;

 

40



--------------------------------------------------------------------------------

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.09 and 2.11
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

 

(iv) fourth, to the payment of all of the accrued and unpaid interest on the
Obligations under or in respect of the Loan Documents that is due and payable to
the Agents and the Lender Parties under Section 2.06(b) on such date and any
default interest under the Secured Hedge Agreements that is due and payable to
the Hedge Banks, ratably based upon the respective aggregate amounts of all such
interest owing to the Agents and the Lender Parties and the Hedge Banks on such
date;

 

(v) fifth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Lender Parties under Section 2.06(a) on
such date and the accrued and unpaid interest on the obligations under the
Secured Hedge Agreements that is due and payable to the Hedge Banks, ratably
based upon the respective aggregate amounts of all such interest owing to the
Lender Parties and Hedge Banks on such date;

 

(vi) sixth, to the payment of the principal amount of all of the outstanding
Advances that is due and payable to the Lender Parties on such date and the
aggregate amount of all of the outstanding Obligations under the Secured Hedge
Agreements that is due and payable to the Hedge Banks, ratably based upon the
respective aggregate amounts of all such principal owing to the Lender Parties
and all Obligations owing to the Hedge Banks under the Secured Hedge Agreements
on such date; and

 

(vii) seventh, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents and the Secured Hedge Agreements that
are due and payable to the Agents and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Agents and the other Secured Parties on such date.

 

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Advances or the Facility to
which, or the manner in which, such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lender Parties ratably in accordance with such Lender Party’s share of
the sum of (A) the aggregate principal amount of all Advances outstanding at
such time and (B) the aggregate undrawn amount of all Letters of Credit then
outstanding at such time, in repayment or prepayment of such of the outstanding
Advances or other Obligations under the Loan Documents then owing to such Lender
Party, as the Administrative Agent shall direct.

 

SECTION 2.11. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.10 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender Party and each Agent, taxes that are imposed on its
overall net income by the United States and taxes that are imposed on its
overall net income (including franchise taxes imposed in lieu thereof and branch
profits tax) by the

 

41



--------------------------------------------------------------------------------

state or foreign jurisdiction under the laws of which such Lender Party or such
Agent, as the case may be, is organized or any political subdivision thereof
and, in the case of each Lender Party, taxes that are imposed on its overall net
income (including franchise taxes imposed in lieu thereof and branch profit
taxes) by any state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any jurisdiction in which such Lender Party is otherwise
engaged in a trade or business as a result of transactions unrelated to the Loan
Documents (except to the extent such tax is imposed because of a connection
between the Borrower, its agent or any affiliate and the jurisdiction imposing
such a tax) or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Loan Documents being hereinafter referred to as
“Taxes”). If any Loan Party shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any Loan Document to any Lender
Party or any Agent, (i) the sum payable by such Loan Party shall be increased as
may be necessary so that after such Loan Party and the Administrative Agent have
made all required deductions (including deductions applicable to additional sums
payable under this Section 2.11) such Lender Party or such Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any Loan Documents or from the execution, delivery or registration of,
performance under, or otherwise with respect to, this Agreement or the other
Loan Documents (hereinafter referred to as “Other Taxes”).

 

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.11, imposed on or paid by such Lender Party
or such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender Party or such Agent (as the case may be) makes written demand therefor.

 

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 10.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
For purposes of subsections (d) and (e) of this Section 2.11, the terms “United
States” and “United States person” shall have the meanings specified in Section
7701 of the Internal Revenue Code.

 

(e) Each Lender Party that is a United States person shall, on or prior to the
date of its execution and delivery of this Agreement in the case of each Lender
Party listed on the signature pages hereto on the Closing Date and on the date
of the Assignment and Acceptance pursuant to which it becomes a Lender Party in
the case of each other Lender Party, and from time to time thereafter as
reasonably requested in writing by the Borrower, provide each of the
Administrative Agent and the Borrower with two original duly completed Internal
Revenue Service Forms W-9 (or any subsequent versions thereof or successors
thereto). Each Lender Party that is not a United States person shall, on or
prior to the date of its execution and delivery of this Agreement and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party, as the case may be, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original duly completed Internal Revenue Service Forms
W-8BEN or W-8ECI or (in the case of a

 

42



--------------------------------------------------------------------------------

Lender Party that has certified in writing to the Administrative Agent that it
is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Internal Revenue
Code), (ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code) of any Loan Party or (iii) a controlled foreign
corporation related to any Loan Party (within the meaning of Section 864(d)(4)
of the Internal Revenue Code), Internal Revenue Service Form W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender Party is exempt from or entitled to a
reduced rate of United States withholding tax on payments pursuant to this
Agreement or the other Loan Documents. Each Lender Party agrees to notify the
Administrative Agent and the Borrower of any change in circumstances that would
modify or render invalid such Lender Party’s basis for a claimed exemption from,
or reduction of, withholding tax. In addition, each Lender Party agrees, to the
extent legally able to do so, to deliver to the Administrative Agent and the
Borrower new versions of any such form or document provided under this Section
2.11(e) after any change in circumstance requiring a change in such form or
document. If the forms provided by a Lender Party at the time such Lender Party
first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.11 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date.
If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI, that the applicable Lender Party reasonably considers to
be confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information. For purposes of this Section 2.11, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

 

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form, certificate or other document described
in subsection (e) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after the date on
which a form, certificate or other document originally was required to be
provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.11 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.

 

(g) If the Administrative Agent or any Lender Party determines in its sole
discretion that it has received a refund, credit (other than any foreign tax
credit) or other reduction of taxes in respect of any Taxes that have been
indemnified by the Borrower in respect of which the Borrower has paid additional
amounts to such Agent or Lender Party pursuant to this Section 2.11, such Agent
or Lender Party, as the case may be, shall pay over such refund, credit or
reduction to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, to such Agent or Lender Party under this Section 2.11
with respect to the taxes giving rise to such refund, credit or reduction), net
of all out-of-pocket expenses of such Agent or Lender Party (including any taxes
imposed with respect to such refund) as is determined by such Agent or Lender
Party in its sole discretion, and without interest (other than any

 

43



--------------------------------------------------------------------------------

interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower agrees, upon the request of such Agent or
Lender Party, as the case may be, to repay as soon as reasonably practicable the
amount paid over to such Agent or Lender Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent or
Lender Party in the event such Agent or Lender Party, as the case may be, is
required to repay such refund to such Governmental Authority. Nothing in Section
2.11(g) shall be construed to require the Administrative Agent or any Lender
Party to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower.

 

(h) Any Lender Party claiming increased payments pursuant to Section 2.11(a) as
a result of any applicable Taxes shall use its reasonable efforts (to the extent
not inconsistent with such Lender Party’s internal policies and applicable legal
and regulatory restrictions) to change the jurisdiction of its applicable
Lending Office or any other office from which such Lender Party makes or
maintains any extension of credit under this Agreement or any other Loan
Documents, if, in the judgment of such Lender Party, the making of such change
(i) would avoid the need for or reduce the amount of any such increased payment
and (ii) would not subject such Lender Party to any unreimbursed or
unindemnified cost or expense and would not otherwise be disadvantageous to such
Lender Party in any material respect. The Borrower hereby agrees to pay all
costs and expenses incurred by any Lender Party in connection with any such
change.

 

SECTION 2.12. Sharing of Payments, Etc. If any Lender Party shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 10.07) (a) on account of Obligations due and payable to such Lender
Party hereunder and under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender Party at such time to (ii) the aggregate amount
of the Obligations due and payable to all Lender Parties hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lender Parties hereunder and under the other Loan Documents
at such time obtained by all the Lender Parties at such time or (b) on account
of Obligations owing (but not due and payable) to such Lender Party hereunder
and under the Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lender Parties hereunder and under the Loan Documents at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to (ii)
the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered; provided further that, so long as the
Obligations under the Loan Documents shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Loan Parties agree that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.12 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Loan Parties in the amount of
such interest or participating interest, as the case may be.

 

44



--------------------------------------------------------------------------------

SECTION 2.13. Pro Rata Treatment and Payments. (a) Each Borrowing under a
Facility, each payment by the Borrower on account of any commitment fee under a
Facility, if any, and any reduction of the Commitments of the Lenders under a
Facility, if any, shall be made pro rata according to the respective Pro Rata
Shares of the Lenders under such Facility. Subject to Section 2.13(c), each
payment (other than prepayments as set forth in Sections 2.13(b) or (c)) in
respect of principal or interest in respect of Advances under any Facility shall
be applied to the amounts of such obligations owing to the Lenders under such
Facility pro rata according to the respective amounts owing to such Lenders.
Each payment in respect of expenses or other amounts payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts owing to the Lenders. To the extent
applicable, the application of any prepayment shall be made, first, to Base Rate
Advances and, second, to Eurodollar Rate Advances.

 

(b) Each optional prepayment of the Term B Advances under the Term B Facility
made pursuant to Section 2.05(a) and each mandatory prepayment required by
Section 2.05(b) shall be allocated among the Term B Lenders holding such Term B
Advances pro rata based on the principal amount of such Term B Advances held by
such Lenders.

 

(c) Each payment in respect of Reimbursement Obligations in connection with any
Letter of Credit shall be made to the relevant Issuing Lender.

 

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely (a) in the case of the Term B
Facility, together with cash on hand, for the Refinancings, (b) in the case of
the Revolving Credit Facility, for working capital and general business
purposes, including capital expenditures and acquisitions, of the Parent and its
Subsidiaries and (c) in the case of any Commitment Increase, to prepay any Term
B Advance outstanding prior to such Commitment Increase and/or for working
capital and general business purposes, including capital expenditures and
acquisitions, of the Parent and its Subsidiaries.

 

SECTION 2.15. Defaulting Lenders. (a) In the event that, at any one time, (i)
any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall
owe a Defaulted Advance to the Borrower and (iii) the Borrower shall be required
to make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, so long as no Default
shall occur or be continuing at such time and to the fullest extent permitted by
applicable law, set off and otherwise apply the Obligation of the Borrower to
make such payment to or for the account of such Defaulting Lender against the
obligation of such Defaulting Lender to make such Defaulted Advance. In the
event that, on any date, the Borrower shall so set off and otherwise apply its
obligation to make any such payment against the obligation of such Defaulting
Lender to make any such Defaulted Advance on or prior to such date, the amount
so set off and otherwise applied by the Borrower shall constitute for all
purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date of such setoff under the Facility pursuant to
which such Defaulted Advance was originally required to have been made pursuant
to Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to Section
2.01, even if the other Advances comprising such Borrowing shall be Eurodollar
Rate Advances on the date such Advance is deemed to be made pursuant to this
subsection (a). The Borrower shall notify the Administrative Agent at any time
the Borrower exercises its right of set-off pursuant to this subsection (a) and
shall set forth in such notice (A) the name of the Defaulting Lender and the
Defaulted Advance required to be made by such

 

45



--------------------------------------------------------------------------------

Defaulting Lender and (B) the amount set off and otherwise applied in respect of
such Defaulted Advance pursuant to this subsection (a). Any portion of such
payment otherwise required to be made by the Borrower to or for the account of
such Defaulting Lender which is paid by the Borrower, after giving effect to the
amount set off and otherwise applied by the Borrower pursuant to this subsection
(a), shall be applied by the Administrative Agent as specified in subsection (b)
or (c) of this Section 2.15.

 

(b) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any other Loan Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Agents or such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount and any such application shall not give rise to a
payment default or a Default. In the event that the Administrative Agent shall
so apply any such amount to the payment of any such Defaulted Amount on any
date, the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lender Parties in the following order of priority:

 

(i) first, to the Agents for any Defaulted Amounts then owing to them, in their
capacities as such, ratably in accordance with such respective Defaulted Amounts
then owing to the Agents; and

 

(ii) second, to any Lender Parties for any Defaulted Amounts then owing to such
Lender Parties, ratably in accordance with such respective Defaulted Amounts
then owing to such Lender Parties.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 

(c) In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) the Borrower, any Agent or any other Lender
Party shall be required to pay or distribute any amount hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then the
Borrower or such Agent or such other Lender Party shall pay such amount to the
Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with a bank (the “Escrow Bank”) selected by the Administrative Agent, in the
name and under the control of the Administrative Agent, but subject to the
provisions of this subsection (c). The terms applicable to such account,
including the rate of interest payable with respect to the credit balance of
such account from time to time, shall be the Escrow Bank’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the

 

46



--------------------------------------------------------------------------------

other Loan Documents to the Administrative Agent or any other Lender Party, as
and when such Advances or amounts are required to be made or paid and, if the
amount so held in escrow shall at any time be insufficient to make and pay all
such Advances and amounts required to be made or paid at such time, in the
following order of priority:

 

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to them hereunder, in their capacities as such, ratably in accordance
with such respective amounts then due and payable to the Agents; and

 

(ii) second, to any Lender Parties for any amount then due and payable by such
Defaulting Lender to such Lender Parties hereunder, ratably in accordance with
such respective amounts then due and payable to such Lender Parties; and

 

(iii) third, to the Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

(d) The rights and remedies against a Defaulting Lender under this Section 2.15
are in addition to other rights and remedies that the Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender Party may have against such Defaulting Lender with respect to any
Defaulted Amount.

 

SECTION 2.16. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that, upon request to the Administrative Agent and the
Borrower by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Revolving Credit
Advances or Term B Advances, as the case may be, of such Lender, substantially
in the forms of Exhibit A-1 (in the case of the Revolving Credit Advances) or
A-2 (in the case of the Term B Advances), respectively (a “Revolving Credit
Note” or “Term B Note,” respectively; such notes being, collectively, the
“Notes”), with appropriate insertions as to date and principal amount; provided,
that delivery of Notes shall not be a condition precedent to the occurrence of
the Closing Date or the making of Advances on the date of a borrowing.

 

(b) The Register maintained by the Administrative Agent pursuant to Section
10.07(d) shall include a control account, and a subsidiary account for each
Lender Party, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender Party hereunder, and (iv) the
amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender Party’s share thereof.

 

47



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be, to the extent not
prohibited by law, prima facie evidence of the amount of principal and interest
due and payable or to become due and payable from the Borrower to, in the case
of the Register, each Lender Party and, in the case of such account or accounts,
such Lender Party, under this Agreement, in each case, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
Party to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.

 

SECTION 2.17. Incremental Facility. (a) The Borrower may, at any time prior to
the Termination Date, by notice to the Administrative Agent, request the
addition of a new facility or an increase in any or all of the Term B
Commitments (each of such commitment increases and any new facility being a
“Commitment Increase”) equal to up to $200,000,000 in the aggregate for all
Commitment Increases, each of which to be effective as of a date that is at
least 90 days prior to the scheduled Maturity Date then in effect (for each such
Commitment Increase, the “Increase Date”) as specified in the related notice to
the Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of all Commitment Increases exceed $200,000,000; (ii) on the
Increase Date, the applicable conditions set forth in Section 4.02 and in clause
(d) of this Section 2.17 shall be satisfied; (iii) on the Increase Date the
Parent is in pro forma compliance with all financial covenants set forth in
Section 6.04; (iv) on the Increase Date no Default or Event of Default shall
have occurred and be continuing; (v) any increase in the amount of the Term B
Facility or any new facility shall have a maturity date no earlier than the
Maturity Date (but may have nominal amortization prior to the Maturity Date so
long as the Weighted Average Life to Maturity of such increase or new facility
is no shorter than the weighted average life to maturity of the then-remaining
Advances under the Term B Facility); (vi) to the extent of the addition of a new
facility, such new facility shall bear interest at a rate no greater than 0.50%
per annum above the rate in respect of the Term B Facility then in effect (and
the rate in respect of the Term B Facility shall be increased (without any
further action required to be taken by any party) to the extent necessary to
comply with the foregoing); provided that this clause (vi) shall not apply to
any new facility for which RTFC is initially the sole lender; (vii) except as
set forth in clause (v) above, any increase in the amount of the Term B Facility
shall be on terms identical to the existing Term B Facility; (viii) except as
set forth in clauses (v) and (vi), to the extent of the addition of a new
facility, such facility shall have terms and conditions, taken as a whole,
substantially the same as (and in no event shall such terms and conditions,
taken as a whole, be more favorable in any material respect to the lenders
thereunder than) those, taken as a whole, applicable to the Term B Facility (in
each case, including with respect to sharing of mandatory and voluntary
prepayments) and shall be on other terms and conditions that are reasonably
satisfactory to the Administrative Agent; (ix) the Term B Lenders shall
initially have the right, but not the obligation, to commit to up to their Pro
Rata Share (or, if consented to by the Borrower and the Administrative Agent to
cover declines by other Term B Lenders, more than their Pro Rata Share) of a
Commitment Increase ratably based on the applicable Term B Commitments of the
Term B Lenders; and (x) notwithstanding any other provision of any Loan Document
(including, without limitation, Section 10.01), the Loan Documents may be
amended by the Administrative Agent and the Borrower, if necessary, to provide
for terms applicable to each Commitment Increase consistent with the terms
hereof.

 

(b) The Administrative Agent shall promptly notify the Term B Lenders of a
request by the Borrower for a Commitment Increase in respect of the Term B
Facility and any new facility, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which the Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Term B Lender that is willing to
participate in the requested Commitment Increase (each an

 

48



--------------------------------------------------------------------------------

“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to commit to increase its, or to provide a Term B Commitment or to
commit to provide under such new facility, as the case may be. If the Term B
Lenders notify the Administrative Agent that they are willing to participate in
a Commitment Increase by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Term B Lenders willing to participate therein in such
amounts as are agreed between the Borrower and the Administrative Agent.

 

(c) Promptly following the applicable Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Term B Lenders
are willing to participate in the requested Commitment Increase. If the
aggregate amount by which the Term B Lenders are willing to participate in the
requested Commitment Increase on any such Commitment Date is less than the
requested Commitment Increase, then the Borrower may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Term B Lenders as of
the Commitment Date.

 

(d) On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.17(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of the applicable Increase Date and the
Commitment of each Increasing Lender for such Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.17(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before the
Increase Date the following, each dated such date:

 

(i) certified copies of resolutions of the Board of Directors (or other
analogous governing body) of the Borrower approving the applicable Commitment
Increase and the corresponding modifications to this Agreement and an opinion of
counsel for the Borrower (which may be in-house counsel), addressing the due
execution, authorization, delivery and enforceability of the documents
evidencing such Commitment Increase and the absence of any violation of
applicable law, constitutive documents or contracts binding upon the Borrower,
in a form reasonably satisfactory to the Administrative Agent;

 

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and

 

(iii) conformation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent.

 

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.17(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Borrower, on or before 1:00 P.M. (New York City time), by
telecopier, of the occurrence of the applicable Commitment Increase to be
effected on the related Increase Date and shall record in the Register the
relevant information with respect to each Increasing Lender and each Assuming
Lender on such date.

 

49



--------------------------------------------------------------------------------

ARTICLE III

 

LETTERS OF CREDIT

 

SECTION 3.01. L/C Issuances. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the Revolving Credit
Lender set forth in Section 3.04(a), may agree from time to time in its sole
discretion to issue standby letters of credit and, to the extent available from
such Issuing Lender, commercial letters of credit (collectively, the “Letters of
Credit”) for the account of the Borrower on any Business Day prior to the
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided, that no Issuing Lender shall have any obligation to
issue any Letter of Credit hereunder; and provided further that no Letter of
Credit may be issued if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Sublimit or (ii) the Available Revolving Credit
Commitment would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the scheduled termination date of the Revolving Credit
Facility; provided that any Letter of Credit with a one-year term may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

 

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender to
exceed any limits imposed by, any applicable Requirement of Law.

 

SECTION 3.02. Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender and the Administrative Agent at their
addresses for notices specified herein an Application therefor, completed to the
reasonable satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender may reasonably
request and consistent with its customary procedures. Upon receipt of any
Application, an Issuing Lender will determine, in its sole discretion, whether
to process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and, in the event such Issuing Lender chooses to issue the
Letter of Credit requested, it shall issue (which shall be deemed a Borrowing
for purposes of Section 4.02), within five Business Days (but in no event
earlier than three Business Days) after receipt by such Issuing Lender and the
Administrative Agent of the Application therefor and all such other
certificates, documents and other papers and information relating thereto that
are required to be delivered hereunder, the original of such Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by such Issuing Lender
and the Borrower. Promptly after issuance by an Issuing Lender of a Letter of
Credit, such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower and the Administrative Agent. Each Issuing Lender shall promptly give
notice to the Administrative Agent of the issuance of each Letter of Credit
issued by such Issuing Lender (including the amount thereof).

 

SECTION 3.03. Fees and Other Charges. (a) As to any Letter of Credit, in the
event that RTFC or one of its affiliates shall not be the Issuing Lender of such
Letter of Credit, the Borrower shall pay any confirmation or other required fee
as may be necessary for such Issuing Lender to issue such Letters of Credit. In
addition, the Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee in an amount equal to 0.25% of the aggregate drawable
amount of each outstanding Letter of Credit issued by it, which fee shall be
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of the applicable Letter of Credit.

 

50



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal, customary and reasonable costs and expenses as
are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under or amending any Letter of Credit issued by it.

 

SECTION 3.04. Reimbursement Obligation of the Revolving Credit Lender. (a) Each
Issuing Lender irrevocably agrees to grant and hereby grants to the Revolving
Credit Lender, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, the Revolving Credit Lender irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for the Revolving Credit Lender’s own account and
risk, a 100% interest in all of such Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. The Revolving
Credit Lender unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, the Revolving Credit Lender
shall pay to the Administrative Agent, for the account of such Issuing Lender,
upon demand at the Administrative Agent’s account (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to the amount of such draft, or any part thereof, that is not so reimbursed.

 

(b) If any amount required to be paid by the Revolving Credit Lender to the
Administrative Agent, for the account of an Issuing Lender, pursuant to Section
3.04(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is not paid to such Issuing Lender
within three Business Days after the date such payment is due, such Issuing
Lender shall so notify the Administrative Agent, who shall notify the Revolving
Credit Lender and the Revolving Credit Lender shall pay to the Administrative
Agent, for the account of such Issuing Lender on demand (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by the Revolving Credit Lender pursuant to Section 3.04(a)
is not made available to the Administrative Agent, for the account of such
Issuing Lender, by the Revolving Credit Lender within three Business Days after
the date such payment is due, the Administrative Agent on behalf of such Issuing
Lender shall be entitled to recover from the Revolving Credit Lender, on demand,
such amount with interest thereon calculated from such due date at the rate per
annum applicable to Base Rate Advances under the Term B Facility. A certificate
the Administrative Agent submitted on behalf of such Issuing Lender submitted to
the Revolving Credit Lender with respect to any such amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent or the Revolving
Credit Lender the amount of such payment in accordance with Section 3.04(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent, for the account of the Revolving Credit Lender (and thereafter the
Administrative Agent shall promptly pay the Revolving Credit Lender), the amount
of such payment; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, the Revolving Credit Lender shall return to the Administrative Agent,
for the account of such Issuing Lender (and thereafter the Administrative Agent
shall promptly pay to such Issuing Lender), the portion thereof previously
distributed by such Issuing Lender.

 

51



--------------------------------------------------------------------------------

SECTION 3.05. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, on each date on which such Issuing Lender
notifies the Borrower of the date and amount of a draft presented under any
Letter of Credit no later than 3:00 P.M. (New York City time) or, if such notice
is given after 3:00 P.M. (New York City time), the date following such date of
notice, and paid by such Issuing Lender, for the amount of (a) such draft so
paid and (b) any taxes, fees, charges or other costs or expenses incurred by
such Issuing Lender in connection with such payment (the amounts described in
the foregoing clauses (a) and (b) in respect of any drawing, collectively, the
“Payment Amount”). Each such payment shall be made to such Issuing Lender at its
address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date on which such Issuing Lender notifies the Borrower
of the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.06(a)(ii) and (ii) thereafter, Section 2.06(b). Each drawing
under any Letter of Credit shall (unless an event of the type described in
Section 7.01(f) shall have occurred and be continuing with respect to the
Borrower, in which case the procedures specified in Section 3.04 for funding by
the Revolving Credit Lender shall apply) constitute a request by the Borrower to
the Administrative Agent for a Borrowing pursuant to Section 2.02(a) of
Revolving Credit Advances in the amount of such drawing, in each case, without
regard to the notice requirements of Section 2.02(a) and the conditions in
Section 4.02. The date of such Borrowing shall be the first date on which a
Revolving Credit Borrowing could be made, pursuant to Section 2.02(a), if the
Administrative Agent had received a notice of such Borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.

 

SECTION 3.06. Obligations Absolute. To the extent not prohibited by applicable
law, the Borrower’s obligations under this Article III shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender. The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
or care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

 

SECTION 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of the
relevant Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by such Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

 

52



--------------------------------------------------------------------------------

SECTION 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement, the provisions of this Agreement shall apply.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

SECTION 4.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of the Issuing Lender (in the
event such Issuing Lender determines in its sole discretion to issue a Letter of
Credit) to issue a Letter of Credit on the occasion of the Initial Extension of
Credit hereunder is subject to the satisfaction or waiver of the following
conditions precedent before or concurrently with the Initial Extension of Credit
(and Sections 2.01 and 3.01 of this Agreement shall become effective on and as
of the first date (the “Closing Date”) on which such conditions precedent have
been satisfied):

 

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender Party:

 

(i) The Notes payable to the order of the Lenders to the extent requested by the
Lenders pursuant to the terms of Section 2.16.

 

(ii) A security agreement in substantially the form of Exhibit D hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.01(j), in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:

 

(A) certificates representing the Initial Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Initial Pledged Debt referred to therein indorsed in blank,

 

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or in its reasonable judgment desirable in order to perfect and
protect the first priority liens and security interests created under the
Security Agreement, covering the Collateral described in the Security Agreement,

 

(C) completed requests for information, dated on or before the date of the
Initial Extension of Credit, and all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

 

(D) the Intellectual Property Security Agreement duly executed by each Loan
Party,

 

 

53



--------------------------------------------------------------------------------

(E) all other recordings and filings of or with respect to the Security
Agreement in form appropriate for filing that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the security interest
created thereunder, and

 

(F) the Deposit Account Control Agreements referred to in the Security
Agreement, duly executed by the applicable Loan Parities and each Pledged
Account Bank referred to in the Security Agreement.

 

(iii) [Reserved.]

 

(iv) Certified copies of the resolutions of the Board of Directors (or other
analogous governing body) of each Loan Party approving the Refinancings, if
applicable, and each Loan Document to which it is or is to be a party, and of
all documents evidencing other necessary corporate action and governmental and
other third party approvals and consents, if any, with respect to the
Refinancings, if applicable, and each Loan Document to which it is or is to be a
party.

 

(v) A copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of each Loan Party, dated reasonably near the date of the Initial
Extension of Credit, certifying (A) as to a true and correct copy of the charter
of such Loan Party and each amendment thereto on file in such Secretary’s office
and (B) that (1) such amendments are the only amendments to such Loan Party’s
charter on file in such Secretary’s office, (2) such Loan Party has paid all
franchise taxes to the date of such certificate and (3) such Loan Party is duly
organized and in good standing or presently subsisting under the laws of the
State of the jurisdiction of its organization.

 

(vi) A certificate of each Loan Party, signed on behalf of such Loan Party by
its Chief Executive Officer or a Vice President and its Secretary or any
Assistant Secretary, dated the date of the Initial Extension of Credit (the
statements made in which certificate shall be true on and as of the date of the
Initial Extension of Credit), certifying as to (A) the absence of any amendments
to the charter of such Loan Party since the date of the Secretary of State’s
certificate referred to in Section 4.01(a)(v), (B) a true and correct copy of
the bylaws of such Loan Party as in effect on the date on which the resolutions
referred to in Section 4.01(a)(iv) were adopted and on the date of the Initial
Extension of Credit, (C) the due organization and good standing or valid
existence of such Loan Party as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its organization,
and the absence of any proceeding for the dissolution or liquidation of such
Loan Party, (D) the truth in all material respects of the representations and
warranties contained in the Loan Documents as though made on and as of the date
of the Initial Extension of Credit and (E) the absence of any event occurring
and continuing, or resulting from the Initial Extension of Credit, that
constitutes a Default.

 

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

 

54



--------------------------------------------------------------------------------

(viii) A certificate in substantially the form of Exhibit F hereto, attesting to
the Solvency of each Loan Party before and after giving effect to the
Refinancings, from the Chief Financial Officer of the Borrower.

 

(ix) The Lender Parties shall have received the following regarding each Loan
Party and its Subsidiaries: (A) audited Consolidated financial statements of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2004 and
unaudited Consolidated financial statements of the Parent and its Subsidiaries
for the quarters ending after the Fiscal Year ended December 31, 2004 through
the most recently completed fiscal quarter for which financial statements are
available, which in each case, (x) shall be satisfactory in form and substance
to the Lead Arrangers and (y) shall not be materially inconsistent with the
information provided to the Joint Bookrunners prior to July 6, 2005; (B)
forecasts prepared by management of the Parent, each in form reasonably
satisfactory to the Lead Arrangers, of balance sheets, income statements and
cash flow statements for each fiscal quarter in 2005 and for each Fiscal Year
through 2012, commencing with the first Fiscal Year following the Closing Date;
and (C) evidence satisfactory to the Lead Arrangers that the Total Leverage
Ratio of the Parent and its Subsidiaries for the last Measurement Period of the
Parent ended at least 30 days prior to the Closing Date was not greater than
5.75:1.00 (determined on a pro forma basis after giving effect to the
Refinancings).

 

(x) Evidence of insurance with respect to the Loan Parties, to the extent
required by Section 6.01(d) hereof, naming the Collateral Agent as additional
insured and loss payee.

 

(xi) A Notice of Borrowing relating to the Initial Extension of Credit.

 

(xii) A reasonably satisfactory opinion of Skadden, Arps, Slate, Meagher & Flom
LLP, outside counsel for the Loan Parties, and Matt L. Springer, in-house
counsel for the Loan Parties, in substantially the form of Exhibits G-1 and G-2
hereto, respectively.

 

(b) Simultaneously with the Initial Extension of Credit, the Borrower shall have
effected the Refinancings on terms and conditions and pursuant to documentation
reasonably satisfactory to the Joint Bookrunners. All liens and security
interests in respect of the refinanced Debt shall have been released, or
arrangements therefor shall have been made to the reasonable satisfaction of the
Joint Bookrunners, and the Joint Bookrunners shall have received a “pay-off” or
similar letter or letters reasonably satisfactory to the Joint Bookrunners with
respect to the refinanced debt and, if applicable, the release of any Liens
securing such debt.

 

(c) Before giving effect to the Refinancings, there shall have occurred no
Material Adverse Change since December 31, 2004.

 

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or, to the knowledge
of such Loan Party or Subsidiary, threatened before any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect other than
the matters described on Schedule 5.01(g) hereto (the “Disclosed Litigation”).

 

(e) All material Governmental Authorizations and shareholder and third party
consents and approvals necessary in connection with the Refinancings shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect.

 

55



--------------------------------------------------------------------------------

(f) All loans made by the Lenders to the Borrower or any of its Affiliates shall
be in compliance with the regulations in respect of Margin Stock contained in
Regulation U.

 

(g) The Joint Bookrunners shall be satisfied that (i) the Parent and its
Subsidiaries will be able to meet their material obligations under all employee
and retiree welfare plans, (ii) the employee benefit plans of the Parent and its
ERISA Affiliates are, in all material respects, funded in accordance with the
minimum statutory requirements, (iii) no “reportable event” (as defined in
ERISA, but excluding events for which reporting has been waived) has occurred as
to any such employee benefit plan and (iv) no termination of, or withdrawal
from, any such employee benefit plan has occurred or is contemplated that could
reasonably be expected to result in material liability.

 

(h) After giving effect to the Refinancings, the Parent and its Subsidiaries
shall have outstanding no debt or preferred stock (or direct or indirect
guarantee or other credit support in respect thereof) other than the Surviving
Debt, the minority interest in Coastal Communications, Inc. and such other
preferred stock as is acceptable to the Joint Bookrunners.

 

(i) The Parent shall have complied with, or caused the Borrower to comply with,
all of the terms of any fee letters with the Arrangers or RTFC to be complied
with on or before the Closing Date. The Borrower shall have paid all due and
payable fees of the Lenders listed on the signature pages hereto on the Closing
Date and all due and payable expenses of the Agents (including the due and
payable fees and expenses of counsel to the Administrative Agent and local
counsel to the Administrative Agent) required under such fee letters to be paid
in connection with the Loan Documents.

 

(j) The Borrower shall have obtained debt ratings for the Facilities from
Moody’s and S&P.

 

SECTION 4.02. Conditions Precedent to Each Borrowing. The obligation of each
Appropriate Lender to make an Advance on the occasion of each Borrowing
(including the initial Borrowing) shall be subject to the further conditions
precedent that on the date of such Borrowing the following statements shall be
true (and on the date of each such Borrowing, the Borrower shall be deemed to
have represented and warranted that):

 

(i) the representations and warranties of each Loan Party contained in each Loan
Document are correct in all material respects on and as of such date, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except, in each case, with
respect to representations and warranties made only as of, or relating to, an
earlier date;

 

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom; and

 

(iii) in the case of a Borrowing after a Qualified IPO, after giving effect to
such Borrowing and the application of proceeds thereof, the ratio of
Consolidated Total Net Debt of the Parent and its Subsidiaries as of the date of
such Borrowing to Adjusted EBITDA of the Parent and its Subsidiaries for the
Measurement Period most recently completed on or prior to the date of such
Borrowing shall not exceed 5.50 to 1.0.

 

56



--------------------------------------------------------------------------------

SECTION 4.03. Determinations Under Section 4.01. For purposes of determining
compliance with the conditions specified in Section 4.01, each Lender Party
shall be deemed to have consented to, approved, waived or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of each of the Administrative Agent and the Borrower responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender Party prior to the Initial Extension of Credit
specifying its objection thereto and, if the Initial Extension of Credit
consists of a Borrowing, such Lender Party shall not have made available to the
Administrative Agent such Lender Party’s ratable portion of such Borrowing.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, (ii) is duly
qualified and in good standing as a foreign corporation or company or
partnership in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed or be in good standing
could not reasonably be expected to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership (as
applicable) power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. As of the date hereof, all of the outstanding Equity Interests in the
Borrower have been validly issued, are fully paid and non assessable and are
owned in the amounts and under the names of the persons specified on Schedule
5.01(a) hereto free and clear of all Liens.

 

(b) As of the date hereof, set forth on Schedule 5.01(b) hereto is a complete
and accurate list of all Loan Parties, showing as of the date hereof (as to each
Loan Party) the jurisdiction of its organization, the address of its principal
place of business and its U.S. taxpayer identification number. As of the date
hereof, the copy of the charter of each Loan Party and each amendment thereto
provided pursuant to Section 4.01(a)(v) is a true and correct copy of each such
document, each of which is valid and in full force and effect.

 

(c) Set forth on Schedule 5.01(c) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its formation, the number of shares, membership
interests or partnership interests (as applicable) of each class of its Equity
Interests authorized, and the number outstanding, on the date hereof and the
percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof. All of the outstanding Equity Interests in each Loan
Party’s Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by such Loan Party or one or more of its Subsidiaries free and
clear of all Liens, except those created under the Collateral Documents or as
otherwise permitted under this Agreement.

 

57



--------------------------------------------------------------------------------

(d) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated thereby, are within such Loan Party’s corporate,
limited liability company or limited partnership (as applicable) powers, have
been duly authorized by all necessary corporate, limited liability company or
limited partnership (as applicable) action, and do not (i) contravene such Loan
Party’s charter, bylaws, limited liability company agreement, partnership
agreement or other constituent documents, (ii) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, except where such violation could not reasonably be
expected to result in a Material Adverse Effect, (iii) conflict with or result
in the breach of, or constitute a default or require any payment to be made
under, any contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties, except where such conflict, breach,
default or payment requirement could not reasonably be expected to result in a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the material properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could reasonably be expected to have a Material Adverse Effect.

 

(e) With such exceptions as could not reasonably be expected to result in a
Material Adverse Effect and except such as have been obtained or made, no
Governmental Authorization, and no notice to or filing with, any Governmental
Authority or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party of any Loan
Document to which it is or is to be a party, (ii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) to the extent required pursuant thereto or (iv)
the exercise by any Agent or any Lender Party of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

 

(f) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

(g) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to the knowledge of such Loan Party or Subsidiary, threatened before
any Governmental Authority or arbitrator that (i) could reasonably be expected
to have a Material Adverse Effect (other than the Disclosed Litigation) or (ii)
purports to affect the legality, validity or enforceability of any Loan
Document.

 

(h) The Consolidated balance sheet of Holdings and its Subsidiaries as at
December 31, 2004, and the related Consolidated statement of income and
Consolidated statement of cash flows of Holdings and its Subsidiaries for the
fiscal year then ended, accompanied by an unqualified

 

58



--------------------------------------------------------------------------------

opinion of Ernst & Young, independent public accountants, copies of which have
been furnished to each Lender Party, fairly present in all material respects the
Consolidated financial condition of Holdings and its Subsidiaries as at such
dates and the Consolidated results of operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP, and
since December 31, 2004, there has been no Material Adverse Change.

 

(i) The Consolidated forecasted balance sheet, statement of income and statement
of cash flows of the Parent and its Subsidiaries delivered to the Lender Parties
pursuant to Section 4.01(a)(ix) or 6.03 were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Parent’s best estimate of its future financial
performance (it being understood that no assurance has been given or will be
given that such forecasts have been or will be achieved).

 

(j) Neither the Information Memorandum nor any other information, exhibit or
report furnished (in each case, as modified or supplemented from time to time)
by or on behalf of any Loan Party to any Agent or any Lender Party in connection
with the negotiation and syndication of the Loan Documents or pursuant to the
terms of the Loan Documents contained, as of the date furnished, any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, taken as a whole, not misleading in light of
the circumstances under which they were made; provided that, with respect to
projected financial information and other projections and forward looking
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time made (it
being understood that no assurance has been given or will be given that
projected financial information, other projections and forward looking
information have been or will be achieved).

 

(k) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or drawings under any Letter of Credit will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock.

 

(l) The Borrower is not an “investment company,” subject to regulation under,
and as defined in, the Investment Company Act of 1940, as amended. The Borrower
is not a “holding company” subject to regulation under, and as defined in, the
Public Utility Holding Company Act of 1935, as amended.

 

(m) To the extent required under the Loan Documents, within 10 days of the
Closing Date, all filings and other actions necessary or desirable to perfect
and protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected security interest in the Collateral, securing the payment of the
Secured Obligations. The Loan Parties are the legal and beneficial owners of the
Collateral or otherwise have rights in the Collateral free and clear of any
Lien, except for the Liens and security interests created or permitted under the
Loan Documents.

 

(n) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

 

 

59



--------------------------------------------------------------------------------

(o) (i) No ERISA Event exists or is reasonably expected to occur with respect to
any Plan that has resulted in or is reasonably expected to result in a material
liability of any Loan Party or any ERISA Affiliate.

 

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lender Parties, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no material adverse change in such funding status.

 

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(p) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could reasonably be expected to form the
basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that in each case could reasonably be
expected to have a Material Adverse Effect.

 

(q) (i) Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement with any Person other than tax sharing agreements among the
Parent and/or any of its Subsidiaries.

 

(ii) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all Federal income and other material tax returns
required to be filed and has paid all taxes shown thereon to be due, together
with applicable interest and penalties, in each case to the extent required by
Section 6.01(b).

 

(iii) Other than any of the Tax Disputes, no issues have been raised by the
Internal Revenue Service that, in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

(iv) Other than any of the Tax Disputes, no issues have been raised by any state
or local taxing authorities that, in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

(r) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could reasonably be expected to have a Material Adverse Effect.

 

(s) Set forth on Schedule 5.01(s) hereto is a complete and accurate list as of
the Closing Date of all Existing Debt (other than Surviving Debt) with an
outstanding principal amount in excess of $250,000, showing as of the date
hereof the obligor and the principal amount outstanding thereunder.

 

60



--------------------------------------------------------------------------------

(t) Immediately after the occurrence of, and as of, the Closing Date, there is
no Surviving Debt other than Debt set forth on Schedule 5.01(t).

 

(u) Set forth on Schedule 5.01(u) hereto is a complete and accurate list as of
the Closing Date of all Liens on the property or assets of any Loan Party or any
of its Subsidiaries securing Debt with an outstanding principal amount in excess
of $50,000, showing as of the date hereof the lienholder thereof, the principal
amount of the obligations secured thereby and the property or assets of such
Loan Party or such Subsidiary subject thereto.

 

(v) Set forth on Schedule 5.01(v) hereto is a complete and accurate list of all
real property owned as of the Closing Date by any Loan Party (excluding any
indefeasible right of use agreement or similar arrangement), showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
record owner and book and estimated fair value thereof. Each Loan Party has
good, marketable and insurable fee simple title to such real property, free and
clear of all Liens, other than Liens created or permitted by the Loan Documents.
It is understood and agreed that for the purposes of the Loan Documents, any
reference to “real property” shall not include any interests in any indefeasible
right of use agreement or similar arrangement.

 

(w) (1) Set forth on Schedule 5.01(w)(1) hereto is a complete and accurate list
of all leases of real property under which any Loan Party is as of the date
hereof the lessee, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof.

 

(2) Set forth on Schedule 5.01(w)(2) hereto is a complete and accurate list of
all leases of real property under which any Loan Party is as of the date hereof
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.

 

(x) Set forth on Schedule 5.01(x) hereto is a complete and accurate list of all
Investments held by any Loan Party on the date hereof with an outstanding
principal amount or value in excess of $25,000, showing as of the date hereof
the amount, obligor or issuer and maturity, if any, thereof.

 

ARTICLE VI

 

COVENANTS OF THE PARENT

 

SECTION 6.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Parent will:

 

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Parent nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

 

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; and obtain and renew, and cause
each of its Subsidiaries to obtain and renew, all Environmental Permits
necessary for its operations and properties; except, in each case, where the
failure to so comply, obtain or renew could not reasonably be expected to have a
Material Adverse Effect; provided, however, that neither the Parent nor any of
its Subsidiaries shall be required to undertake any action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances.

 

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts (subject to such self-insurance retentions or
deductibles), and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Parent or such Subsidiary operates.

 

(e) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that Holdings or the
Borrower may consummate any entity reorganization for the purpose of effecting a
Qualified IPO and any other Person may consummate any other merger, transaction
or consolidation permitted under Section 6.02(d); provided further that neither
the Parent nor any of its Subsidiaries shall be required to preserve any right,
permit, license, approval, privilege or franchise if the Board of Directors (or
analogous governing body) of the Parent or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Parent or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Parent, such Subsidiary or
the Lender Parties; and provided further that Holdings or the Borrower may
convert from a Delaware limited liability company into a Delaware corporation
pursuant to Section 265 (or any successor section thereto) of the Delaware
General Corporation Law, as amended, or from a Delaware corporation into a
Delaware limited liability company pursuant to Section 18-214 (or any successor
section thereto) of the Delaware Limited Liability Company Act, as amended.

 

(f) Visitation Rights. At any reasonable time and from time to time, permit any
of the Agents or any of the Lender Parties, or any agents or representatives
thereof, during normal business hours and upon three Business Days’ advance
notice to the Borrower (unless an Event of Default has occurred and is
continuing), to examine and make copies of and abstracts from the records and
books of account of, and visit the properties of, the Parent and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants (and the officers of the Parent
or such Subsidiary shall have the right to be present at such discussions).

 

62



--------------------------------------------------------------------------------

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of records and accounts, in which entries which are full and correct in
all material respects, shall be made of all financial transactions and the
assets and business of the Parent and each such Subsidiary in accordance with
GAAP.

 

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to the Parent or such Subsidiary than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate other than: (A) any employment
agreement entered into by the Parent or any of its Subsidiaries in the ordinary
course of business of the Parent or such Subsidiaries, (B) transactions with a
Person that is an Affiliate of the Parent solely because the Parent owns an
Equity Interest in such Person, (C) payment of reasonable fees, expenses and
compensation to officers, directors and employees of the Parent or any of its
Subsidiaries and customary indemnification and insurance arrangements in favor
of any director, officer or employee of the Parent or any of its Subsidiaries,
and any agreement relating to any of the foregoing entered into in the ordinary
course of business, (D) sales or issuances of Equity Interests (other than
Disqualified Stock) in the Parent, (E) Investments or Restricted Payments by the
Parent or any of its Subsidiaries pursuant to Section 6.02(f)(i), 6.02(f)(ii) or
6.02(g) (other than subclauses (xiv) thereof), (F) loans or advances, not to
exceed $2,000,000 in the aggregate at any time outstanding, to employees in the
ordinary course of business, (G) transactions between or among the Parent and/or
any of its Subsidiaries, (H) any agreements binding upon the Parent or any of
its Subsidiaries in existence on the Closing Date and described on Schedule
6.01(i) hereto (including, without limitation, any shareholders agreements or
registration rights agreements with existing equity holders), and any renewals,
replacements or continuations thereof entered into after the Closing Date that
are on terms no less favorable, taken as a whole, in any material respect to the
Parent or such Subsidiary than the agreements being renewed, replaced or
continued, (I) any entity reorganization of Holdings or the Borrower for the
purpose of effecting a Qualified IPO, (J) solely with the proceeds of a
Qualified IPO, the repurchase of common Equity Interests of Holdings from
certain holders of common Equity Interests in Holdings, (K) the Refinancings and
(L) the redemption of the minority interest in Coastal Communications, Inc. for
an aggregate amount not to exceed $3,000,000.

 

(j) Covenant to Guarantee Obligations and Give Security. Upon (x) the formation
of a Parent (other than Holdings or the Borrower) or the formation or
acquisition of any new Designated Subsidiaries by the Parent or (y) the
acquisition of any property by any Loan Party, and such property shall not
already be subject to a security interest with the perfection and priority
required pursuant to the Collateral Documents in favor of the Collateral Agent
for the benefit of the Secured Parties, then, in each case, at the Parent’s
expense:

 

(i) in connection with the formation of a Parent (other than Holdings or the
Borrower) or the formation or acquisition of a Designated Subsidiary, within 30
days after such formation or acquisition, cause such Parent or each such
Designated Subsidiary, as the case may be, to duly execute and deliver to the
Collateral Agent a Guaranty Supplement,

 

63



--------------------------------------------------------------------------------

(ii) within 10 days after such formation or acquisition, furnish to the
Collateral Agent a description of the real and personal properties of such
Designated Subsidiary or the real and personal properties so acquired, in each
case in detail satisfactory to the Collateral Agent,

 

(iii) within 30 days after (A) such acquisition of property by any Loan Party,
duly execute and deliver, and cause each Loan Party to duly execute and deliver,
to the Collateral Agent such additional mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and other security agreements as reasonably specified by, and in
form and substance reasonably satisfactory to, the Collateral Agent and on terms
and conditions consistent with the other Loan Documents, securing payment of all
the Obligations of such Loan Party under the Loan Documents and constituting
Liens on all such properties to the extent required in such documents and (B)
the formation of a Parent (other than Holdings or the Borrower) or the formation
or acquisition of any new Designated Subsidiary of the Parent, cause such Parent
or Designated Subsidiary, as the case may be, to duly execute and deliver to the
Collateral Agent mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and other
security agreements as reasonably specified by, and in form and substance
reasonably satisfactory, to the Collateral Agent and on terms and conditions
consistent with the other Loan Documents, securing payment of all of the
obligations of the Parent or such Designated Subsidiary, as the case may be,
under the Loan Documents; provided that if such new property is Equity Interests
in a Foreign Subsidiary, no more than 65% of the Equity Interests in such
Foreign Subsidiary shall be required to be pledged in favor of the Secured
Parties,

 

(iv) within 30 days after such formation or acquisition, take, and cause each
Loan Party, the newly formed Parent (other than Holdings or the Borrower) and
each newly acquired or newly formed Designated Subsidiary to take, whatever
action (including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents), as reasonably requested by the
Collateral Agent, that are necessary in the reasonable judgment of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements delivered pursuant to this Section 6.01(j),

 

(v) within 60 days after such formation, deliver to the Collateral Agent, upon
the request of the Collateral Agent, a signed copy of a customary legal opinion,
addressed to the Collateral Agent, the Administrative Agent and the Lenders, of
counsel for the Loan Parties reasonably acceptable to the Collateral Agent as to
(1) the due execution, authorization and delivery of the agreements required to
be delivered by clauses (i) and (iii)(B) of this Section 6.01(j), (2) such
agreements being legal, valid and binding obligations of each Loan Party party
thereto enforceable in accordance with their terms and (3) the validity and
perfection of the security interests granted by the newly formed Parent (other
than Holdings or the Borrower) or any new Designated Subsidiary pursuant to the
agreements described in clause (iii)(B) of this Section 6.01(j), and

 

(vi) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Collateral Agent in its reasonable discretion, to the
Collateral Agent with respect to each parcel of real property owned by any Loan
Party, the newly

 

64



--------------------------------------------------------------------------------

formed Parent (other than Holdings or the Borrower) or such new Designated
Subsidiary with a fair market value in excess of $100,000 as of the date of such
formation or acquisition, title reports and surveys, each in scope, form and
substance reasonably satisfactory to the Collateral Agent.

 

(k) Further Assurances. Promptly upon reasonable request by the Collateral
Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, conveyances,
pledge agreements, mortgages, deeds of trust, trust deeds, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as the
Collateral Agent may reasonably require from time to time in order to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder.

 

(l) Interest Rate Hedging. Enter into, or cause the Borrower and its
Subsidiaries to enter into, prior to the 180th day after the Closing Date, and
maintain at all times thereafter, interest rate Hedge Agreements with Persons
reasonably acceptable to the Administrative Agent, covering a notional amount
equal to, not less than 50% of aggregate principal amount of all Debt of the
Parent and its Subsidiaries, for a period of no less than two years from the
Closing Date.

 

(m) Notes Refinancing. Cause the Borrower to (i) within three Business Days of
the Closing Date, give notice to the holders of the Existing Notes of the
redemption of $102,000,000 of Existing Notes in accordance with the terms of the
Indenture and (ii) redeem such Existing Notes on the date specified in such
notice.

 

(n) Post-Closing Releases. No later than 60 days following the Closing Date, use
commercially reasonable efforts to effect the execution, delivery and
recordation of such releases and termination statements including, without
limitation, releases and termination statements with respect to any and all
mortgages and financing statements filed by or on behalf of RTFC under the RTFC
Facilities, in each case to the reasonable satisfaction of the Collateral Agent.

 

SECTION 6.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Parent will not, at any time:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character whether now owned or hereafter
acquired, or authorize, or permit any of its Subsidiaries to authorize, under
the Uniform Commercial Code of any jurisdiction, an effective financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign
or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Liens;

 

(iii) Liens existing on the date hereof and described on Schedule 5.01(u)
hereto;

 

65



--------------------------------------------------------------------------------

(iv) Liens upon or in real property, equipment acquired or held by the Parent or
any of its Subsidiaries in the ordinary course of business to secure all or part
of the purchase price of such real property, equipment or to secure Debt
incurred solely for the purpose of financing the acquisition, construction or
improvement of any such real property or equipment to be subject to such Liens,
or Liens existing on any such real property or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, refinancings,
renewals or replacements of any of the foregoing for the same or a lesser
amount; provided, however, that no such Lien shall extend to or cover any
property other than the real property or equipment being acquired, held,
constructed or improved, and no such extension, refinancing, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, refinanced, renewed or replaced; and provided further that
the aggregate principal amount of the Debt secured by Liens permitted by this
clause (iv) shall not, when aggregated with all Debt under Capitalized Leases,
exceed the amount permitted under Section 6.02(b)(ii) at any time outstanding;

 

(v) Liens arising in connection with Capitalized Leases permitted under Section
6.02(b); provided that no such Lien shall extend to or cover any Collateral or
assets other than the assets subject to such Capitalized Leases;

 

(vi) Liens securing Debt that is a refinancing, extension, renewal or
replacement of Debt secured by Liens permitted pursuant to this Section 6.02(a);
provided that (i) such extension, renewal, refinancing or replacement shall be
secured by Liens encumbering the same assets that were subject to the Liens
previously permitted pursuant to this Section 6.02(a) and (ii) in no event shall
such extension, renewal, refinancing or replacement have a principal amount in
excess of the principal amount of the Debt being extended, renewed, refinanced
or replaced;

 

(vii) Liens securing Debt permitted under Section 6.02(b)(vii); provided that in
the case of any extension, renewal, refinancing or replacement referred to in
Section 6.02(b)(vii), such extension, renewal, refinancing or replacement shall
be secured by Liens encumbering the same assets that were subject to the Liens
previously securing the Debt being extended, renewed, refinanced or replaced;

 

(viii) Liens in favor of any Loan Party or any Subsidiary of a Loan Party;

 

(ix) CoBank, ACB’s statutory Lien on the Borrower’s Bank Equity Interests;

 

(x) Liens in favor of RTFC on any Cooperative Certificate; and

 

(xi) other Liens affecting property with an aggregate fair value not to exceed
$15,000,000.

 

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i) Debt under the Loan Documents (including Debt incurred pursuant to Section
2.17);

 

 

66



--------------------------------------------------------------------------------

(ii) Debt secured by Liens permitted by Section 6.02(a)(iv) and Capitalized
Leases (in addition to those otherwise permitted by this Section) not to exceed
in the aggregate $3,000,000 at any time outstanding;

 

(iii) Permitted Additional Debt;

 

(iv) Debt in respect of Hedge Agreements;

 

(v) Debt of the Parent to any Subsidiary of the Parent and of any Subsidiary of
the Parent to the Parent or any other Subsidiary of the Parent;

 

(vi) Guaranty Obligations of the Parent of Debt of any Subsidiary of the Parent
and of any Loan Party of Debt of the Parent or any other Subsidiary of the
Parent;

 

(vii) Debt of any Person that becomes a Subsidiary of the Parent after the date
hereof in a transaction permitted by Section 6.02(d) or Section 6.02(f)(vi) or
(ix), which Debt is existing at the time such Person becomes a Subsidiary of the
Parent (other than Debt incurred solely in contemplation of such Person becoming
a Subsidiary of the Parent), in each case, together with any refinancing,
extension, renewal or replacement thereof so long as the obligor or obligors
under such Debt shall remain unchanged, no additional security interest is
granted by such obligor or obligors or any other party in connection with such
refinancing, extension, renewal or replacement and the aggregate principal
amount of such refinancing, extension, renewal or replacement does not exceed
that of the Debt being refinanced, extended, renewed or replaced;

 

(viii) Debt of the Parent or any of its Subsidiaries in respect of performance,
bid, surety, appeal or similar bonds or completion or performance guarantees
provided in the ordinary course of business;

 

(ix) Debt of the Parent or any of its Subsidiaries arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or from guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Parent or any of its
Subsidiaries pursuant to such agreements that is incurred in disposing of any
assets, business or Subsidiary of the Parent (other than guarantees of, or
similar obligations under, Debt incurred by any Person acquiring all or any
portion of such business assets or Subsidiary of the Parent for the purpose of
financing such acquisition);

 

(x) Debt of the Parent or any of its Subsidiaries consisting of obligations in
respect of letters of credit for the benefit of, and reimbursement or
indemnification obligations to, any Person as required by or desirable for
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance provided by such Person to the Parent
or any of its Subsidiaries, in each case incurred in the ordinary course of
business.

 

(xi) Debt of the Parent or any of its Subsidiaries arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business;

 

(xii) Subordinated Debt, together with any Permitted Refinancing Indebtedness in
respect thereof, not to exceed in the aggregate during the term of this
Agreement, the sum of (A) $30,000,000 and (B) $200,000,000 less the aggregate
amount of any Commitment Increases pursuant to Section 2.17;

 

67



--------------------------------------------------------------------------------

(xiii) Surviving Debt (other than any Surviving Debt referred to in the proviso
in the definition thereof) and any refinancing, extension, renewal or
replacement thereof so long as the obligor or obligors under such Debt shall
remain unchanged, no additional security interest is granted by such obligor or
obligors or any other party in connection with such refinancing, extension,
renewal or replacement and the aggregate principal amount of such refinancing,
extension, renewal or replacement does not exceed that of the Debt being
refinanced, extended, renewed or replaced; and

 

(xiv) other Debt of the Parent or any Subsidiary of the Parent not to exceed in
the aggregate $30,000,000 at any time outstanding, of which no more than
$15,000,000 in the aggregate at any time outstanding shall be Debt of a Person
that is not a Loan Party.

 

(c) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any business other than the Telecommunications Business and any
businesses reasonably related thereto, except to the extent it is not material
to the Parent and its Subsidiaries taken as a whole.

 

(d) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

 

(i) the Parent (if other than Holdings), the Borrower and Holdings may
consummate any entity reorganization for the purpose of effecting a Qualified
IPO; provided that (A) any of the Parent (if other than Holdings), the Borrower
or Holdings is the continuing or surviving entity or (B) if none of a Parent,
the Borrower or Holdings is the continuing or surviving entity, such continuing
or surviving entity shall assume the obligations of a Parent, the Borrower or
Holdings, as the case may be, under the Loan Documents pursuant to an instrument
in form and substance reasonably satisfactory to the Administrative Agent and,
in connection therewith, the Administrative Agent shall receive such legal
opinions, certificates and other documents as it may reasonably request;

 

(ii) any Subsidiary of the Borrower may liquidate or dissolve or merge into or
consolidate with any other Subsidiary of the Borrower; provided that, in the
case of any such merger or consolidation, the Person formed by such merger or
consolidation shall be a wholly owned Subsidiary of the Borrower; and provided
further that, in the case of any such merger or consolidation to which a
Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor;

 

(iii) Holdings may liquidate or dissolve as part of any entity reorganization
for the purpose of effecting a Qualified IPO;

 

(iv) as part of any acquisition permitted under Section 6.02(f), any Subsidiary
of the Borrower may merge into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it; provided that the Person
surviving such merger shall be a wholly owned Subsidiary of the Borrower; and
provided further that, in the case of any merger or consolidation to which a
Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor; and

 

 

68



--------------------------------------------------------------------------------

(v) as part of any sale or other disposition permitted under Section 6.02(e)
(other than clause (n) of the definition of “Excluded Asset Sale”), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it.

 

(e) Sales, Etc., of Assets. Consummate, or permit any of its Subsidiaries to
consummate, any Asset Sale, except:

 

(i) any Excluded Asset Sale;

 

(ii) any exchange of rights in, or to use, fiber optic cable for other rights of
comparable value and use to the rights being exchanged; and

 

(iii) so long as no Event of Default shall have occurred and be continuing or
result from such Asset Sale, Asset Sales for consideration consisting of at
least 75% cash and for fair value in an aggregate amount not to exceed
$15,000,000 in any Fiscal Year and $40,000,000 in the aggregate during the term
of this Agreement; provided that assets with an aggregate book value of less
than $100,000 sold, transferred or otherwise disposed of in a single transaction
or a series of related transactions shall not be included in the determination
of the aggregate fair market value of assets sold, transferred or otherwise
disposed of in reliance upon this clause (iii);

 

provided that in the case of any sale of assets that constitutes an Asset Sale
permitted by Section 6.02(e)(iii), the Borrower shall prepay the Advances
pursuant to, and in the amount and order of priority set forth in, Section
2.05(b); provided further that under no circumstances shall any sale or issuance
of any Equity Interests in any Subsidiary of the Parent be permitted other than
in connection with a sale of all of the Equity Interests in such Subsidiary
otherwise permitted hereunder or in connection with a Qualified IPO.

 

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

 

(i) Investments by the Parent or any of its Subsidiaries in the Parent or any of
its Subsidiaries;

 

(ii) loans or advances to employees in the ordinary course of the business of
the Parent and its Subsidiaries in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding;

 

(iii) Permitted Investments;

 

(iv) Investments existing on the date hereof and described on Schedule 5.01(x)
hereto;

 

(v) Investments in Hedge Agreements permitted under Section 6.02(b)(iv);

 

(vi) the purchase or other acquisition of all of the Equity Interests or Debt in
any Person that, upon the consummation thereof, will be wholly owned directly by
the Parent or one or more of its wholly owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation) or the purchase or other
acquisition by the Borrower or one or more of the Parent’s wholly owned
Subsidiaries of assets comprising

 

69



--------------------------------------------------------------------------------

a division or business unit or all or substantially all of the business of any
Person; provided that, with respect to each purchase or other acquisition made
pursuant to this clause (vi):

 

(A) any such newly created or acquired Designated Subsidiary (if any) shall
comply with the applicable requirements of Section 6.01(j);

 

(B) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be the
Telecommunications Business;

 

(C) the total cash and non-cash consideration (including, without limitation,
all indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers of such Equity Interests or assets, all
write-downs of property and assets and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith but excluding the value of any common Equity Interests in
the Parent issued to such sellers) paid by or on behalf of the Parent and its
Subsidiaries for any such purchase or other acquisition, when aggregated with
the total cash and non-cash consideration paid by or on behalf of the Parent and
its Subsidiaries for all other purchases and other acquisitions made by the
Parent and its Subsidiaries pursuant to this clause (vi), shall not exceed
$75,000,000 (or for so long as the Total Leverage Ratio immediately before and
immediately after giving effect to such transaction (calculated as set forth in
clause (D) below) does not exceed 3.50:1.00, $150,000,000) in any Fiscal Year
and $200,000,000 (or for so long as the Total Leverage Ratio immediately before
and immediately after giving effect to such transaction (calculated as set forth
in clause (D) below) does not exceed 3.50:1.00, $300,000,000) during the term of
this Agreement plus, in each case, an amount equal to such total consideration
funded with any Available Equity Issuance Amount;

 

(D) (1) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Event of Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Parent and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 6.04, such compliance to be
determined as though such purchase or other acquisition had been consummated as
of the first day of the fiscal period covered thereby; and

 

(E) the Parent shall have delivered to the Administrative Agent, on behalf of
the Lender Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition is to be consummated, a certificate of the
chief executive or chief financial officer of the Parent, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (vi) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

 

(vii) the Borrower’s Investments in Bank Equity Interests;

 

70



--------------------------------------------------------------------------------

(viii) Investments in the Equity Interests in the Rural Telephone Bank; RTFC or
CoBank, ACB, or in any subordinated capital certificates of RTFC; and

 

(ix) Investments by the Parent or any of its Subsidiaries not otherwise
permitted under this Section 6.02(f) in an aggregate amount for the Parent and
its Subsidiaries not to exceed $15,000,000 in any Fiscal Year and $30,000,000
during the term of this Agreement.

 

(g) Restricted Payments. (x) Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such, or permit any
of its Subsidiaries to do any of the foregoing, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Parent (“Equity Restricted Payments”), or

 

(y) prior to a Qualified IPO, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, any Debt (other
than as permitted under Section 6.02(h) or in connection with any regularly
scheduled, required or mandatory prepayment or redemption of any Debt) or permit
any of its Subsidiaries to do any of the foregoing (“Debt Restricted Payments”
and, together with Equity Restricted Payments, “Restricted Payments”),

 

except that (1) after a Qualified IPO, the Parent or any of its Subsidiaries may
make Debt Restricted Payments at any time and in any manner or amounts to the
extent not prohibited by Section 6.02(h) and (2) so long as no Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom and, as of the date of such Restricted Payment and
after giving pro forma effect to such Restricted Payment, the Parent and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 6.04:

 

(i) prior to a Qualified IPO, (A) in respect of the period beginning on July 1,
2005 and ending December 31, 2006, the Parent or any of its Subsidiaries may
make Debt Restricted Payments in an aggregate amount not to exceed the sum of
(x) the amount of Gross Excess Cash Flow for the applicable period plus (y)
$15,000,000 and (B) in respect of any period thereafter, the Parent or any of
its Subsidiaries may make Debt Restricted Payments in an aggregate amount for
the Parent and its Subsidiaries taken as a whole not to exceed the amount of
Gross Excess Cash Flow for the applicable period; and (C) Equity Restricted
Payments may not be made prior to December 31, 2006 and shall be permitted
thereafter only if (x) the Total Leverage Ratio is greater than 4.50:1.00 and
less than or equal to 5.00:1.00, in which event Equity Restricted Payments may
be made in an aggregate amount for the Parent and its Subsidiaries taken as a
whole not to exceed 50% of the amount of Gross Excess Cash Flow for the
applicable period or (y) the Total Leverage Ratio is less than or equal to
4.50:1.00, in which event Equity Restricted Payments may be made in an aggregate
amount for the Parent and its Subsidiaries taken as a whole of up to 100% of the
amount of Gross Excess Cash Flow for the applicable period; provided further
that the amount otherwise available under subclauses (B) and (C) shall be
reduced by the amount of Restricted Payments made under subclause (A)(y) above;
provided further that, in each case under subclauses (A), (B) and (C) above, (1)
the Parent or any of its Subsidiaries shall be permitted to make Restricted
Payments on a quarterly basis in an aggregate amount for the Parent and its

 

71



--------------------------------------------------------------------------------

Subsidiaries taken as a whole for each of the first three quarters of each
Fiscal Year not to exceed (on a cumulative basis through the date of payment)
the Borrower’s reasonable good faith estimate, based on all financial
information and reports then available to the Parent, of the amount of Gross
Excess Cash Flow calculated as of the end of such fiscal quarter and (2) as to
any Fiscal Year, the Parent or any of its Subsidiaries shall be permitted to
make additional Restricted Payments to the extent of the percentage of Net
Excess Cash Flow for any preceding Fiscal Year not required to be applied to
make mandatory prepayments under Section 2.05(b) (subject, in each case with
respect to Equity Restricted Payments, to the limitations set forth in subclause
(C)(x) or (C)(y) on the amounts of such Equity Restricted Payments in the
applicable year from which such amounts are carried over); and provided further
that the Borrower may make Equity Restricted Payments to Holdings with the Net
Cash Proceeds of the issuance or incurrence of any Debt or the issuance or sale
of any Equity Interests to the extent required to make mandatory prepayments of
the Coastal Facility in accordance with its terms;

 

(ii) following a Qualified IPO and as long as no Dividend Suspension Period
shall be continuing, the Parent may declare and pay dividends on and repurchase
its common Equity Interests in an amount not in excess of the Restricted
Payments Basket Amount calculated as of the date of such payment, provided that,
no dividend shall be declared or paid or repurchase made under this clause (ii)
unless the Parent shall have delivered to the Administrative Agent on the date
of such payment or repurchase an officer’s certificate stating the amount of
such dividend or repurchase to be made pursuant to this clause (ii) and
demonstrating that such amount is within the Restricted Payments Basket Amount;

 

(iii) the Parent may (A) declare and pay dividends and distributions payable
only in common Equity Interests of the Parent and (B) after a Qualified IPO, pay
current dividends on its common Equity Interests and repurchase its common
Equity Interests up to but not exceeding the Available Equity Issuance Amount as
of the date of such Restricted Payment, provided that at the time of any
Restricted Payment under this clause (B), the Parent shall deliver an officer’s
certificate stating the amount of the Restricted Payment being made pursuant to
this clause (B) and setting forth a calculation of the Available Equity Issuance
Amount immediately before and immediately after such payment;

 

(iv) the Parent or any Subsidiary of the Parent may repurchase, redeem, retire
or otherwise acquire any outstanding Equity Interests of the Parent or any such
Subsidiary, as the case may be, that have been held or beneficially owned by any
employee, officer or director (or similarly related individual) of the Parent or
any such Subsidiary, as the case may be, upon the death, disability, termination
or similar event which ends the relationship between the Parent or any such
Subsidiary, as the case may be, and such individual or as otherwise provided by
the Parent’s or such Subsidiary’s Long Term Incentive Plan, Omnibus Stock Plan
or other similar plans governing the issuance and disposition of such Equity
Interests;

 

(v) the Parent or any of its Subsidiaries may repurchase, redeem or otherwise
acquire or retire for value any Equity Interests in the Parent or any such
Subsidiary, as the case may be, that is held by any current or former employee
or director or consultant (or their estates or the beneficiaries of such
estates) of the Parent or any of its Subsidiaries; provided that the aggregate
price paid for all such repurchased, redeemed, acquired or

 

72



--------------------------------------------------------------------------------

retired Equity Interests shall not exceed $2,000,000 in any twelve-month period;
provided further that any amount not utilized during such period shall be
carried forward to the immediately subsequent twelve-month period;

 

(vi) the Parent or any of its Subsidiaries may pay cash in lieu of the issuance
of fractional shares of its common stock upon exercise or conversion of
securities exercisable or convertible into common stock of the Parent or any
such Subsidiary, as the case may be;

 

(vii) the Parent or any of its Subsidiaries may make repurchases of the Parent’s
or any such Subsidiary’s Equity Interests, as the case may be, deemed to occur
upon the exercise of stock options or similar instruments if such Equity
Interests represents a portion of the exercise price thereof in accordance with
the Parent’s or such Subsidiary’s Long Term Incentive Plan, Omnibus Stock Plan
or other similar plans for employees of the Parent or any of its Subsidiaries;

 

(viii) the Parent or any of its Subsidiaries may make any purchase or
acquisition from, or retain any withholding on issuances to, any employee of the
Parent or any such Subsidiary, as the case may be, of Equity Interests to
satisfy any applicable Federal, state or local tax payments in respect of the
receipt by such employee of Equity Interests of the Parent or any such
Subsidiary, as the case may be;

 

(ix) the Parent or any of its Subsidiaries may make any withholding on issuances
to any employee of the Parent or any such Subsidiary, as the case may be, of
Equity Interests to pay the purchase price of such Equity Interests or similar
instrument pursuant to a stock option, equity incentive or other employee
benefit plan or agreement of the Parent or any such Subsidiary, as the case may
be;

 

(x) so long as the Parent or any Subsidiary of the Parent is an entity treated
as a partnership or an entity disregarded as separate from its owners for
federal, state or local income tax purposes, the Parent or such Subsidiary, as
the case may be, may make distributions to its partners or members (or
equivalent Persons) in an amount equal to taxes reasonably estimated by such
Person to be payable by, or with respect to the net income of, such partners or
members (or equivalent Persons) for any applicable taxable period directly
attributable to (or arising as a result of) the operations of the Parent or such
Subsidiary (provided that any refunds thereof received by such partner or member
(or equivalent Person) are promptly returned to the Borrower); provided that as
a condition to making such payments, the Borrower shall provide an officer’s
certificate with reasonably detailed calculations demonstrating the basis for
determination of the estimated tax liabilities and such other information as may
be reasonably requested by the Administrative Agent;

 

(xi) any Subsidiary of the Parent may (A) declare and pay dividends to the
Parent or to any other Subsidiary of the Parent, and (B) declare and pay
dividends to its shareholders ratably in accordance with their Equity Interests
in such Subsidiary;

 

(xii) the Parent or any Subsidiary of the Parent may declare and pay dividends
in respect of its Equity Interest payable in additional shares of its common
Equity Interests;

 

73



--------------------------------------------------------------------------------

(xiii) solely with the proceeds of a Qualified IPO, the Parent or any of its
Subsidiaries may (A) repurchase common Equity Interests of Holdings from certain
holders of common Equity Interests in Holdings and (B) redeem the minority
interest in Coastal Communications, Inc. for an aggregate amount not to exceed
$3,000,000; and

 

(xiv) following a Qualified IPO, the Parent or any of its Subsidiaries may make
other Restricted Payments in an aggregate amount not to exceed $2,000,000 in any
Fiscal Year.

 

(h) Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (other than as
part of any scheduled, required or mandatory prepayment or redemption of any
Debt), or make any payment in violation of any subordination terms of, any Debt
that is expressly subordinated by its terms in right of payment to the prior
payment of the Advances or the Guaranties, except, so long as no Event of
Default has occurred and is continuing, for prepayments and redemptions from the
Available Equity Issuance Amount or from the proceeds of any Permitted
Refinancing Indebtedness.

 

(i) Negative Pledge. (i) Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets or (ii) enter into or suffer to exist, or permit any of its Subsidiaries
to enter into or suffer to exist, any agreement or arrangement limiting the
ability of any of its Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or make
Investments in, the Parent or any Subsidiary of the Parent (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except:

 

(A) agreements in favor of any of the Lender Parties,

 

(B) in the case of subclause (i) of this Section 6.02(i), prohibitions or
conditions under:

 

  (1) any Debt permitted by Section 6.02(b)(ii) or Capitalized Leases permitted
by this Agreement solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property, equipment or assets
acquired, improved or constructed with the proceeds of such Debt or, in the case
of a Capitalized Lease, on the property subject thereto,

 

  (2) any Debt permitted by Section 6.02(b)(iii), (iv), (vii) or (xii) so long
as the terms of such Debt do not prohibit or otherwise restrict the granting by
the Parent or any of its Subsidiaries to the Secured Parties of a Lien on any
Collateral or any additional collateral (other than, in the case of Debt
permitted by Section 6.02(b)(vii), property of the Subsidiary so acquired), and

 

  (3) any Lien permitted by clause (iii), (vi) or (ix) of Section 6.02(a) or any
Permitted Liens solely to the extent that the agreement or instrument governing
such Lien or Permitted Lien or the Debt related thereto prohibits a Lien on the
property subject to such Lien or Permitted Lien,

 

(C) any such limitations, conditions or prohibitions existing under or by reason
of applicable law, rule, regulation or order,

 

74



--------------------------------------------------------------------------------

(D) limitations, conditions or prohibitions arising pursuant to customary
non-assignment or other customary restrictive provisions in contracts or
agreements entered into in the ordinary course of business, including, without
limitation, customary provisions restricting subletting or assignment of any
lease governing any leasehold interest of the Parent or any Subsidiary of the
Parent,

 

(E) pursuant to any agreement for the sale or other disposition of the Equity
Interests, property or assets of the Borrower or a Subsidiary of the Parent
otherwise permitted hereunder consisting of customary restrictions with respect
to the Borrower or such Subsidiary and/or the Equity Interests, property or
assets subject to such sale or disposition pending such sale or disposition,

 

(F) pursuant to customary provisions contained in joint venture agreements and
other similar agreements entered into in the ordinary course of business,

 

(G) limitations, conditions or prohibitions on cash or other deposits or net
worth imposed by customers or other Persons under contracts or agreements
entered into in the ordinary course of business,

 

(H) pursuant to customary provisions contained in license agreements for
intellectual property licensed by third parties to the Parent or any Subsidiary
of the Parent in the ordinary course of business which restrict the
sublicensing, pledge, transfer or assignment of the licensee’s rights
thereunder, and

 

(I) conditions, limitations, restrictions or prohibitions existing on the date
hereof (after giving effect to the consummation of the Refinancings) or pursuant
to an agreement which any Person that becomes a Subsidiary of the Parent after
the date hereof in a transaction permitted by Section 6.02(d) or Section
6.02(f)(vi) or (ix) is a party on the date of such transaction (provided that
such conditions, limitations, restrictions or prohibitions were not created in
contemplation of such transaction and do not extend to any Person other than the
Person acquired by the Parent or any of its Subsidiaries in such transaction)
and, with respect to any of the foregoing, under any refinancing, extension,
renewal or replacement of the related agreement or contract or Debt to the
extent that any conditions, limitations, restrictions and prohibitions contained
therein shall not be more restrictive, taken as a whole, in any material respect
than the conditions, limitations, restrictions and prohibitions contained in the
agreement or contract or Debt being refinanced, extended, renewed or replaced.

 

SECTION 6.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Parent will furnish to the Agents and the Lender
Parties:

 

(a) Default Notice. As soon as possible and in any event within two days after
the occurrence of each Default, a statement of the Chief Financial Officer of
the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto.

 

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent and its Subsidiaries, including therein a Consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated

 

75



--------------------------------------------------------------------------------

statement of cash flows of the Parent and its Subsidiaries for such Fiscal Year,
in each case accompanied by an opinion (without a “going concern” or like
qualification or exception and without any qualification or exceptions as to the
scope of the related audit) as to such audit report of Ernst & Young or other
independent public accountants of recognized national standing acceptable to the
Required Lenders, together with (x) a certificate of such accounting firm to the
Lender Parties stating that in the course of the regular audit of the business
of the Parent and its Subsidiaries, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards, such accounting
firm has obtained no knowledge that a Default has occurred and is continuing, or
if, in the opinion of such accounting firm, a Default has occurred and is
continuing, a statement as to the nature thereof, (y) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent in determining compliance with the covenants contained in Section
6.04, provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Parent
shall also provide a reconciliation of such financial statements to GAAP and (z)
a certificate of the Chief Financial Officer of the Parent stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Parent
has taken and proposes to take with respect thereto.

 

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and a Consolidated statement of income and a Consolidated statement
of cash flows of the Parent and its Subsidiaries for the period commencing at
the end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Parent and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year end audit adjustments and the
absence of footnotes) by the Chief Financial Officer of the Parent as having
been prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent has taken and proposes to take with respect thereto and
(ii) a schedule in form reasonably satisfactory to the Administrative Agent of
the computations used by the Parent in determining compliance with the covenants
contained in Section 6.04, provided that in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Parent shall also provide a reconciliation of such financial
statements to GAAP.

 

(d) Annual Forecasts. As soon as available and in any event no later than 15
days before the end of each Fiscal Year, forecasts prepared by management of the
Parent, in form reasonably satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
Fiscal Year following such Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Maturity Date.

 

(e) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of such Loan Party or
Subsidiary, threatened before any Governmental Authority or arbitrator that (i)
could reasonably be expected to have a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document.

 

76



--------------------------------------------------------------------------------

(f) Permitted Restricted Payments, etc. (i) Concurrently with any delivery of
financial statements under clause (b) or (c) above, a certificate of the Chief
Financial Officer of the Parent (i) setting forth (x) reasonably detailed
calculations of the Total Leverage Ratio and Fixed Charges Coverage Ratio for
the Reference Period and Measurement Period most recently completed and of the
amount of Adjusted EBITDA, Available Cash, Restricted Payments Basket Amount,
Available Equity Issuance Amount, Permitted Debt Restricted Payments, Permitted
Equity Restricted Payments and Net Excess Cash Flow as of the last day of any
period in respect of which the calculation of any such amount is necessary to
determine the compliance of the Parent with the applicable provisions of this
Agreement, (y) reasonably detailed calculations demonstrating compliance with
Section 6.04 and (z) after a Qualified IPO, the amount of dividends, if any,
that the Parent intends to pay on the immediately succeeding date on which the
Parent’s dividend policy provides for dividends to be paid by the Parent and
(ii) after a Qualified IPO, promptly after any change in its dividend policy
that would be materially adverse to the Lenders, notice of such change with
reasonably detailed description of such change in dividend policy.

 

(g) ERISA. (i) ERISA Events. Promptly and in any event within 10 days after any
Loan Party or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a statement of the Chief Financial Officer of the Borrower
describing such ERISA Event and the action, if any, that such Loan Party or such
ERISA Affiliate has taken and proposes to take with respect thereto.

 

(h) Plan Terminations. Promptly and in any event within two Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

 

(i) Other Information. Copies of such other information and reports as may be
prepared by and in the possession of the Borrower from time to time respecting
the business, financial condition, results of operations or properties of any
Loan Party or any of its Subsidiaries as any Agent, or any Lender Party through
the Administrative Agent, may from time to time reasonably request.

 

SECTION 6.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Parent will:

 

(a) prior to a Qualified IPO,

 

(i) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of not
less than (i) 1.75:1.00, measured at the end of each Measurement Period ending
on or before December 31, 2008 and (ii) 1.85:1.00, measured at the end of each
Measurement Period thereafter;

 

(ii) Total Leverage Ratio. Maintain a Total Leverage Ratio of not more than (i)
5.75:1.00, measured at the end of each Measurement Period ending on or before
December 31, 2006, (ii) 5.50:1.00, measured at the end of each Measurement
Period ending during 2007, (iii) 5.10:1.00, measured at the end of each
Measurement Period ending during 2008 and (iv) 4.75:1.00, measured at the end of
each Measurement Period thereafter; and

 

77



--------------------------------------------------------------------------------

(iii) Senior Leverage Ratio. Maintain a Senior Leverage Ratio of not more than
(i) 4.60:1.00, measured on the Closing Date, (ii) 5.00:1.00, measured at the end
of each Measurement Period ending on or before December 31, 2007, (iii)
4.90:1.00, measured at the end of each Measurement Period ending during 2008 and
(iv) 4.75:1.00, measured at the end of each Measurement Period thereafter; and

 

(b) after a Qualified IPO,

 

(i) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of not
less than (i) 2.25:1.00, measured at the end of each Measurement Period ending
on or before September 30, 2007 and (ii) 2.00:1.00 measured at the end of each
Measurement Period thereafter; and

 

(ii) Total Leverage Ratio. Maintain, at the end of each Measurement Period, a
Total Leverage Ratio of not more than 5.50:1.00.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) (i) the Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within five
Business Days after the same shall become due and payable; or

 

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

 

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 6.01(e), (f), (i), (j) or (l), 6.02, 6.03
or 6.04; or

 

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) any officer of a Loan Party becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by any Agent
or any Lender Party; or

 

(e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $10,000,000, either individually or in the
aggregate for all such Loan Parties and Subsidiaries (but excluding Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such

 

78



--------------------------------------------------------------------------------

Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt or
otherwise to cause, or to permit the holder thereof to cause, such Debt to
mature (other than, in each case, as a result of any Excluded Events); or (iii)
any such Debt shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled or required prepayment or
redemption or by a mandatory prepayment from the proceeds of asset sales,
incurrence of Indebtedness, issuance of Equity Interests or generation of excess
cash flow (collectively, “Excluded Events”)) or purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made (other than, in each case, as a result of Excluded Events), in each case
prior to the stated maturity thereof; or

 

(f) any Loan Party or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Loan Party
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Significant Subsidiaries
shall take any organizational action to authorize any of the actions set forth
above in this subsection (f); or

 

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money to the extent not covered by any insurance or indemnity in
excess of $5,000,000 shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

(h) any non monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

(i) the obligations of any Guarantor pursuant to its Guaranty shall cease to be,
or shall be asserted by any Loan Party not to be, legal, valid and binding
obligations enforceable in accordance with the terms thereof or the Obligations
of the Borrower, or the obligations of any Guarantor pursuant to its Guaranty,
shall cease to constitute senior Debt under the subordination provisions of any
document or instrument evidencing any permitted subordinated Debt or such
subordination provisions shall be invalidated or otherwise cease to be legal,
valid and binding obligations of the parties thereto, enforceable in accordance
with their terms; provided that this subsection (i) shall not apply to the
termination of the Parent Guaranty as described in the definition thereof; or

 

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 4.01 or 6.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected lien on and security
interest in the Collateral purported to be covered thereby with the priority
contemplated thereby, or any Loan Party shall so assert in writing; or

 

79



--------------------------------------------------------------------------------

(k) a Change of Control shall occur; or

 

(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000; or

 

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $2,000,000 per
annum; or

 

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $10,000,000; or

 

(o) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than with respect to undrawn and unexpired Letters
of Credit) to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under
Bankruptcy Law, (x) the Commitments of each Lender Party and the obligation of
each Lender Party to make Advances (other than with respect to undrawn and
unexpired Letters of Credit) shall automatically be terminated and (y) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

SECTION 7.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 7.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office,

 

80



--------------------------------------------------------------------------------

for deposit in the Collateral Account, an amount equal to the aggregate undrawn
amount of all Letters of Credit then outstanding; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under Bankruptcy Law, the Borrower shall be obligated to pay to the
Collateral Agent on behalf of the Lender Parties in same day funds at the
Collateral Agent’s Office, for deposit in the Collateral Account, an amount
equal to the aggregate undrawn amount of all Letters of Credit then outstanding,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower. If at any time after the making of such
demand and during the existence of an Event of Default, the Administrative Agent
or the Collateral Agent determines that the total amount of funds held in the
Collateral Account is less than the aggregate undrawn amount of all Letters of
Credit at such time, the Borrower will, forthwith upon demand by the
Administrative Agent or the Collateral Agent, pay to the Collateral Agent, as
additional funds to be deposited and held in the Collateral Account, an amount
equal to the excess of (a) such aggregate undrawn amount of all Letters of
Credit then outstanding over (b) the total amount of funds, if any, then held in
the Collateral Account. Upon the drawing of any Letter of Credit for which funds
are on deposit in the Collateral Account, such funds shall be applied to
reimburse the relevant Issuing Lender or the Revolving Credit Lender, as
applicable, to the extent permitted by applicable law. So long as no Event of
Default is continuing (but in no event after the making of the request or the
granting of the consent specified in Section 7.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 7.01), promptly after the written request of the Borrower,
any funds deposited or credited to the Collateral Account shall be remitted to
the Borrower.

 

ARTICLE VIII

 

THE AGENTS

 

SECTION 8.01. Authorization and Action. (a) Each Lender Party (in its capacities
as a Lender, an Issuing Lender (if applicable) and on behalf of itself and its
Affiliates as potential Hedge Banks) hereby appoints and authorizes each Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Loan Documents as are delegated to
such Agent by the terms hereof and thereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of the Advances), no Agent shall be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lender Parties; provided, however, that no Agent shall be
required to take any action that exposes such Agent to personal liability or
that is contrary to this Agreement or applicable law.

 

(b) In furtherance of the foregoing, each Lender Party (in its capacities as a
Lender, an Issuing Lender (if applicable) and on behalf of itself and its
Affiliates as potential Hedge Banks) hereby appoints and authorizes the
Collateral Agent to act as the agent of such Lender Party for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
any Supplemental Collateral Agents, appointed by the Collateral Agent pursuant
to Section 8.01(c) for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights or remedies thereunder at the direction of the
Collateral Agent, shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.05) as though any such Supplemental
Collateral Agents were “Agents” under the Loan Documents.

 

81



--------------------------------------------------------------------------------

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact, and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Borrower or any
other Loan Party be reasonably required by any Supplemental Collateral Agent so
appointed by the Collateral Agent to more fully or certainly vest in and confirm
to such Supplemental Collateral Agent such rights, powers, privileges and
duties, the Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon reasonable
request by the Collateral Agent. If any Supplemental Collateral Agent, or
successor thereto, shall die, become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Supplemental Collateral Agent,
to the extent permitted by law, shall automatically vest in and be exercised by
the Collateral Agent until the appointment of a new Supplemental Collateral
Agent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Supplemental Collateral Agent that it selects in
accordance with the foregoing provisions of this Section 8.01(c) in the absence
of such Agent’s gross negligence or willful misconduct.

 

SECTION 8.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (c) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.

 

SECTION 8.03. MLCC, MLPF&S, GSCP, Lehman and Lehman Brothers and Affiliates.
With respect to its Commitments and the Advances made by it, each of MLCC, GSCP
and Lehman shall have the same rights and powers under the Loan Documents as any
other Lender Party and may exercise the same as though it were not an Agent; and
the term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated, include each of MLCC, GSCP and Lehman in their respective capacities
as a Lender. MLCC, MLPF&S, GSCP, Lehman and Lehman Brothers and their respective
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its

 

82



--------------------------------------------------------------------------------

Subsidiaries and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if MLCC, MLPF&S, GSCP, Lehman and
Lehman Brothers were not Agents and without any duty to account therefor to the
Lender Parties. No Agent shall have any duty to disclose any information
obtained or received by it or any of its Affiliates relating to any Loan Party
or any of its Subsidiaries to the extent such information was obtained or
received in any capacity other than as such Agent.

 

SECTION 8.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
Party and based on the financial statements referred to in Section 5.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

 

SECTION 8.05. Indemnification. (a) Each Lender Party severally agrees to
indemnify each Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender Party agrees to reimburse each Agent promptly upon demand
for its ratable share of any costs and expenses (including, without limitation,
fees and expenses of counsel) payable by the Borrower under Section 10.04, to
the extent that such Agent is not promptly reimbursed for such costs and
expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

 

(b) The Revolving Credit Lender agrees to indemnify each Issuing Lender (to the
extent not promptly reimbursed by the Borrower) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Lender in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Lender under the Loan Documents; provided, however, that the
Revolving Credit Lender shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Issuing Lender’s gross negligence
or willful misconduct. Without limitation of the foregoing, the Revolving Credit
Lender agrees to reimburse each Issuing Lender promptly upon demand for its
ratable share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 10.04, to the extent
that such Issuing Lender is not promptly reimbursed for such costs and expenses
by the Borrower.

 

(c) For purposes of this Section 8.05, each Lender Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Advances outstanding at such time and owing to
such Lender Party and (ii) its Available Revolving Credit Commitment at such
time. The failure of any Lender Party to reimburse any Agent or any Issuing
Lender, as the case may be, promptly upon demand for its ratable share of any
amount required to be paid by the Lender Parties to such Agent or such Issuing
Lender, as the case may be, as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent or such Issuing
Lender, as the case may be, for its ratable share of such amount, but no Lender
Party shall be responsible for the failure of any other Lender Party to
reimburse such Agent or such Issuing

 

83



--------------------------------------------------------------------------------

Lender, as the case may be, for such other Lender Party’s ratable share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 8.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

 

SECTION 8.06. Successor Agents. Any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lender Parties
and the Borrower and may be removed as to all of the Facilities at any time with
or without cause by the Required Lenders; provided, however, that any
resignation or removal of (i) any Agent will not be effective until a successor
Agent has been appointed, and has accepted such appointment, in accordance with
this Section 8.06 and (ii) the Administrative Agent will not be effective until
it has also been replaced as Collateral Agent and, if applicable, Issuing Lender
and released from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders (with the consent of the Borrower
(which shall not be unreasonably withheld or delayed) so long as no Event of
Default has occurred and is continuing) shall have the right to appoint a
successor Agent as to such of the Facilities as to which such Agent has resigned
or been removed. If no successor Agent shall have been so appointed and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof with an office in New York, New York
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent as to all
of the Facilities and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent as to less than all of
the Facilities and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent as to such Facilities, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement as to such Facilities, other than as aforesaid. If within 45 days
after written notice is given of the retiring Agent’s resignation or removal
under this Section 8.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint (with the consent of the Borrower, if otherwise required) a successor
Agent as provided above. After any retiring Agent’s resignation or removal
hereunder as Agent as to any of the Facilities shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent as to such Facilities
under this Agreement.

 

SECTION 8.07. Collateral and Guaranty Matters. The Lender Parties irrevocably
authorize the Collateral Agent, at its option and in its discretion, to, and,
upon the reasonable request of the Borrower, it shall, in each case at the
expense of the Borrower:

 

84



--------------------------------------------------------------------------------

(a) release any Lien on any property or assets granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Commitments
and payment in full in cash of all Obligations of the Loan Parties under the
Loan Documents (other than contingent indemnification obligations or other
Obligations that survive the termination of the Loan Documents) and the
expiration and termination of all Letters of Credit, or (ii) if approved,
authorized or ratified in writing by the Required Lenders or, in the case of the
release of all or substantially all of the Collateral in any transaction or a
series of related transactions, all of the Lender Parties and, to the extent
required by any Secured Hedge Agreement, the applicable Hedge Bank;

 

(b) promptly execute and deliver to the applicable Loan Party such documents and
take such other actions as such Loan Party may reasonably request to evidence
the release of any Lien on any Collateral that is transferred as part of any
disposition of property or assets that is permitted hereunder; it being
understood that upon such transfer or disposition, such Collateral shall be
automatically released from any Lien, arrangement or security interest granted
under the Loan Documents without any action by any Person; and

 

(c) release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Designated Subsidiary as a result of a
transaction permitted hereunder.

 

ARTICLE IX

 

GUARANTY

 

SECTION 9.01. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees, as
primary obligor and not as surety, the punctual payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, of all Obligations of each other Loan Party now or
hereafter existing under or in respect of the Loan Documents or Secured Hedge
Agreements (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party or Hedge Bank in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender Party or
Hedge Bank under or in respect of the Loan Documents or Secured Hedge Agreements
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
other Loan Party.

 

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Secured Parties and the Guarantors hereby irrevocably agree
that the Obligations of each Subsidiary Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the Obligations of
such Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

 

85



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents and the Secured Hedge Agreements.

 

SECTION 9.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents and Secured Hedge Agreements, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of the terms
of the Guaranteed Obligations or the rights of any Secured Party with respect to
such Guaranteed Obligations. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents and Secured Hedge Agreements, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document, Secured Hedge
Agreement or any agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, Secured Hedge
Agreements, or any other amendment or waiver of or any consent to departure from
any Loan Document or Secured Hedge Agreement, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents, Secured Hedge Agreements or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Lender Party or Hedge Bank to disclose to any Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party or Hedge Bank (each Guarantor waiving any
duty on the part of the Lender Parties to disclose such information);

 

86



--------------------------------------------------------------------------------

(g) the failure of any Loan Party to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations, but excluding payment in full of the Guaranteed Obligations and all
other obligations of the Guarantors hereunder) or any existence of or reliance
on any representation by any Lender Party or Hedge Bank that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or Hedge Bank upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 9.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender Party or Hedge Bank protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Loan Party or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender Party or Hedge Bank that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

 

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender Party or Hedge Bank to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Lender Party or Hedge Bank.

 

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 9.02 and this Section 9.03
are knowingly made in contemplation of such benefits.

 

SECTION 9.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document or any Secured Hedge Agreement, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender Party or Hedge Bank against the Borrower, any other Loan Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or

 

87



--------------------------------------------------------------------------------

common law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and all Letters of Credit shall
have expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the date on which no Lender Party shall have
any Commitment hereunder and each Secured Hedge Agreement shall have terminated
and (c) the latest date of expiration or termination of all Letters of Credit,
such amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations that are then due and payable
and all other amounts payable under this Guaranty that are then due and payable,
in accordance with the terms of the Loan Documents and Secured Hedge Agreements,
or to be held as Collateral for any Guaranteed Obligations or other amounts
payable under this Guaranty thereafter arising. If (i) any Guarantor shall make
payment to any Secured Party of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, (iii) no Lender Party shall have
any Commitment hereunder and each Secured Hedge Agreement shall have terminated
and (iv) all Letters of Credit shall have expired or been terminated, the
Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

SECTION 9.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and, to the extent applicable, each reference in
any other Loan Document to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor, and (b) each reference herein to “this
Guaranty,” “hereunder,” “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty,”
“thereunder,” “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement.

 

SECTION 9.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (ii) the Termination Date and (iii) the latest date
of expiration or termination of all Letters of Credit, (b) be binding upon the
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors and permitted assigns.
Without limiting the generality of clause (c) of the immediately preceding
sentence, any Lender Party may assign or otherwise transfer all or any portion
of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, the Advances owing to it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Lender Party herein or
otherwise, in each case as and to the extent provided in Section 10.07. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Secured Parties.

 

88



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lender Parties (other than any Lender Party that is, at
such time, a Defaulting Lender), do any of the following at any time:

 

(i) waive any of the conditions specified in Section 4.01 or, in the case of the
Initial Extension of Credit, Section 4.02,

 

(ii) change the number of Lenders or the percentage of (x) the Commitments, (y)
the aggregate unpaid principal amount of the Advances or (z) the aggregate
amount of undrawn and outstanding Letters of Credit that, in each case, shall be
required for the Lenders or any of them to take any action hereunder, or amend
the definition of “Required Lenders,”

 

(iii) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranties) if such release or limitation is in respect of all
or substantially all of the value of the Guaranties to the Lender Parties
(provided that any Agent is authorized, without the consent of any Lender Party
and in accordance with Section 8.07(c), to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty if such Person ceases to be a
Designated Subsidiary as a result of a transaction permitted hereunder),

 

(iv) release all or substantially all of the Collateral in any transaction or
series of related transactions,

 

(v) amend this Section 10.01,

 

(vi) authorize Interest Periods in excess of six months, or

 

(vii) amend Section 2.10(f),

 

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender Party specified below for such amendment,
waiver or consent:

 

(i) increase the Commitments of a Lender Party without the consent of such
Lender Party;

 

(ii) reduce the principal of, or stated rate of interest on, the Advances owed
to a Lender Party or any fees or other amounts stated to be payable hereunder or
under the other Loan Documents to such Lender Party without the consent of such
Lender Party;

 

(iii) postpone the Maturity Date or postpone any date scheduled for any payment
of principal of, or interest on, the Advances pursuant to Section 2.03 or 2.06
or any date fixed for any payment of fees hereunder, in which case payable to a
Lender Party without the consent of such Lender Party; or

 

89



--------------------------------------------------------------------------------

(iv) amend Section 10.07 in any manner that adversely affects any Lender Party’s
ability to assign or otherwise transfer its rights and obligations under this
Agreement, without the consent of such Lender Party;

 

(c) no amendment, waiver or consent shall, unless in writing and signed by the
Revolving Credit Lender, Required Term B Lenders or Required Incremental Advance
Lenders, as the case may be:

 

(i) change the order of application of any reduction in the Commitments or any
prepayment of Advances among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.04(b) or 2.05(b), respectively,
in any manner that materially adversely affects the Lenders under the relevant
Facility; or

 

(ii) change any provisions of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lender Parties of any Class (but
not the Lenders of the other Classes);

 

and (d) no amendment, waiver or consent shall, unless in writing and signed by
the Revolving Credit Lender, waive or amend, in the case of any Borrowing after
the Closing Date, any conditions specified in Section 4.02;

 

provided further that no amendment, waiver or consent shall, unless in writing
and signed by any Issuing Lender, in addition to the Lenders required above to
take such action, affect the rights or obligations of such Issuing Lender, under
this Agreement; provided further that no amendment, waiver or consent shall,
unless in writing and signed by an Agent in addition to the Lenders required
above to take such action, affect the rights or duties of such Agent under this
Agreement or the other Loan Documents; and provided further that, to the extent
specified in Section 2.17, this Agreement may be amended to provide for
Commitment Increases pursuant to an amendment executed by the Borrower, the
relevant lenders providing such Commitment Increases and the Administrative
Agent, and any such amendment shall not require the consent of any other party
to this Agreement.

 

SECTION 10.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telegraphic, telecopy or
e-mail communication) and mailed, telegraphed, telecopied or delivered, or (y)
as and to the extent set forth in Section 10.02(b) and in the proviso to this
Section 10.02(a), in an electronic medium and delivered as set forth in Section
10.02(b), if to the Borrower or any other Loan Party, to the Borrower at its
address at 103 South Fifth Street, Mebane, North Carolina 27302, Attention:
Chief Financial Officer, Fax: (919) 563-4993, E-mail address:
sunup@madisonriver.net (with a copy to the attention of the General Counsel at
the same address); if to any Lender Party, at its Domestic Lending Office
specified opposite its name on Schedule I hereto or in Assignment and Acceptance
pursuant to which it became a Lender Party, as the case may be; if to the
Collateral Agent or the Administrative Agent, at its address at 745 Seventh
Avenue, New York, New York 10019, Attention: Maritza Ospina, Fax: (646)
758-4648, E-mail address: mospina@lehman.com; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties; provided, however, that materials and information described in Section
10.02(b) shall be delivered to the Administrative Agent in accordance with the
provisions thereof or as otherwise agreed between the Borrower and the
Administrative Agent. All such notices and other communications shall, when
mailed, telegraphed, telecopied, e-mailed or delivered, be effective (i) in the
event of mail, five Business Days after such notice or other communication is
deposited in the mails and (ii) in the event of telegraph, telecopy, e-mail or
delivery, upon confirmation of transmission or delivery, except that (x) notices
and communications to any Agent pursuant to Article II, III, IV or VIII shall
not be effective until received by such Agent and (y) notices and communications
specifying a notice address for any party to any Loan Document shall not be
effective with respect to any other party to the Loan

 

90



--------------------------------------------------------------------------------

Documents until received by such other party. Delivery by telecopier, e-mail or
other communication of an executed counterpart of a signature page to any Loan
Document or to any amendment or waiver of any provision of this Agreement shall
be effective as delivery of an original executed counterpart thereof.

 

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new Advance, or a Conversion
of an existing Advance or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of the Credit Agreement and/or any
Borrowing or other extension of credit thereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic format reasonably acceptable to
the Administrative Agent and the Borrower to an electronic mail address
specified in writing by the Administrative Agent to the Borrower. The Borrower
further agrees that the Administrative Agent may, subject to Section 10.09, make
the Communications available to the Lenders by posting the Communications on
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

 

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
ANY AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth in clause (b) above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender Party agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents. Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time (i) of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent, the Borrower or
any Lender Party to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

 

91



--------------------------------------------------------------------------------

SECTION 10.03. No Waiver; Remedies. No failure on the part of any Lender Party
or any Agent to exercise, and no delay in exercising, any right hereunder or
under any Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

SECTION 10.04. Costs and Expenses. (a) The Borrower agrees to pay within 10 days
of written demand therefor (i) all reasonable and documented out-of-pocket costs
and expenses of each Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of, or any consent or
waiver under (whether or not effective), the Loan Documents (including, without
limitation, (A) all reasonable and documented out-of-pocket due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, closing, search, filing and recording
fees and expenses, in each case incurred in connection with the closing of the
transactions contemplated hereby and (B) the reasonable fees and expenses of
outside counsel for each Agent with respect thereto, with respect to advising
such Agent as to its rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents, with respect
to negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all reasonable and documented
out-of-pocket costs and expenses of each Agent and each Lender Party in
connection with the enforcement of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent and each
Lender Party with respect thereto).

 

(b) The Borrower agrees to indemnify, defend and save and hold harmless each
Agent, each Lender Party and their respective officers, directors, employees,
agents, trustees and fund advisors (each, an “Indemnified Party”) from and
against, and shall pay any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit or any of the transactions contemplated hereby, or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense resulted from such Indemnified Party’s bad
faith, gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors, any Indemnified Party or any other Person, whether or
not any Indemnified Party is otherwise a party thereto and whether or not the
Refinancings are consummated. The Loan Parties also agree not to assert any
claim against any Agent, any Lender Party or any of their Affiliates, or any of
their respective officers, directors, employees, agents, trustees and fund
advisors, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

92



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.05, 2.08(b)(i) or 2.09(d),
acceleration of the maturity of the Advances pursuant to Section 7.01 or for any
other reason, or by an Eligible Assignee to a Lender Party other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 10.07 as a result of a
demand by the Borrower pursuant to Section 2.09(e), or if the Borrower fails to
make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.03, 2.05 or 7.01 or otherwise, the Borrower shall, within 10 days of
written demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Advance. As a condition to receipt of payment, such Lender Party shall provide
the Borrower a certificate as to such amounts and containing a reasonably
detailed calculation thereof, which certificate shall be conclusive and binding
for all purposes, absent manifest error. The Borrower shall not be obligated to
pay any amounts pursuant to this paragraph for periods occurring prior to the
90th day before the giving of such certificate.

 

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

 

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.09 and 2.11 and this Section 10.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 

SECTION 10.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 7.01 or (b) the occurrence and during the continuance of
any Event of Default under Section 7.01(a), each Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender Party or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations of the Borrower (A) in case of
clause (a) above, now or hereafter existing under the Loan Documents or (B) in
the case of clause (b) above, that are due and payable under the Loan Documents,
in each case, irrespective of whether such Agent or such Lender Party shall have
made any demand under this Agreement or the other Loan Documents and although
such Obligations may be unmatured. Each Agent and each Lender Party agree
promptly to notify the Borrower after any such set off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of set
off) that such Agent, such Lender Party and their respective Affiliates may
have. In addition to the foregoing, at any time after the Advances shall have
been declared (or shall have become) due and payable pursuant to the provisions
of Section 7.01, (i) RTFC may set off against the Revolving Credit Advances
payable to it any RTFC patronage capital

 

93



--------------------------------------------------------------------------------

allocation without the consent of the Administrative Agent or any other Person
and (ii) any payment received by the Administrative Agent or the Collateral
Agent in respect of the proceeds of any RTFC patronage capital allocation
pursuant to the Collateral Documents or otherwise (or received by RTFC in
connection with any exercise of setoff rights by RTFC against any RTFC patronage
capital allocation), shall, notwithstanding anything in this Agreement or any
other Loan Document to the contrary, be paid to RTFC (and not to any other
Secured Party) until the principal of and interest on, and all other amounts
payable in respect of, the Revolving Credit Advances payable to RTFC shall have
been paid in full.

 

SECTION 10.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Lender Party listed on Schedule I hereto
on the Closing Date that such Lender Party has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, each Agent and each
Lender Party and their respective successors and permitted assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of each Lender Party.

 

SECTION 10.07. Assignments and Participations. (a) Each Lender may and, so long
as no Default shall have occurred and be continuing, if demanded by the Borrower
pursuant to Section 2.09(e) upon at least five Business Days’ notice to such
Lender and the Administrative Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments and the Advances owing to it); provided, however, that (i) each such
assignment shall be of a uniform, and not a varying, percentage of all rights
and obligations under and in respect of any or all of the Facilities; for the
avoidance of doubt, such assignments need not be pro rata among the Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 in the case of the Term B Facility and $2,500,000 in the
case of the Revolving Credit Facility (or such lesser amount as shall be
approved by the Administrative Agent and, so long as no Event of Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
the Borrower) or, in the case of any assignment of all of a Lender’s
Commitments, a lesser amount equal to all of such Lender’s Commitments;
provided, however, that simultaneous assignments to two or more Funds managed by
the same investment managers or by affiliated advisors (the “Related Funds”)
shall be treated as one assignment for purposes of the minimum assignment
required, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Borrower pursuant to Section
2.09(e) shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by the Borrower
pursuant to Section 2.09(e) unless and until such Lender shall have received one
or more payments from either the Borrower or one or more Eligible Assignees in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Advances owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, (vi) no such assignments shall be permitted
without the consent of the Joint Bookrunners until the Administrative Agent
shall have notified the Lender Parties that syndication of the Commitments
hereunder has been completed and (vii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (other than assignments by any

 

94



--------------------------------------------------------------------------------

Joint Bookrunner or its Affiliates); provided, however, that for each such
assignment made as a result of a demand by the Borrower pursuant to Section
2.09(e), the Borrower shall pay to the Administrative Agent the applicable
processing and recordation fee or cause the Eligible Assignee to pay such fee;
and provided further that only one such fee shall be payable in connection with
simultaneous assignments to or by two or more Related Funds.

 

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Lender, as
the case may be, hereunder and (ii) the Lender or Issuing Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.09, 2.11 and 10.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Lender’s rights and obligations under this Agreement, such
Lender or Issuing Lender shall cease to be a party hereto).

 

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Lender, as the case may
be.

 

(d) The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 10.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties shall treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Agent or any
Lender Party (with respect to any entry relating to Advances owing to such
Lender Party) at any reasonable time and from time to time upon reasonable prior
notice.

 

 

95



--------------------------------------------------------------------------------

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent.

 

(f) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments and the Advances owing to it); provided, however,
that (i) such Lender Party’s obligations under this Agreement (including,
without limitation, its Commitments) shall remain unchanged, (ii) such Lender
Party shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Agents and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement, (iv) no participant shall be entitled to receive any greater payment
under Section 2.09, 2.11 or 10.04(c) than the applicable Lender Party would have
been entitled to receive with respect to the participation sold to such
participant and (vi) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone the Maturity
Date or postpone any date fixed for any payment of interest on the Advances or
any fees payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the Collateral or the
value of the Guaranties.

 

(g) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information in accordance with Section
10.09.

 

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it) in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System.

 

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it to the trustee for holders of obligations owed, or securities
issued, by such Fund as security for such obligations or securities; provided
that unless and until such trustee actually becomes a Lender in compliance with
the other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

 

(j) Notwithstanding anything to the contrary contained herein, any Lender Party
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option

 

96



--------------------------------------------------------------------------------

to provide all or any part of any Advance that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Advance and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Advance, the Granting Lender shall be obligated to make such
Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender Party would
be liable, (ii) no SPC shall be entitled to the benefits of Sections 2.09 and
2.11 (or any other increased costs protection provision) and Section 10.04 and
(iii) the Granting Lender shall for all purposes, including, without limitation,
the approval of any amendment or waiver of any provision of any Loan Document,
remain the Lender Party of record hereunder; and, in furtherance thereof, the
Granting Lender shall be and remain primarily liable to the other Lender Parties
and the Loan Parties for the full and prompt performance of all of its duties
and responsibilities under the Loan Documents without giving effect to any grant
or transfer to the applicable SPC, and each other Lender Party and each Loan
Party shall be entitled to deal exclusively with the Granting Lender (and not
the applicable SPC) in matters relating to the discharge by it of its duties and
responsibilities under the Loan Documents. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior Debt of any
SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Agreement, any SPC
may (i) with notice to, but without prior consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its interest in any Advance to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC. This
subsection (j) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advances are being funded by the SPC
at the time of such amendment.

 

SECTION 10.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier or electronic communication of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 10.09. Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the prior written
consent of the Borrower, other than (a) to such Agent’s or such Lender Party’s
Affiliates and their officers, directors, employees, agents, trustees and
advisors, to pledgees under Section 10.07(i) and to actual or prospective
Eligible Assignees and participants, and then, in each case, only on a
confidential basis in accordance with this section, (b) as required by any law,
rule or regulation or judicial process (provided that the Person making such
disclosure shall, to the extent permitted by law, provide the Borrower with
prior notice thereof so that the Borrower may seek an appropriate protective
order and such Person shall cooperate with the Borrower in any proceedings to
obtain such protective order), (c) as requested or required by any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any similar organization or quasi-regulatory
authority) regulating such Lender Party, (d) to any rating agency when required
by it, provided that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Confidential Information
relating to the Loan Parties received by it from such Lender Party, (e) in
connection with any litigation or proceeding to which such Agent or such Lender
Party or any of its Affiliates may be a party or (f) in connection with the
exercise of any right or remedy under this Agreement or any other Loan Document.

 

97



--------------------------------------------------------------------------------

SECTION 10.10. Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by any Agents
or any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.

 

SECTION 10.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. To the
extent permitted by applicable law, each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.

 

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any court described in the first sentence of Section
10.11(a). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

SECTION 10.12. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

SECTION 10.13. Special RTFC Provisions. The Borrower agrees that (a) as long as
RTFC is a Lender, the Borrower shall remain, or an Affiliate of the Borrower
shall remain, a member in good standing of RTFC, (b) the amount of any
distributions with respect to the Borrower’s patronage which are made in written
notices of allocation, as defined in Section 1388 of the Internal Revenue Code
and which are received from RTFC will be taken into account by the Borrower at
their stated dollar amounts in the manner provided in Section 1385(a) of the
Internal Revenue Code in the taxable year in which such written notices are
received, (c) interest payments made by the Borrower on the Advances payable to
RTFC will be eligible for the receipt or allocation of patronage capital refunds
based upon RTFC’s policies in effect from time to time and only RTFC, and not
the Administrative Agent or any other Secured Party, shall have the right of
setoff against, or to foreclose upon, the Borrower’s right to receive patronage
capital refunds, and (d) on the Closing Date, RTFC shall redeem an aggregate
principal amount of subordinated capital certificates of RTFC previously
purchased by the Borrower in an amount sufficient to reduce the aggregate
principal amount of such certificates held by the Borrower on the Closing Date
to zero.

 

98



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank.]

 

 

99



--------------------------------------------------------------------------------

SECTION 10.14. Waiver of Jury Trial. Each of the Loan Parties, the Agents and
the Lender Parties irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to any of the Loan Documents, the Advances, the
Letters of Credit or the actions of any Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MADISON RIVER CAPITAL, LLC MADISON RIVER TELEPHONE COMPANY LLC MADISON RIVER
COMMUNICATIONS, LLC MADISON RIVER FINANCE CORP. MADISON RIVER HOLDINGS CORP.

By

 

J. STEPHEN VANDERWOUDE

--------------------------------------------------------------------------------

Name:   J. Stephen Vanderwoude Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

By  

DIANE ALBANESE

--------------------------------------------------------------------------------

Name:   Diane Albanese Title:   Authorized Signatory LEHMAN COMMERCIAL PAPER
INC., as Collateral Agent By  

DIANE ALBANESE

--------------------------------------------------------------------------------

Name:   Diane Albanese Title:   Authorized Signatory



--------------------------------------------------------------------------------

Term B Lenders

 

MERRILL LYNCH CAPITAL CORPORATION By  

ANTHONY J. LAFAIRE

--------------------------------------------------------------------------------

Name:   Anthony J. Lafaire Title:   Director GOLDMAN SACHS CREDIT PARTNERS L.P.
By  

WALTER A. JACKSON

--------------------------------------------------------------------------------

Name:   Walter A. Jackson Title:   Authorized Signatory LEHMAN COMMERCIAL PAPER
INC. By  

DIANE ALBANESE

--------------------------------------------------------------------------------

Name:   Diane Albanese Title:   Authorized Signatory COBANK, ACB By  

TED KOERNER

--------------------------------------------------------------------------------

Name:   Ted Koerner Title:   Vice President



--------------------------------------------------------------------------------

Revolving Credit Lender

 

RURAL TELEPHONE FINANCE COOPERATIVE By  

JOHN H. WILLIAMS

--------------------------------------------------------------------------------

Name:   John H. Williams Title:   Assistant Secretary-Treasurer



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED,

as Joint Bookrunner

By  

ANTHONY J. LAFAIRE

--------------------------------------------------------------------------------

Name:   Anthony J. Lafaire Title:   Director GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Bookrunner By  

WALTER A. JACKSON

--------------------------------------------------------------------------------

Name:   Walter A. Jackson Title:   Authorized Signatory LEHMAN BROTHERS INC., as
Joint Bookrunner By  

FRANK P. TURNER

--------------------------------------------------------------------------------

Name:   Frank P. Turner Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF

REVOLVING CREDIT NOTE

 

$                       Dated:                 ,              

 

FOR VALUE RECEIVED, the undersigned, Madison River Capital, LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
                     or its registered assigns (the “Lender”) for the account of
its Applicable Lending Office (as defined in the Credit Agreement referred to
below) the aggregate principal amount of the Revolving Credit Advances (as
defined below) owing to the Lender by the Borrower pursuant to the Credit
Agreement dated as of July 29, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement;”
terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among the Borrower, the Guarantors party thereto, the Lender
and certain other Lender Parties party thereto, Lehman Commercial Paper Inc., as
Collateral Agent and Administrative Agent for the Lender and such other Lender
Parties, on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest shall be payable in lawful money of the United
States of America to Lehman Commercial Paper Inc., as Administrative Agent, at
745 Seventh Avenue, New York, NY 10019 in same day funds. Each Revolving Credit
Advance owing to the Lender by the Borrower, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this Promissory
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

 

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of advances (the “Revolving Credit
Advances”) by the Lender to or for the benefit of the Borrower from time to time
in an aggregate amount not to exceed at any time outstanding the U.S. dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Revolving Credit Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

 

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Promissory Note, or for recognition or enforcement of any
judgment, and the Borrower hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the fullest extent permitted
by law, in such Federal court.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MADISON RIVER CAPITAL, LLC By  

 

--------------------------------------------------------------------------------

Title:    



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Advance

--------------------------------------------------------------------------------

 

Amount of

Principal Paid

or Prepaid

--------------------------------------------------------------------------------

  

Unpaid

Principal

Balance

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

                   



--------------------------------------------------------------------------------

EXHIBIT A-2

 

FORM OF

TERM B NOTE

 

$                       Dated:                 ,        

 

FOR VALUE RECEIVED, the undersigned, Madison River Capital, LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
                     or its registered assigns (the “Lender”) for the account of
its Applicable Lending Office (as defined in the Credit Agreement referred to
below) the principal amount of the Term B Advance (as defined below) owing to
the Lender by the Borrower pursuant to the Credit Agreement dated as of July 29,
2005 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement;” terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among the Borrower, the
Guarantors party thereto, the Lender and certain other Lender Parties party
thereto, Lehman Commercial Paper Inc., as Collateral Agent and Administrative
Agent for the Lender and such other Lender Parties, on the Maturity Date.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Advance from the date of such Term B Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

 

Both principal and interest shall be payable in lawful money of the United
States of America to Lehman Commercial Paper Inc., as Administrative Agent, at
745 Seventh Avenue, New York, New York 10019, in same day funds. The Term B
advance owing to the Lender by the Borrower, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this Promissory
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.

 

This Promissory Note is one of the Term B Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of a single Term B advance (the “Term B
Advance”) by the Lender to the Borrower in an amount not to exceed the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from such Term B Advance being evidenced by this Promissory Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.
The obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

 

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Promissory Note, or for recognition or enforcement of any
judgment, and the Borrower hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the fullest extent permitted
by law, in such Federal court.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

MADISON RIVER CAPITAL, LLC By  

 

--------------------------------------------------------------------------------

Title:    



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

--------------------------------------------------------------------------------

 

Amount of

Advance

--------------------------------------------------------------------------------

 

Amount of

Principal Paid

or Prepaid

--------------------------------------------------------------------------------

  

Unpaid

Principal

Balance

--------------------------------------------------------------------------------

  

Notation

Made By

--------------------------------------------------------------------------------

                   



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF

NOTICE OF BORROWING

 

Lehman Commercial Paper Inc.,

as Administrative Agent

under the Credit Agreement

referred to below

    745 Seventh Avenue     New York, New York 10019   [Date]

 

 

 

Attention:             

 

Ladies and Gentlemen:

 

The undersigned, Madison River Capital, LLC, refers to the Credit Agreement
dated as of July 29, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among the undersigned, the
Guarantors party thereto, the Lender Parties party thereto and Lehman Commercial
Paper Inc., as Collateral Agent and Administrative Agent for the Lender Parties,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

 

(i)

   The Business Day of the Proposed Borrowing is                  ,        .

(ii)

   The Facility under which the Proposed Borrowing is requested is1      [    ]
the Term B Facility2.      [    ] the Revolving Credit Facility3.

(iii)

   [    ] (A) The Type of Advances comprising the Proposed Borrowing is4     
[    ] Base Rate Advances.      [    ] Eurodollar Rate Advances.      [    ] (B)
The Type of Advances comprising the Proposed Borrowing is RTFC Rate Advances.

(iv)

   The aggregate amount of the Proposed Borrowing is $                    .

--------------------------------------------------------------------------------

1 Check one of the following two options.

2 If this option is chosen, check the brackets before (iii)(A) below.

3 If this option is chosen, check the brackets before (iii)(B) below.

4 Check one of the following two options.



--------------------------------------------------------------------------------

(v) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is [1][2][3][6] month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) The representations and warranties of each Loan Party contained in each Loan
Document are correct in all material respects on and as of the date of the
Proposed Borrowing, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds therefrom, as though made on and as of the
date of the Proposed Borrowing, except, in each case, with respect to
representations and warranties made only as of, or relating to, an earlier date.

 

(B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

 

(C) [After giving effect to such Proposed Borrowing and the application of
proceeds thereof, the ratio of Consolidated Total Net Debt of the Parent and its
Subsidiaries as of the date of such Proposed Borrowing to Adjusted EBITDA of the
Parent and its Subsidiaries for the Measurement Period most recently completed
on or prior to the date of such Borrowing shall not exceed 5.50 to 1.0.]5

 

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

 

    Very truly yours,     MADISON RIVER CAPITAL, LLC By  

 

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

5 Include this clause if the date of the Proposed Borrowing occurs after a
Qualified IPO.



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

ASSIGNMENT AND ACCEPTANCE



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF

SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF

GUARANTY SUPPLEMENT



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF

SOLVENCY CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT G—1

 

FORM OF

OPINION OF COUNSEL TO THE LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT G—2

 

FORM OF

OPINION OF IN-HOUSE COUNSEL TO THE LOAN PARTIES